Exhibit 10.1
Published CUSIP Number:                     
 
CREDIT AGREEMENT
Dated as of December 22, 2008
among
MCAFEE, INC. AND MCAFEE IRELAND HOLDINGS LIMITED,
as the Borrowers,
CERTAIN SUBSIDIARIES OF THE BORROWERS
FROM TIME TO TIME PARTY HERETO,
as the Guarantors,
BANK OF AMERICA, N.A.,
as Administrative Agent and L/C Issuer,
THE ROYAL BANK OF SCOTLAND PLC,
as Syndication Agent
and
THE OTHER LENDERS PARTY HERETO
Arranged By:
BANC OF AMERICA SECURITIES LLC,
and
GREENWICH CAPITAL MARKETS, INC. d/b/a
RBS GREENWICH CAPITAL
as Joint Lead Arrangers and Joint Book Managers
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE I DEFINITIONS AND ACCOUNTING TERMS
    1  
1.01 Defined Terms
    1  
1.02 Other Interpretive Provisions
    24  
1.03 Accounting Terms
    25  
1.04 Rounding
    26  
1.05 Exchange Rates; Currency Equivalents
    26  
1.06 Additional Alternative Currencies
    26  
1.07 Change of Currency
    27  
1.08 Times of Day
    27  
1.09 Letter of Credit Amounts
    28  
ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS
    28  
2.01 Revolving Loans and Term Loan
    28  
2.02 Borrowings, Conversions and Continuations of Loans
    28  
2.03 Letters of Credit
    31  
2.04 Prepayments
    39  
2.05 Termination or Reduction of Aggregate Revolving Commitments
    40  
2.06 Repayment of Loans
    41  
2.07 Interest
    41  
2.08 Fees
    41  
2.09 Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate
    42  
2.10 Evidence of Debt
    43  
2.11 Payments Generally; Administrative Agent’s Clawback
    43  
2.12 Sharing of Payments by Lenders
    45  
ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY
    46  
3.01 Taxes
    46  
3.02 Illegality
    49  
3.03 Inability to Determine Rates
    50  
3.04 Increased Costs
    50  
3.05 Compensation for Losses
    51  
3.06 Mitigation Obligations; Replacement of Lenders
    52  
3.07 Survival
    52  
ARTICLE IV GUARANTY
    53  
4.01 The Guaranty
    53  
4.02 Obligations Unconditional
    53  
4.03 Reinstatement
    55  
4.04 Certain Additional Waivers
    55  
4.05 Remedies
    56  
4.06 Rights of Contribution
    56  
4.07 Guarantee of Payment; Continuing Guarantee
    56  
ARTICLE V CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
    57  
5.01 Conditions of Closing
    57  
5.02 Conditions to all Credit Extensions
    58  
5.03 Conditions to Initial Credit Extension to the Irish Borrower
    59  
ARTICLE VI REPRESENTATIONS AND WARRANTIES
    60  
6.01 Existence, Qualification and Power
    61  
6.02 Authorization; No Contravention
    61  
6.03 Governmental Authorization; Other Consents
    61  

i



--------------------------------------------------------------------------------



 



              Page  
6.04 Binding Effect
    61  
6.05 Financial Statements; No Material Adverse Effect
    61  
6.06 No Material Litigation
    62  
6.07 No Default
    62  
6.08 Ownership of Property
    63  
6.09 Environmental Compliance
    63  
6.10 Insurance
    63  
6.11 Taxes
    64  
6.12 ERISA Compliance
    64  
6.13 Subsidiaries
    64  
6.14 Margin Regulations; Investment Company Act
    65  
6.15 Disclosure
    65  
6.16 Compliance with Laws
    65  
6.17 Intellectual Property; Licenses, Etc.
    65  
6.18 Solvency
    66  
6.19 Legal Name; Taxpayer Identification Number
    66  
6.20 Labor Matters
    66  
6.21 Foreign Loan Parties
    66  
ARTICLE VII AFFIRMATIVE COVENANTS
    67  
7.01 Financial Statements
    67  
7.02 Certificates; Other Information
    67  
7.03 Notices
    69  
7.04 Payment of Taxes
    70  
7.05 Preservation of Existence, Etc.
    70  
7.06 Maintenance of Properties
    70  
7.07 Maintenance of Insurance
    70  
7.08 Compliance with Laws
    71  
7.09 Books and Records
    71  
7.10 Inspection Rights
    71  
7.11 Use of Proceeds
    71  
7.12 Additional Subsidiaries
    71  
7.13 ERISA Compliance
    72  
ARTICLE VIII NEGATIVE COVENANTS
    73  
8.01 Liens
    73  
8.02 Investments
    74  
8.03 Indebtedness
    75  
8.04 Fundamental Changes
    76  
8.05 Dispositions
    77  
8.06 Restricted Payments
    77  
8.07 Change in Nature of Business
    78  
8.08 Transactions with Affiliates and Insiders
    78  
8.09 Burdensome Agreements
    78  
8.10 Use of Proceeds
    79  
8.11 Financial Covenants
    79  
8.12 Organization Documents; Fiscal Year; Legal Name, State of Formation and
Form of Entity
    79  
ARTICLE IX EVENTS OF DEFAULT AND REMEDIES
    80  
9.01 Events of Default
    80  
9.02 Remedies Upon Event of Default
    82  
9.03 Application of Funds
    82  
ARTICLE X ADMINISTRATIVE AGENT
    84  

ii



--------------------------------------------------------------------------------



 



              Page  
10.01 Appointment and Authority
    84  
10.02 Rights as a Lender
    84  
10.03 Exculpatory Provisions
    84  
10.04 Reliance by Administrative Agent
    85  
10.05 Delegation of Duties
    86  
10.06 Resignation of Administrative Agent
    86  
10.07 NonReliance on Administrative Agent and Other Lenders
    87  
10.08 No Other Duties; Etc.
    87  
10.09 Administrative Agent May File Proofs of Claim
    87  
10.10 Guaranty Matters
    88  
ARTICLE XI MISCELLANEOUS
    88  
11.01 Amendments, Etc.
    88  
11.02 Notices; Effectiveness; Electronic Communications
    90  
11.03 No Waiver; Cumulative Remedies; Enforcement
    91  
11.04 Expenses; Indemnity; and Damage Waiver
    92  
11.05 Payments Set Aside
    93  
11.06 Successors and Assigns
    94  
11.07 Treatment of Certain Information; Confidentiality
    97  
11.08 Setoff
    98  
11.09 Interest Rate Limitation
    98  
11.10 Counterparts; Integration; Effectiveness
    98  
11.11 Survival of Representations and Warranties
    99  
11.12 Severability
    99  
11.13 Replacement of Lenders
    99  
11.14 Governing Law; Jurisdiction; Etc.
    100  
11.15 Waiver of Right to Trial by Jury
    101  
11.16 No Advisory or Fiduciary Responsibility
    101  
11.17 Electronic Execution of Assignments and Certain Other Documents
    102  
11.18 USA PATRIOT Act Notice
    102  
11.19 Judgment Currency
    102  

iii



--------------------------------------------------------------------------------



 



     
SCHEDULES
     
1.01
  Mandatory Cost Formulae
2.01
  Commitments and Applicable Percentages
11.02
  Certain Addresses for Notices

     
EXHIBITS
     
2.02
  Form of Loan Notice
2.10(a)(i)
  Form of Revolving Note
2.10(a)(ii)
  Form of Term Note
7.02
  Form of Compliance Certificate
7.12(a)
  Form of Domestic Joinder Agreement
7.12(b)
  Form of Foreign Joinder Agreement
11.06(b)
  Form of Assignment and Assumption

iv



--------------------------------------------------------------------------------



 



CREDIT AGREEMENT
     This CREDIT AGREEMENT is entered into as of December 22, 2008 among McAfee,
Inc., a Delaware corporation (“McAfee”), McAfee Ireland Holdings Limited, a
limited liability company incorporated under the laws of Ireland (the “Irish
Borrower” and together with McAfee, each a “Borrower” and together the
“Borrowers”), the Guarantors (defined herein), each lender from time to time
party hereto (each a “Lender” and collectively, the “Lenders”) and BANK OF
AMERICA, N.A., as Administrative Agent and L/C Issuer.
     McAfee has requested that the Lenders provide credit facilities for the
purposes set forth herein, and the Lenders are willing to do so on the terms and
conditions set forth herein.
     In consideration of the mutual covenants and agreements herein contained,
the parties hereto covenant and agree as follows:
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
1.01 Defined Terms.
     As used in this Agreement, the following terms shall have the meanings set
forth below:
     “Acquisition”, by any Person, means the acquisition by such Person, in a
single transaction or in a series of related transactions, of either (a) all or
any substantial portion of the property of, or a line of business or division
of, another Person or (b) at least a majority of the Voting Stock of another
Person, in each case whether or not involving a merger or consolidation with
such other Person.
     “Administrative Agent” means Bank of America in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent.
     “Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 11.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify to McAfee and the Lenders.
     “Administrative Questionnaire” means an Administrative Questionnaire in a
form provided by the Administrative Agent.
     “Affiliate” means, with respect to any Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
     “Aggregate Revolving Commitments” means the Revolving Commitments of all
the Lenders. The initial amount of the Aggregate Revolving Commitments in effect
on the Closing Date is ONE HUNDRED MILLION DOLLARS ($100,000,000).
     “Agreement” means this Credit Agreement.
     “Alternative Currency” means Euros, and each other currency (other than
Dollars) that is approved in accordance with Section 1.06.

 



--------------------------------------------------------------------------------



 



     “Alternative Currency Equivalent” means, at any time, with respect to any
amount denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the L/C
Issuer, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with Dollars.
     “Applicable Percentage” means with respect to any Lender at any time,
(a) with respect to such Lender’s Revolving Commitment at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Revolving
Commitments represented by such Lender’s Revolving Commitment at such time;
provided that if the commitment of each Lender to make Revolving Loans and the
obligation of the L/C Issuer to make L/C Credit Extensions have been terminated
pursuant to Section 9.02 or if the Aggregate Revolving Commitments have expired,
then the Applicable Percentage of each Lender shall be determined based on the
Applicable Percentage of such Lender most recently in effect, giving effect to
any subsequent assignments and (b) with respect to such Lender’s portion of the
outstanding Term Loan at any time, the percentage (carried out to the ninth
decimal place) of the outstanding principal amount of the Term Loan held by such
Lender at such time. The initial Applicable Percentage of each Lender is set
forth opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.
     “Applicable Rate” means the following percentages per annum, based upon the
Consolidated Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 7.02(a):

                                              Applicable Rate for              
      Eurocurrency Rate   Applicable Rate Pricing   Consolidated   Commitment  
Loans/   for Tier   Leverage Ratio   Fee   Letters of Credit   Base Rate Loans
1
  £ 1.0:1.0     0.25 %     2.00 %     2.00 %
2
  > 1.0:1.0 but £ 1.75:1.0     0.35 %     2.25 %     2.25 %
3
  > 1.75:1.0     0.45 %     2.50 %     2.50 %

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is required to be
delivered pursuant to Section 7.02(a); provided, however, that if a Compliance
Certificate is not delivered when due in accordance with such Section, then,
upon the request of the Required Lenders, Pricing Tier 3 shall apply as of the
first Business Day after the date on which such Compliance Certificate was
required to have been delivered and shall remain in effect until the date on
which such Compliance Certificate is delivered in accordance with
Section 7.02(a), whereupon the Applicable Rate shall be adjusted based upon the
calculation of the Consolidated Leverage Ratio contained in such Compliance
Certificate. The Applicable Rate in effect from the Closing Date through the
first Business Day immediately following the date a Compliance Certificate is
required to be delivered pursuant to Section 7.02(a) for the fiscal quarter
ending December 31, 2008 shall be determined based upon Pricing Tier 1.
     “Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or the L/C
Issuer, as the case may be, to be necessary for timely settlement on the
relevant date in accordance with normal banking procedures in the place of
payment.

2



--------------------------------------------------------------------------------



 



     “Approved Fund” means any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.
     “Assignee Group” means two or more Eligible Assignees that are Affiliates
of one another or two or more Approved Funds managed by the same investment
advisor.
     “Assignment and Assumption” means an assignment and assumption entered into
by a Lender and an assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit 11.06(b) or any other form approved by the
Administrative Agent.
     “Attributable Indebtedness” means, with respect to any Person on any date,
(a) in respect of any Capital Lease, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, (b) in respect of any Synthetic Lease, the capitalized amount of the
remaining lease payments under the relevant lease that would appear on a balance
sheet of such Person prepared as of such date in accordance with GAAP if such
lease were accounted for as a Capital Lease, (c) in respect of any
Securitization Transaction, the outstanding principal amount of such financing,
after taking into account reserve accounts and making appropriate adjustments,
determined by the Administrative Agent in its reasonable judgment and (d) in
respect of any Sale and Leaseback Transaction, the present value (discounted in
accordance with GAAP at the debt rate implied in the applicable lease) of the
obligations of the lessee for rental payments during the term of such lease).
     “Audited Financial Statements” means the audited consolidated balance sheet
of McAfee and its Subsidiaries for the fiscal year ended December 31, 2007, and
the related consolidated statements of income or operations, shareholders’
equity and cash flows of McAfee and its Subsidiaries for such fiscal year,
including the notes thereto.
     “Availability Period” means, (a) with respect to the Revolving Commitments,
the period from the Closing Date to the earliest of (i) the Maturity Date,
(ii) the date of termination of the Aggregate Revolving Commitments pursuant to
Section 2.05, and (iii) the date of termination of the commitment of each Lender
to make Loans and of the obligation of the L/C Issuer to make L/C Credit
Extensions pursuant to Section 9.02 and (b) with respect to the Term Loan
Commitment, the period from and including January 5, 2009 to and including
January 9, 2009.
     “Bank of America” means Bank of America, N.A. and its successors.
     “Bank of America Fee Letter” means the letter agreement dated November 7,
2008, among McAfee, the Administrative Agent and BAS, as amended.
     “BAS” means Banc of America Securities LLC.
     “Base Rate” means, for any day, a rate per annum equal to the highest of
(a) the Prime Rate for such day, (b) the sum of 0.50% plus the Federal Funds
Rate for such day and (c) the Eurocurrency Base Rate plus 1.0%.
     “Base Rate Loan” means a Loan that bears interest based on the Base Rate.
All Base Rate Loans shall be denominated in Dollars.
     “Borrower” and “Borrowers” each has the meaning specified in the
introductory paragraph hereto.

3



--------------------------------------------------------------------------------



 



     “Borrower Materials” has the meaning specified in Section 7.02.
     “Borrowing” means a borrowing consisting of simultaneous Loans of the same
Type, in the same currency and, in the case of Eurocurrency Rate Loans, having
the same Interest Period made by each of the Lenders pursuant to Section 2.01.
     “Business Day” means any day other than a Saturday, Sunday or other day on
which commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office with respect to
Obligations denominated in Dollars is located and: (a) if such day relates to
any interest rate settings as to a Eurocurrency Rate Loan denominated in
Dollars, any fundings, disbursements, settlements and payments in Dollars in
respect of any such Eurocurrency Rate Loan, or any other dealings in Dollars to
be carried out pursuant to this Agreement in respect of any such Eurocurrency
Rate Loan, means any such day on which dealings in deposits in Dollars are
conducted by and between banks in the London interbank eurodollar market; (b) if
such day relates to any interest rate settings as to a Eurocurrency Rate Loan
denominated in an Alternative Currency, any fundings, disbursements, settlements
and payments in Euro in respect of any such Eurocurrency Rate Loan, or any other
dealings in Euro to be carried out pursuant to this Agreement in respect of any
such Eurocurrency Rate Loan, means a TARGET Day; (c) if such day relates to any
interest rate settings as to a Eurocurrency Rate Loan denominated in a currency
other than Dollars or Euro, means any such day on which dealings in deposits in
the relevant currency are conducted by and between banks in the London or other
applicable offshore interbank market for such currency; and (d) if such day
relates to any fundings, disbursements, settlements and payments in a currency
other than Dollars or Euro in respect of a Eurocurrency Rate Loan denominated in
a currency other than Dollars or Euro, or any other dealings in any currency
other than Dollars or Euro to be carried out pursuant to this Agreement in
respect of any such Eurocurrency Rate Loan (other than any interest rate
settings), means any such day on which banks are open for foreign exchange
business in the principal financial center of the country of such currency.
     “Capital Lease” means, as applied to any Person, any lease of any property
by that Person as lessee which, in accordance with GAAP, is required to be
accounted for as a capital lease on the balance sheet of that Person.
     “Cash Collateralize” has the meaning specified in Section 2.03(g).
     “Cash Equivalents” means, as at any date, (1) with respect to McAfee or any
of its Subsidiaries: (a) securities issued or directly and fully guaranteed or
insured by the United States or any agency or instrumentality thereof (provided
that the full faith and credit of the United States is pledged in support
thereof) having maturities of not more than twelve months from the date of
acquisition, (b) Dollar denominated time deposits and certificates of deposit of
(i) any Lender, (ii) any domestic commercial bank of recognized standing having
capital and surplus in excess of $500,000,000 or (iii) any bank whose short-term
commercial paper rating from S&P is at least A-1 or the equivalent thereof or
from Moody’s is at least P-1 or the equivalent thereof (any such bank being an
“Approved Bank”), in each case with maturities of not more than 270 days from
the date of acquisition, (c) commercial paper and variable or fixed rate notes
issued by any Approved Bank (or by the parent company thereof) or any variable
rate notes issued by, or guaranteed by, any domestic corporation rated A-1 (or
the equivalent thereof) or better by S&P or P-1 (or the equivalent thereof) or
better by Moody’s and maturing within six months of the date of acquisition,
(d) repurchase agreements entered into by any Person with a bank or trust
company (including any of the Lenders) or recognized securities dealer having
capital and surplus in excess of $500,000,000 for direct obligations issued by
or fully guaranteed by the United States in which such Person shall have a
perfected first priority security interest (subject to no other Liens) and
having, on the date of purchase thereof, a fair market value of at least 100% of
the amount of the repurchase obligations and (e) Investments, classified in
accordance with GAAP as current assets, in money market investment programs
registered under the Investment Company Act of

4



--------------------------------------------------------------------------------



 



1940 which are administered by reputable financial institutions having capital
of at least $500,000,000 and the portfolios of which are limited to Investments
of the character described in the foregoing subdivisions (a) through (d) and
(2) with respect to any Foreign Subsidiary of McAfee: (a) obligations of the
national government of the country in which such Foreign Subsidiary maintains
its chief executive office and principal place of business provided such country
is a member of the Organization for Economic Cooperation and Development, in
each case maturing within one year after the date of investment therein,
(b) certificates of deposit of, bankers acceptances of, or time deposits with,
any commercial bank which is organized and existing under the laws of the
country in which such Foreign Subsidiary maintains its chief executive office
and principal place of business provided such country is a member of the
Organization for Economic Cooperation and Development, and whose short-term
commercial paper rating from S&P is at least A-1 or the equivalent thereof or
from Moody’s is at least P-1 or the equivalent thereof (any such bank being an
“Approved Foreign Bank”), and in each case with maturities of not more than
270 days from the date of acquisition and (c) the equivalent of demand deposit
accounts which are maintained with an Approved Foreign Bank.
     “Change in Law” means the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.
     “Change of Control” means an event or series of events by which:
     (a) any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all Equity Interests that such person or group
has the right to acquire, whether such right is exercisable immediately or only
after the passage of time (such right, an “option right”)), directly or
indirectly, of 35% of the Equity Interests of McAfee entitled to vote for
members of the board of directors or equivalent governing body of McAfee on a
fully diluted basis (and taking into account all such securities that such
person or group has the right to acquire pursuant to any option right); or
     (b) during any period of 24 consecutive months, a majority of the members
of the board of directors or other equivalent governing body of McAfee cease to
be composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors); or

5



--------------------------------------------------------------------------------



 



     (c) any Person or two or more Persons acting in concert shall have acquired
by contract or otherwise, or shall have entered into a contract or arrangement
that, upon consummation thereof, will result in its or their acquisition of the
power to exercise, directly or indirectly, a controlling influence over the
management or policies of McAfee, or control over the Voting Stock of McAfee on
a fully diluted basis (and taking into account all such Voting Stock that such
Person or group has the right to acquire pursuant to any option right)
representing 35% or more of the combined voting power of such Voting Stock; or
     (d) McAfee fails to directly or indirectly own 100% of the Voting Stock of
the Irish Borrower.
     “Closing Date” means the date hereof.
     “Commitment” means, as to each Lender, the Revolving Commitment of such
Lender and/or the Term Loan Commitment of such Lender.
     “Compliance Certificate” means a certificate substantially in the form of
Exhibit 7.02.
     “Consolidated EBITDA” means, for any period, for McAfee and its
Subsidiaries on a consolidated basis, an amount equal to the sum of
(a) Consolidated Net Income for such period plus (b) the following to the extent
deducted in calculating such Consolidated Net Income: (i) Consolidated Interest
Charges for such period, (ii) the provision for federal, state, local and
foreign income taxes payable for such period, (iii) the amount of depreciation
and amortization expense for such period, (iv) other non-cash charges or
non-cash expenses for such period (excluding write-downs of inventory and
accounts receivable and any other charge or expense representing an accrual or
reserve for cash expenses in a future period), (v) any currency translation
losses and (vi) any loss resulting from the sale of Investments of the type
specified in Section 8.02(a) minus (c) (i) to the extent included in calculating
such Consolidated Net Income, non-cash income or gains for such period, (ii) any
currency translation gains and (iii) any gains resulting from the sale of
Investments of the type specified in Section 8.02(a).
     “Consolidated Funded Indebtedness” means, as of any date of determination
with respect to McAfee and its Subsidiaries on a consolidated basis, without
duplication, the sum of: (a) all obligations for borrowed money, whether current
or long-term (including the Obligations) and all obligations evidenced by bonds,
debentures, notes, loan agreements or other similar instruments; (b) all
purchase money Indebtedness; (c) all direct or indirect obligations arising
under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments; (d) all
obligations in respect of the deferred purchase price of property or services
(other than trade accounts payable in the ordinary course of business and not
past due for more than 60 days past the date due); provided that any deferred
purchase price obligation in respect of any Acquisition in the nature of an
“earn-out” or other contingent payment or indemnity shall be deemed
“Consolidated Funded Indebtedness” only (i) to the extent such obligation is
required to be shown on the consolidated balance sheet of McAfee as a liability
in accordance with GAAP and (ii) from the date of the balance sheet as of the
fiscal quarter end with respect to which such liability is required to be shown;
(e) all Attributable Indebtedness; (f) all Guarantees with respect to
Indebtedness of the types specified in clauses (a) through (e) above of another
Person; and (g) all Indebtedness of the types referred to in clauses (a) through
(g) above of any partnership or joint venture (other than a joint venture that
is itself a corporation or limited liability company) in which McAfee or a
Subsidiary is a general partner or joint venturer, except to the extent that
Indebtedness is expressly made non-recourse to such Person.
     “Consolidated Interest Charges” means, for any period, for McAfee and its
Subsidiaries on a consolidated basis, an amount equal to the sum of (a) all
interest, premium payments, debt discount, fees,

6



--------------------------------------------------------------------------------



 



charges and related expenses in connection with borrowed money (including
capitalized interest) or in connection with the deferred purchase price of
assets, in each case to the extent treated as interest in accordance with GAAP,
plus (b) the portion of rent expense with respect to such period under Capital
Leases that is treated as interest in accordance with GAAP plus (c) the implied
interest component of Synthetic Leases with respect to such period.
     “Consolidated Interest Coverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated EBITDA for the period of the four
fiscal quarters most recently ended to (b) Consolidated Interest Charges for the
period of the four fiscal quarters most recently ended.
     “Consolidated Leverage Ratio” means, as of any date of determination, the
ratio of (a) Consolidated Funded Indebtedness as of such date to
(b) Consolidated EBITDA for the four fiscal quarters most recently ended.
     “Consolidated Net Income” means, for any period, for McAfee and its
Subsidiaries on a consolidated basis, the net income (excluding extraordinary
items) for that period.
     “Contractual Obligation” means, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.
     “Control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto. Without
limiting the generality of the foregoing, a Person shall be deemed to be
Controlled by another Person if such other Person possesses, directly or
indirectly, power to vote 5% or more of the securities having ordinary voting
power for the election of directors, managing general partners or the
equivalent.
     “Convertible Debt Securities” means debt securities, the terms of which
provide for conversion into Equity Interests, cash or a combination thereof.
     “Credit Extension” means each of the following: (a) a Borrowing and (b) an
L/C Credit Extension.
     “Debtor Relief Laws” means the Bankruptcy Code of the United States, and
all other liquidation, conservatorship, bankruptcy, assignment for the benefit
of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions, including Ireland, from time to time in effect and
affecting the rights of creditors generally.
     “Default” means any event or condition that constitutes an Event of Default
or that, with the giving of any notice, the passage of time, or both, would be
an Event of Default.
     “Default Rate” means (a) when used with respect to Obligations other than
Letter of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurocurrency Rate Loan, the Default
Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate and any Mandatory Cost) otherwise applicable to such Loan plus
2% per annum, in each case to the fullest extent permitted by applicable Laws
and (b) when used with respect to Letter of Credit Fees, a rate equal to the
Applicable Rate plus 2% per annum.

7



--------------------------------------------------------------------------------



 



     “Defaulting Lender” means any Lender that (a) has failed to fund any
portion of the Loans, participations in L/C Obligations required to be funded by
it hereunder within one Business Day of the date required to be funded by it
hereunder unless such failure has been cured, (b) has otherwise failed to pay
over to the Administrative Agent or any other Lender any other amount required
to be paid by it hereunder within one Business Day of the date when due, unless
the subject of a good faith dispute or unless such failure has been cured, or
(c) has been deemed insolvent or become the subject of a bankruptcy or
insolvency proceeding.
     “Disclosure Letter” means the disclosure letter dated as of the Closing
Date containing certain schedules delivered by the Loan Parties to the
Administrative Agent to the Lenders (as such disclosure letter and schedules are
supplemented from time to time in accordance with Section 7.02(a)).
     “Disposition” or “Dispose” means the sale, transfer, license, lease or
other disposition (including any Sale and Leaseback Transaction) of any property
by any Loan Party or any Subsidiary (including the Equity Interests of any
Subsidiary), including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith, but excluding any Involuntary Disposition.
     “Dollar” and “$” mean lawful money of the United States.
     “Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the L/C Issuer, as the case
may be, at such time on the basis of the Spot Rate (determined in respect of the
most recent Revaluation Date) for the purchase of Dollars with such Alternative
Currency.
     “Domestic Guarantors” means each Material Domestic Subsidiary of McAfee on
the Closing Date and each other Person that joins as a Domestic Guarantor
pursuant to Section 7.12 or otherwise, together with their successors and
permitted assigns; provided, that, Domestic Guarantors shall also include such
other Domestic Subsidiaries as is necessary to ensure that Domestic Guarantors,
in the aggregate, (i) own at least 80% of the assets of McAfee and its Domestic
Subsidiaries and (ii) earn at least 80% of the revenues of McAfee and its
Domestic Subsidiaries.
     “Domestic Loan Parties” means the collective reference to McAfee and the
Domestic Guarantors and “Domestic Loan Party” means any one of them.
     “Domestic Subsidiary” means any Subsidiary that is organized under the laws
of any state of the United States or the District of Columbia other than any
Subsidiary of a Foreign Subsidiary.
     “Eligible Assignee” means any Person that meets the requirements to be an
assignee under Sections 11.06(b)(iii), (v) and (vi) (subject to such consents,
if any, as may be required under Section 11.06(b)(iii)).
     “EMU” means the economic and monetary union in accordance with the Treaty
of Rome 1957, as amended by the Single European Act 1986, the Maastricht Treaty
of 1992 and the Amsterdam Treaty of 1998.
     “EMU Legislation” means the legislative measures of the European Council
for the introduction of, changeover to or operation of a single or unified
European currency.

8



--------------------------------------------------------------------------------



 



     “Environmental Laws” means any and all federal, state, local, foreign and
other applicable statutes, laws, regulations, ordinances, rules, judgments,
orders, decrees, permits, concessions, grants, franchises, licenses, agreements
or governmental restrictions relating to pollution and the protection of the
environment or the release of any materials into the environment, including
those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.
     “Environmental Liability” means, with respect to any Person, any liability,
contingent or otherwise (including any liability for damages, costs of
environmental remediation, fines, penalties or indemnities), of such Person
directly or indirectly resulting from or based upon (a) violation of any
Environmental Law, (b) the generation, use, handling, transportation, storage,
treatment or disposal of any Hazardous Materials, (c) exposure to any Hazardous
Materials, (d) the release or threatened release of any Hazardous Materials into
the environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
     “Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
For purposes of clarification, Convertible Debt Securities shall not for
purposes of this definition be deemed to be a warrant, option or other right to
purchase or acquire any capital stock or other ownership or profit interest or
otherwise classified as Equity Interests.
     “ERISA” means the Employee Retirement Income Security Act of 1974.
     “ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with McAfee within the meaning of Section 414(b) or (c) of
the Internal Revenue Code (and Sections 414(m) and (o) of the Internal Revenue
Code for purposes of provisions relating to Section 412 of the Internal Revenue
Code).
     “ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) a withdrawal by McAfee or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by McAfee or any ERISA Affiliate from a Multiemployer Plan
for which the Borrower or any ERISA Affiliate has withdrawal liability
(including any contingent liability) or notification that a Multiemployer Plan
is in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Plan amendment as a termination under Section 4041 or 4041A of
ERISA, or the commencement of proceedings by the PBGC to terminate a Pension
Plan or Multiemployer Plan; (e) an event or condition which constitutes grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan or Multiemployer Plan; or (f) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon McAfee or any
ERISA Affiliate.
     “Euro” and “EUR” mean the lawful currency of the Participating Member
States introduced in accordance with the EMU Legislation.
     “Eurocurrency Base Rate” means:

9



--------------------------------------------------------------------------------



 



     (a) For any Interest Period with respect to a Eurocurrency Rate Loan, the
rate per annum equal to (A) the British Bankers Association LIBOR Rate as
published by Reuters (or other commercially available source providing
quotations of BBA LIBOR as designated by the Administrative Agent from time to
time) (“BBA LIBOR”), at approximately 11:00 a.m., London time, two Business Days
prior to the commencement of such Interest Period, for deposits in the relevant
currency (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period or (B) if such published rate is not
available at such time for any reason, the rate determined by the Administrative
Agent to be the rate at which deposits in the relevant currency for delivery on
the first day of such Interest Period in Same Day Funds in the approximate
amount of the Eurocurrency Rate Loan being made, continued or converted by Bank
of America and with a term equivalent to such Interest Period would be offered
by Bank of America’s London Branch to major banks in the London or other
offshore interbank market for such currency at their request at approximately
11:00 a.m. (London time) two Business Days prior to the commencement of such
Interest Period.
     (b) For any interest rate calculation with respect to a Base Rate Loan, the
rate per annum equal to (i) BBA LIBOR, at approximately 11:00 a.m., London time
on the date of determination (provided that if such day is not a London Business
Day, the next preceding London Business Day) for Dollar deposits being delivered
in the London interbank market for a term of one month commencing that day or
(ii) if such published rate is not available at such time for any reason, the
rate determined by the Administrative Agent to be the rate at which deposits in
Dollars for delivery on the date of determination in Same Day Funds in the
approximate amount of the Base Rate Loan being made, continued or converted by
Bank of America and with a term equal to one month would be offered by Bank of
America’s London Branch to major banks in the London interbank Eurodollar market
at their request at approximately 11:00 a.m., London time on the date of
determination.
     “Eurocurrency Rate” means, for any Interest Period with respect to any
Eurocurrency Rate Loan, a rate per annum determined by the Administrative Agent
to be equal to the quotient obtained by dividing (a) the Eurocurrency Base Rate
for such Eurocurrency Rate Loan for such Interest Period by (b) one minus the
Eurocurrency Reserve Percentage for such Eurocurrency Rate Loan for such
Interest Period.
     “Eurocurrency Rate Loan” means a Loan that bears interest at a rate based
on the Eurocurrency Rate. Eurocurrency Rate Loans may be denominated in Dollars
or in an Alternative Currency. All Loans denominated in an Alternative Currency
must be Eurocurrency Rate Loans.
     “Eurocurrency Reserve Percentage” means, for any day during any Interest
Period, the reserve percentage (expressed as a decimal, carried out to five
decimal places) in effect on such day, whether or not applicable to any Lender,
under regulations issued from time to time by the FRB for determining the
maximum reserve requirement (including any emergency, supplemental or other
marginal reserve requirement) with respect to Eurocurrency funding (currently
referred to as “Eurocurrency liabilities”). The Eurocurrency Rate for each
outstanding Eurocurrency Rate Loan shall be adjusted automatically as of the
effective date of any change in the Eurocurrency Reserve Percentage.
     “Event of Default” has the meaning specified in Section 9.01.
     “Excluded Taxes” means, with respect to the Administrative Agent, any
Lender, the L/C Issuer or any other recipient of any payment to be made by or on
account of any obligation of any Borrower hereunder, (a) taxes imposed on or
measured by its overall net income (however denominated), and franchise taxes
imposed on it (in lieu of net income taxes), by the jurisdiction (or any
political subdivision thereof) under the

10



--------------------------------------------------------------------------------



 



Laws of which such recipient is organized or in which its principal office is
located or, in the case of any Lender, in which its applicable Lending Office is
located, or with which it has a present or former connection (other than any
such connection arising from having executed, delivered, performed its
obligations or received payment under, or enforced, any Loan Document), (b) any
branch profits taxes imposed by the United States or any similar tax imposed by
any other jurisdiction in which such Borrower is located, (c) any backup
withholding tax that is required by the Internal Revenue Code to be withheld
from amounts payable to a Lender that has failed to comply with clause (A) of
Section 3.01(e)(ii) and (d) in the case of a Foreign Lender (other than an
assignee pursuant to a request by McAfee under Section 11.13), any United States
withholding tax that (i) is required to be imposed on amounts payable to such
Foreign Lender pursuant to the Laws in force at the time such Foreign Lender
becomes a party hereto (or designates a new Lending Office) or (ii) is
attributable to such Foreign Lender’s failure or inability (other than as a
result of a Change in Law) to comply with clause (B) of Section 3.01(e)(ii),
except to the extent that such Foreign Lender (or its assignor, if any) was
entitled, at the time of designation of a new Lending Office (or assignment), to
receive additional amounts from such Borrower with respect to such withholding
tax pursuant to Section 3.01(a)(ii) or (iii). Notwithstanding anything to the
contrary contained in this definition, “Excluded Taxes” shall not include any
withholding tax imposed at any time on payments made by or on behalf of a
Foreign Loan Party to any Lender hereunder or under any other Loan Document,
provided that such Lender shall have complied with Section 3.01(e)(i).
     “Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.
     “Fee Letters” means the collective reference to the Joint Fee Letter, the
Bank of America Fee Letter and the RBS Fee Letter.
     “Foreign Guarantors” means (a) each Domestic Loan Party and (b) each
Material Foreign Subsidiary of the Irish Borrower on the Closing Date (other
than McAfee Ireland Limited) and each other Person that joins as a Foreign
Guarantor pursuant to Section 5.03(a), Section 7.12 or otherwise, together with
their successors and permitted assigns; provided, that, Foreign Guarantors shall
also include such other Subsidiaries of the Irish Borrower as is necessary to
ensure that Irish Borrower and its Subsidiaries that are Foreign Guarantors, in
the aggregate, (i) own at least 80% of the assets of the Irish Borrower and its
Subsidiaries and (ii) earn at least 80% of the revenues of the Irish Borrower
and its Subsidiaries.
     “Foreign Lender” means, with respect to any Borrower, any Lender that is
organized under the Laws of a jurisdiction other than that in which such
Borrower is resident for tax purposes (including such a Lender when acting in
the capacity of the L/C Issuer). For purposes of this definition, the United
States, each State thereof and the District of Columbia shall be deemed to
constitute a single jurisdiction.
     “Foreign Letter of Credit” means any letter of credit issued hereunder by
the L/C Issuer for the account of the Irish Borrower. Foreign Letters of Credit
may be issued in Dollars or an Alternative Currency.
     “Foreign Loan” means a Revolving Loan made to the Irish Borrower hereunder.

11



--------------------------------------------------------------------------------



 



     “Foreign Loan Parties” means the collective reference to the Irish Borrower
and the Foreign Guarantors that are Foreign Subsidiaries, and “Foreign Loan
Party” means any one of them.
     “Foreign Obligations” means all advances to, and debts, liabilities,
obligations, covenants and duties of, any Foreign Loan Party arising under any
Loan Document or otherwise with respect to any Foreign Loan or any Foreign
Letter of Credit, whether direct or indirect (including those acquired by
assumption), absolute or contingent, due or to become due, now existing or
hereafter arising and including interest and fees that accrue after the
commencement by or against any Foreign Loan Party or any Affiliate thereof of
any proceeding under any Debtor Relief Laws naming such Person as the debtor in
such proceeding, regardless of whether such interest and fees are allowed claims
in such proceeding. The foregoing shall also include (a) all obligations under
any Swap Contract between any Foreign Loan Party and any Lender or Affiliate of
a Lender that is permitted to be incurred pursuant to Section 8.03(d) and
(b) all obligations under any Treasury Management Agreement between any Foreign
Loan Party and any Lender or Affiliate of a Lender.
     “Foreign Subsidiary” means any Subsidiary that is not a Domestic
Subsidiary.
     “FRB” means the Board of Governors of the Federal Reserve System of the
United States.
     “Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
     “GAAP” means generally accepted accounting principles in the United States
set forth in the opinions and pronouncements of the Accounting Principles Board
and the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board, consistently applied
and as in effect from time to time.
     “Governmental Authority” means the government of the United States or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).
     “Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum

12



--------------------------------------------------------------------------------



 



reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.
     “Guaranty” means the Guaranty made by the Guarantors in favor of the
Administrative Agent and the Lenders pursuant to Article IV.
     “Guarantors” means, collectively, the Domestic Guarantors and the Foreign
Guarantors and “Guarantor” means any individual Domestic Guarantor or Foreign
Guarantor.
     “Hazardous Materials” means all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos-containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.
     “Honor Date” has the meaning set forth in Section 2.03(c).
     “Impacted Lender” means any Lender as to which (a) the L/C Issuer has a
good faith belief that the Lender has defaulted in fulfilling its obligations
under one or more other syndicated credit facilities or (b) an entity that
controls the Lender has been deemed insolvent or becomes subject to a bankruptcy
or other similar proceeding.
     “Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
     (a) all obligations of such Person for borrowed money and all obligations
of such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;
     (b) the maximum amount of all obligations of such Person arising under
letters of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;
     (c) the Swap Termination Value of any Swap Contract of such Person;
     (d) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business and not past due for more than 60 days past the date due); provided
that any deferred purchase price obligation in respect of any Acquisition in the
nature of an “earn-out” or other contingent payment or indemnity shall be deemed
“Indebtedness” only (i) to the extent such obligation is required to be shown on
the consolidated balance sheet of such Person or its parent (direct or indirect)
as a liability in accordance with GAAP and (ii) from the date of the balance
sheet as of the fiscal quarter end with respect to which such liability is
required to be shown;
     (e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;
     (f) all Attributable Indebtedness of such Person;
     (g) all direct or contingent obligations of such Person that arise prior to
91 days after the Maturity Date to purchase, redeem, retire, defease or
otherwise make any payment in respect

13



--------------------------------------------------------------------------------



 



of any Equity Interest in such Person or any other Person or any warrant, right
or option to acquire such Equity Interest, valued, in the case of a redeemable
preferred interest, at the greater of its voluntary or involuntary liquidation
preference plus accrued and unpaid dividends;
     (h) all Guarantees of such Person in respect of any of the foregoing; and
     (i) all Indebtedness of the types referred to in clauses (a) through
(h) above of any partnership or joint venture (other than a joint venture that
is itself a corporation or limited liability company) in which such Person is a
general partner or joint venturer, unless such Indebtedness is expressly made
non-recourse to such Person.
     “Indemnified Taxes” means Taxes other than Excluded Taxes.
     “Indemnitees” has the meaning specified in Section 11.04(b).
     “Information” has the meaning specified in Section 11.07.
     “Integration Related Investments” means Investments occurring after a
Permitted Acquisition (or acquisitions that occurred prior to the Closing Date)
in connection with integrating the acquired intellectual property or other
acquired assets, or intellectual property and other assets of the acquired
Person(s), into the consolidated corporate structure of McAfee for cost
reduction, revenue enhancement, intellectual property protection or tax planning
purposes so long as such Investments are in a wholly-owned Subsidiary of McAfee.
     “Interest Payment Date” means (a) as to any Eurocurrency Rate Loan, the
last day of each Interest Period applicable to such Loan and the Maturity Date;
provided, however, that if any Interest Period for a Eurocurrency Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan, the last Business Day of each March, June,
September and December and the Maturity Date.
     “Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, two, three
or six months thereafter (or any other period less than 12 months, subject to
availability in the discretion of the Lenders), as selected by the applicable
Borrower in its Loan Notice; provided that:
     (a) any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the immediately preceding Business Day;
     (b) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
     (c) no Interest Period shall extend beyond the Maturity Date.
     “Interim Financial Statements” has the meaning set forth in
Section 5.01(e).

14



--------------------------------------------------------------------------------



 



     “Internal Revenue Code” means the Internal Revenue Code of 1986.
     “Investment” means, as to any Person, any transaction consisting of (a) the
purchase or other acquisition of Equity Interests of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, or (c) an Acquisition. Investments which are
capital contributions or purchases of equity participations or interests which
have a right to participate in the profits of the issuer thereof shall be valued
at the amount actually contributed or paid to purchase such equity
participations or interests as of the date of such contribution or payment less
all cash distributions and returns of capital from the date such Investment is
made through and including the date of calculation. Investments which are loans,
advances, assumptions of debt or Guarantees shall be valued at the principal
amount of such loan, advance or debt assumed outstanding as of the date of
determination or, as applicable, the principal amount of the loan or advance
outstanding as of the date of determination actually guaranteed by such
Guarantee.
     “Involuntary Disposition” means any loss of, damage to or destruction of,
or any condemnation or other taking for public use of, any property of McAfee or
any of its Subsidiaries.
     “IP Rights” has the meaning specified in Section 6.17.
     “Irish Borrower” means McAfee Ireland Holdings Limited, a limited liability
company incorporated under the laws of Ireland.
     “IRS” means the United States Internal Revenue Service.
     “ISP” means, with respect to any Letter of Credit, the “International
Standby Practices 1998” published by the Institute of International Banking Law
& Practice, Inc. (or such later version thereof as may be in effect at the time
of issuance).
     “Issuer Documents” means with respect to any Letter of Credit, the Letter
of Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the applicable Borrower or in favor of the L/C Issuer
and relating to such Letter of Credit.
     “Joinder Agreement” means (a) with respect to any Material Domestic
Subsidiary, a joinder agreement substantially in the form of Exhibit 7.12(a)
executed and delivered by such Material Domestic Subsidiary in accordance with
the provisions of Section 7.12 and (b) with respect to any Material Foreign
Subsidiary, a joinder agreement substantially in the form of Exhibit 7.12(b)
executed and delivered by such Material Foreign Subsidiary in accordance with
the provisions of Section 7.12.
     “Joint Fee Letter” means the letter agreement dated November 7, 2008, among
McAfee, Bank of America, RBS and the Joint Lead Arrangers.
     “Joint Lead Arrangers” means BAS and RBSGC, in their capacity as joint lead
arrangers and joint book managers.
     “Laws” means, collectively, all international, foreign, federal, state and
local statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

15



--------------------------------------------------------------------------------



 



     “L/C Advance” means, with respect to each Lender, such Lender’s funding of
its participation in any L/C Borrowing in accordance with its Applicable
Percentage. All L/C Advances shall be denominated in Dollars.
     “L/C Borrowing” means an extension of credit resulting from a drawing under
any Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing of Revolving Loans. All L/C Borrowings shall be
denominated in Dollars.
     “L/C Credit Extension” means, with respect to any Letter of Credit, the
issuance thereof or extension of the expiry date thereof, or the increase of the
amount thereof.
     “L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.
     “L/C Obligations” means, as at any date of determination, the aggregate
amount available to be drawn under all outstanding Letters of Credit plus the
aggregate of all Unreimbursed Amounts, including all L/C Borrowings. For
purposes of computing the amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.09. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.
     “Lenders” means each of the Persons identified as a “Lender” on the
signature pages hereto and each other Person that becomes a “Lender” in
accordance with this Agreement and their successors and assigns.
     “Lending Office” means, as to any Lender, the office or offices of such
Lender described as such in such Lender’s Administrative Questionnaire, or such
other office or offices as a Lender may from time to time notify McAfee and the
Administrative Agent.
     “Letter of Credit” means any standby letter of credit issued hereunder.
Letters of Credit may be denominated in Dollars or in an Alternative Currency.
     “Letter of Credit Application” means an application and agreement for the
issuance or amendment of a letter of credit in the form from time to time in use
by the L/C Issuer.
     “Letter of Credit Expiration Date” means the day that is thirty days prior
to the Maturity Date then in effect (or, if such day is not a Business Day, the
next preceding Business Day).
     “Letter of Credit Fee” has the meaning specified in Section 2.03(i).
     “Letter of Credit Sublimit” means an amount equal to the lesser of (a) the
Aggregate Revolving Commitments and (b) $25,000,000. The Letter of Credit
Sublimit is part of, and not in addition to, the Aggregate Revolving
Commitments.
     “Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or otherwise), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance

16



--------------------------------------------------------------------------------



 



on title to real property, and any financing lease having substantially the same
economic effect as any of the foregoing).
     “Loan” means an extension of credit by a Lender to a Borrower under
Article II in the form of a Revolving Loan or Term Loan.
     “Loan Documents” means this Agreement, each Note, each Issuer Document,
each Joinder Agreement, the Disclosure Letter and the Fee Letters.
     “Loan Notice” means a notice of (a) a Borrowing of Revolving Loans or Term
Loan, (b) a conversion of Loans from one Type to the other, or (c) a
continuation of Eurocurrency Rate Loans, in each case pursuant to
Section 2.02(a), which, if in writing, shall be substantially in the form of
Exhibit 2.02.
     “Loan Parties” means the collective reference to the Domestic Loan Parties
and the Foreign Loan Parties and “Loan Party” means any individual Domestic Loan
Party or Foreign Loan Party.
     “Mandatory Cost” means, with respect to any period, the percentage rate per
annum determined in accordance with Schedule 1.01.
     “Material Adverse Effect” means (a) a material adverse change in, or a
material adverse effect upon, the operations, business, assets, properties,
liabilities (actual or contingent) or condition (financial or otherwise) of
McAfee and its Subsidiaries taken as a whole; (b) a material impairment of the
rights and remedies of the Administrative Agent or any Lender under any Loan
Document or of the ability of any Loan Party to perform its obligations under
any Loan Document to which it is a party; or (c) a material adverse effect upon
the legality, validity, binding effect or enforceability against any Loan Party
of any Loan Document to which it is a party.
     “Material Domestic Subsidiary” means any Domestic Subsidiary of McAfee that
(a) owns at least five percent (5%) or more of the consolidated assets of McAfee
and its Domestic Subsidiaries or (b) as of the last day of the most recently
ended fiscal quarter, for the four quarter period ending on such date, has
revenues constituting five percent (5%) or more of the consolidated revenues of
McAfee and its Subsidiaries for such period, in each case as determined in
accordance with GAAP. Notwithstanding the foregoing, during the period from the
Closing Date through and including December 31, 2008, Secure Computing
Corporation shall not be deemed a Material Domestic Subsidiary for purposes of
this definition.
     “Material Foreign Subsidiary” means any Subsidiary of the Irish Borrower
that (a) owns at least five percent (5%) or more of the consolidated assets of
the Irish Borrower and its Subsidiaries or (b) as of the last day of the most
recently ended fiscal quarter, for the four quarter period ending on such date,
has revenues constituting five percent (5%) or more of the consolidated revenues
of the Irish Borrower and its Subsidiaries for such period, in each case as
determined in accordance with GAAP.
     “Material Subsidiary” means any Subsidiary of McAfee that (a) owns at least
five percent (5%) or more of the consolidated assets of McAfee and its
Subsidiaries or (b) as of the last day of the most recently ended fiscal
quarter, for the four quarter period ending on such date, has revenues
constituting five percent (5%) or more of the consolidated revenues of McAfee
and its Subsidiaries for such period, in each case as determined in accordance
with GAAP.
     “Maturity Date” means (a) as to the Revolving Loans and Letters of Credit
(and the related L/C Obligations), December 22, 2011 and (b) as to the Term
Loan, December 22, 2009; provided, however,

17



--------------------------------------------------------------------------------



 



that, in each case, if such date is not a Business Day, the Maturity Date shall
be the immediately preceding Business Day.
     “McAfee” has the meaning specified in the introductory paragraph hereto.
     “McAfee Liquidity Amount” means, with respect solely to McAfee and any
other Domestic Loan Parties, the sum of (a) cash, (b) Investments permitted
under Section 8.02(a) and (c) current availability under then existing revolving
credit facilities.
     “Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
     “Multiemployer Plan” means any employee benefit plan of the type described
in Section 4001(a)(3) of ERISA, to which McAfee or any ERISA Affiliate makes or
is obligated to make contributions, or during the preceding five plan years, has
made or been obligated to make contributions.
     “Note” or “Notes” means the Revolving Notes and the Term Notes,
individually or collectively, as appropriate.
     “Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding. The foregoing shall also include
(a) all obligations under any Swap Contract between any Loan Party and any
Lender or Affiliate of a Lender that is permitted to be incurred pursuant to
Section 8.03(d) and (b) all obligations under any Treasury Management Agreement
between any Loan Party and any Lender or Affiliate of a Lender.
     “Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction,
including, without limitation, any certificates of incorporation, certificates
of incorporation on a change of name and memorandum and articles of
association); (b) with respect to any limited liability company, the certificate
or articles of formation or organization and operating agreement; and (c) with
respect to any partnership, joint venture, trust or other form of business
entity, the partnership, joint venture or other applicable agreement of
formation or organization and any agreement, instrument, filing or notice with
respect thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
     “Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.
     “Outstanding Amount” means (a) with respect to any Loans on any date, the
Dollar Equivalent of the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of any Loans
occurring on such date; and (b) with respect to any L/C Obligations on any date,
the Dollar Equivalent of the amount of such L/C Obligations on such date after
giving effect to any L/C Credit Extension occurring on such date and any other
changes in the aggregate amount of the L/C

18



--------------------------------------------------------------------------------



 



Obligations as of such date, including as a result of any reimbursements by the
applicable Borrower of Unreimbursed Amounts.
     “Overnight Rate” means, for any day, (a) with respect to any amount
denominated in Dollars, the greater of (i) the Federal Funds Rate and (ii) an
overnight rate determined by the Administrative Agent or the L/C Issuer, as the
case may be, in accordance with banking industry rules on interbank
compensation, and (b) with respect to any amount denominated in an Alternative
Currency, the rate of interest per annum at which overnight deposits in the
applicable Alternative Currency, in an amount approximately equal to the amount
with respect to which such rate is being determined, would be offered for such
day by a branch or Affiliate of Bank of America in the applicable offshore
interbank market for such currency to major banks in such interbank market.
     “Participant” has the meaning specified in Section 11.06(d).
     “Participating Member State” means each state so described in any EMU
Legislation.
     “PBGC” means the Pension Benefit Guaranty Corporation or any successor
thereto.
     “Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by McAfee or any
ERISA Affiliate or to which McAfee or any ERISA Affiliate contributes or has an
obligation to contribute, or in the case of a multiple employer or other plan
described in Section 4064(a) of ERISA, has made contributions at any time during
the immediately preceding five plan years.
     “Permitted Acquisition” means an Investment consisting of an Acquisition by
McAfee or any Subsidiary, provided that (a) the property acquired (or the
property of the Person acquired) in such Acquisition is used or useful in a line
of business permitted under Section 8.07, (b) upon giving effect to such
Acquisition, the Loan Parties would be in compliance with the financial
covenants set forth in Section 8.11 on a Pro Forma Basis, and in the case of any
such Acquisition involving consideration in excess of $75,000,000, McAfee shall
have delivered to the Administrative Agent a Pro Forma Compliance Certificate
demonstrating such compliance, (c) the representations and warranties made by
the Loan Parties in each Loan Document shall be true and correct in all material
respects at and as if made as of the date of such Acquisition (after giving
effect thereto), and (d) if such transaction involves the purchase of an
interest in a partnership between a Loan Party as a general partner and entities
unaffiliated with McAfee as the other partners, such transaction shall be
effected by having such equity interest acquired by a holding company having
limited liability directly or indirectly Wholly Owned by such Loan Party newly
formed for the sole purpose of effecting such transaction.
     “Permitted Liens” means, at any time, Liens in respect of property of
McAfee or any of its Subsidiaries permitted to exist at such time pursuant to
the terms of Section 8.01.
     “Permitted Transfers” means (a) Dispositions of inventory in the ordinary
course of business; (b) Dispositions of machinery and equipment no longer used
or useful in the conduct of business of McAfee and its Subsidiaries that are
Disposed of in the ordinary course of business; (c) Dispositions of property to
McAfee or any Subsidiary; provided, that if the transferor of such Property is a
Domestic Loan Party either (i) the transferee must be a Domestic Loan Party or
(ii) to the extent such transaction constitutes an Investment, such transaction
is permitted under Section 8.02; (d) Dispositions of accounts receivable in
connection with the collection or compromise thereof; (e) licenses, sublicenses,
leases or subleases granted to others not interfering in any material respect
with the business of McAfee and its Subsidiaries; (f) the sale or disposition of
Investments permitted under Section 8.02 for fair market value; (f) to the
extent constituting a Disposition, the making of an Investment permitted under
Section 8.02; (g) to the

19



--------------------------------------------------------------------------------



 



extent constituting a Disposition, the creation, incurrence or assumption of a
Permitted Lien; and (h) to the extent constituting a Disposition, the
dissolution or liquidation of a Subsidiary permitted under Section 8.04.
     “Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, body corporate,
Governmental Authority or other entity.
     “Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established and currently maintained by McAfee or, with
respect to any such plan that is subject to Section 412 of the Internal Revenue
Code or Title IV of ERISA, any ERISA Affiliate.
     “Platform” has the meaning specified in Section 7.02.
     “Prime Rate” means the rate of interest in effect for such day as publicly
announced from time to time by Bank of America as its “prime rate.” The “prime
rate” is a rate set by Bank of America based upon various factors including Bank
of America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any change in such rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.
     “Pro Forma Basis” means, with respect to any transaction, that for purposes
of calculating the financial covenants set forth in Section 8.11, such
transaction shall be deemed to have occurred as of the first day of the most
recent four fiscal quarter period preceding the date of such transaction for
which financial statements were required to be delivered pursuant to
Section 7.01(a) or (b). In connection with the foregoing, (a) with respect to
any Disposition or Involuntary Disposition, (i) income statement and cash flow
statement items (whether positive or negative) attributable to the property
disposed of shall be excluded to the extent relating to any period occurring
prior to the date of such transaction and (ii) Indebtedness which is retired
shall be excluded and deemed to have been retired as of the first day of the
applicable period and (b) with respect to any Acquisition, (i) income statement
items attributable to the Person or property acquired shall be included to the
extent relating to any period applicable in such calculations to the extent
(A) such items are not otherwise included in such income statement items for
McAfee and its Subsidiaries in accordance with GAAP or in accordance with any
defined terms set forth in Section 1.01 and (B) such items are supported by
financial statements or other information reasonably satisfactory to the
Administrative Agent and (ii) any Indebtedness incurred or assumed by McAfee or
any Subsidiary (including the Person or property acquired) in connection with
such transaction and any Indebtedness of the Person or property acquired which
is not retired in connection with such transaction (A) shall be deemed to have
been incurred as of the first day of the applicable period and (B) if such
Indebtedness has a floating or formula rate, shall have an implied rate of
interest for the applicable period for purposes of this definition determined by
utilizing the rate which is or would be in effect with respect to such
Indebtedness as at the relevant date of determination.
     “Pro Forma Compliance Certificate” means a certificate of a Responsible
Officer of McAfee containing reasonably detailed calculations of the financial
covenants set forth in Section 8.11 on a Pro Forma Basis after giving effect to
the applicable transaction.
     “Public Lender” has the meaning specified in Section 7.02.
     “RBS”means The Royal Bank of Scotland plc.
     “RBS Fee Letter” means the letter agreement dated November 7, 2008 among
McAfee, RBS and RBSGC, as amended.

20



--------------------------------------------------------------------------------



 



     “RBSGC” means Greenwich Capital Markets, Inc. d/b/a RBS Greenwich Capital.
     “Register” has the meaning specified in Section 11.06(c).
     “Related Parties” means, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents, trustees
and advisors of such Person and of such Person’s Affiliates.
     “Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty-day notice period has been waived.
     “Request for Credit Extension” means (a) with respect to a Borrowing,
conversion or continuation of Loans, a Loan Notice and (b) with respect to an
L/C Credit Extension, a Letter of Credit Application.
     “Required Lenders” means, at any time, Lenders holding in the aggregate
more than 50% of (a) the unfunded Commitments and the outstanding Loans, L/C
Obligations and participations therein or (b) if the Commitments have been
terminated, the outstanding Loans, L/C Obligations and participations therein.
The unfunded Commitments of, and the outstanding Loans held or deemed held by,
any Defaulting Lender shall be excluded for purposes of making a determination
of Required Lenders.
     “Responsible Officer” means the chief executive officer, president, chief
financial officer, chief accounting officer, treasurer, assistant treasurer or
controller of a Loan Party and any other officer or, in the case of any Foreign
Loan Party, director of the applicable Loan Party so designated by any of the
foregoing officers in a notice to the Administrative Agent. Any document
delivered hereunder that is signed by a Responsible Officer of a Loan Party
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.
     “Restricted Payment” means any dividend or other distribution (whether in
cash, securities or other property) with respect to any Equity Interests of any
Person, or any payment (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, defeasance, acquisition, cancellation or termination of
any such Equity Interests or on account of any return of capital to such
Person’s stockholders, partners or members (or the equivalent Person thereof),
or any option, warrant or other right to acquire any such dividend or other
distribution or payment. For purposes of clarification, a conversion of any
Convertible Debt Securities shall not constitute a Restricted Payment.
     “Revaluation Date” means (a) with respect to any Loan, each of the
following: (i) each date of a Borrowing of a Eurocurrency Rate Loan denominated
in an Alternative Currency, (ii) each date of a continuation of a Eurocurrency
Rate Loan denominated in an Alternative Currency pursuant to Section 2.02,
(iii) on the last Business Day of each month and (iv) such additional dates as
the Administrative Agent shall determine or the Required Lenders shall require;
and (b) with respect to any Letter of Credit, each of the following: (i) each
date of issuance of a Letter of Credit denominated in an Alternative Currency,
(ii) each date of an amendment of any such Letter of Credit having the effect of
increasing the amount thereof (solely with respect to the increased amount),
(iii) each date of any payment by the L/C Issuer under any Letter of Credit
denominated in an Alternative Currency, (iv) on the last Business Day of each
month, and (v) such additional dates as the Administrative Agent or the L/C
Issuer shall determine or the Required Lenders shall require.

21



--------------------------------------------------------------------------------



 



     “Revolving Commitment” means, as to each Lender, its obligation to (a) make
Revolving Loans to the Borrowers pursuant to Section 2.01 and (b) purchase
participations in L/C Obligations, in an aggregate principal amount at any one
time outstanding not to exceed the Dollar amount set forth opposite such
Lender’s name on Schedule 2.01 or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement.
     “Revolving Loan” has the meaning specified in Section 2.01(a).
     “Revolving Note” has the meaning specified in Section 2.10(a)(i).
     “S&P” means Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc. and any successor thereto.
     “Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent or the L/C Issuer, as the case may be, to
be customary in the place of disbursement or payment for the settlement of
international banking transactions in the relevant Alternative Currency.
     “Sale and Leaseback Transaction” means, with respect to McAfee or any
Subsidiary, any arrangement, directly or indirectly, with any Person whereby
McAfee or such Subsidiary shall sell or transfer any property used or useful in
its business, whether now owned or hereafter acquired, and thereafter rent or
lease such property or other property that it intends to use for substantially
the same purpose or purposes as the property being sold or transferred.
     “SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
     “Securitization Transaction” means, with respect to any Person, any
financing transaction or series of financing transactions (including factoring
arrangements) pursuant to which such Person or any Subsidiary of such Person may
sell, convey or otherwise transfer, or grant a security interest in, accounts,
payments, receivables, rights to future lease payments or residuals or similar
rights to payment to a special purpose subsidiary or affiliate of such Person.
     “Solvent” or “Solvency” means, with respect to any Person as of a
particular date, that on such date (a) such Person is able to pay its debts and
other liabilities, contingent obligations and other commitments as they mature
in the ordinary course of business, (b) such Person does not intend to, and does
not believe that it will, incur debts or liabilities beyond such Person’s
ability to pay such debts and liabilities as they mature in the ordinary course
of business, (c) such Person is not engaged in a business or a transaction, and
is not about to engage in a business or a transaction, for which such Person’s
property would constitute unreasonably small capital, (d) the fair value of the
property of such Person is greater than the total amount of liabilities,
including contingent liabilities, of such Person and (e) the present fair
salable value of the assets of such Person is not less than the amount that will
be required to pay the probable liability of such Person on its debts as they
become absolute and matured. The amount of contingent liabilities at any time
shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.
     “Special Notice Currency” means at any time an Alternative Currency, other
than the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.

22



--------------------------------------------------------------------------------



 



     “Spot Rate” for a currency means the rate determined by the Administrative
Agent or the L/C Issuer, as applicable, to be the rate quoted by the Person
acting in such capacity as the spot rate for the purchase by such Person of such
currency with another currency through its principal foreign exchange trading
office at approximately 11:00 a.m. on the date two Business Days prior to the
date as of which the foreign exchange computation is made; provided that the
Administrative Agent or the L/C Issuer may obtain such spot rate from another
financial institution designated by the Administrative Agent or the L/C Issuer
if the Person acting in such capacity does not have as of the date of
determination a spot buying rate for any such currency; and provided further
that the L/C Issuer may use such spot rate quoted on the date as of which the
foreign exchange computation is made in the case of any Letter of Credit
denominated in an Alternative Currency.
     “Subsidiary” of a Person means a corporation, company, body corporate,
partnership, joint venture, limited liability company or other business entity
of which a majority of the shares of Voting Stock is at the time beneficially
owned, or the management of which is otherwise controlled, directly, or
indirectly through one or more intermediaries, or both, by such Person. Unless
otherwise specified, all references herein to a “Subsidiary” or to
“Subsidiaries” shall refer to a Subsidiary or Subsidiaries of McAfee.
     “Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
     “Swap Termination Value” means, in respect of any one or more Swap
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Swap Contracts, (a) for any date on or after
the date such Swap Contracts have been closed out and termination value(s)
determined in accordance therewith, such termination value(s) and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
     “Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing arrangement
whereby the arrangement is considered borrowed money indebtedness for tax
purposes but is classified as an operating lease or does not otherwise appear on
a balance sheet under GAAP.
     “TARGET Day” means any day on which the Trans-European Automated Real-time
Gross Settlement Express Transfer (TARGET) payment system (or, if such payment
system ceases to be operative, such other payment system (if any) determined by
the Administrative Agent to be a suitable replacement) is open for the
settlement of payments in Euro.

23



--------------------------------------------------------------------------------



 



     “Taxes” means all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.
     “Term Loan” has the meaning specified in Section 2.01(b). The Term Loan
shall be denominated in Dollars.
     “Term Loan Commitment” means, as to each Lender, its obligation to make its
portion of the Term Loan to McAfee pursuant to Section 2.01(b), in the principal
amount set forth opposite such Lender’s name on Schedule 2.01. The aggregate
principal amount of the Term Loan Commitments of all of the Lenders as in effect
on the Closing Date is ONE HUNDRED MILLION DOLLARS ($100,000,000).
     “Term Note” has the meaning specified in Section 2.10(a)(ii).
     “Threshold Amount” means $35,000,000.
     “Total Revolving Outstandings” means the aggregate Outstanding Amount of
all Revolving Loans and all L/C Obligations.
     “Treasury Management Agreement” means any agreement governing the provision
of treasury or cash management services, including deposit accounts, overnight
draft, credit or debit cards, funds transfer, automated clearinghouse, zero
balance accounts, returned check concentration, controlled disbursement,
lockbox, account reconciliation and reporting and trade finance services and
other cash management services.
     “Type” means, with respect to any Loan, its character as a Base Rate Loan
or a Eurocurrency Rate Loan.
     “United States” and “U.S.” mean the United States of America.
     “Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).
     “Voting Stock” means, with respect to any Person, Equity Interests issued
by such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right so to vote
has been suspended by the happening of such a contingency.
     “Wholly Owned” means, with respect to any Subsidiary, a Subsidiary 100% of
whose Equity Interests (other than a minimal number of shares held by directors
or local owners of Foreign Subsidiaries) are at the time owned by McAfee
directly or indirectly through other Persons 100% of whose Equity Interests
(other than a minimal number of shares held by directors or local owners of
Foreign Subsidiaries) are at the time owned, directly or indirectly, by McAfee.
1.02 Other Interpretive Provisions.
     With reference to this Agreement and each other Loan Document, unless
otherwise specified herein or in such other Loan Document:
     (a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the

24



--------------------------------------------------------------------------------



 



corresponding masculine, feminine and neuter forms. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” The word “will” shall be construed to have the same meaning and
effect as the word “shall.” Unless the context requires otherwise, (i) any
definition of or reference to any agreement, instrument or other document
(including any Organization Document) shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.
     (b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
     (c) Section headings herein and in the other Loan Documents are included
for convenience of reference only and shall not affect the interpretation of
this Agreement or any other Loan Document.
1.03 Accounting Terms.
     (a) Generally. Except as otherwise specifically prescribed herein, all
accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with, GAAP applied on a consistent
basis, as in effect from time to time, applied in a manner consistent with that
used in preparing the Audited Financial Statements.
     (b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either McAfee or the Required Lenders shall so request, the
Administrative Agent, the Lenders and McAfee shall negotiate in good faith to
amend such ratio or requirement to preserve the original intent thereof in light
of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) McAfee
shall provide to the Administrative Agent and the Lenders financial statements
and other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.

25



--------------------------------------------------------------------------------



 



     (c) Pro Forma Calculations. Notwithstanding the above, the parties hereto
acknowledge and agree that all calculations of the financial covenants in
Section 8.11 (including for purposes of determining the Applicable Rate) shall
be made on a Pro Forma Basis.
     (d) Subsidiary Calculations. In calculating the percentage of consolidated
assets or consolidated revenues held by a Subsidiary for purposes of (i) the
definitions of Material Domestic Subsidiary, Material Foreign Subsidiary and
Material Subsidiary and (ii) the calculations set forth in Section 7.12(b) and
(c), the equity investment of such Subsidiary in its Subsidiaries and the
investment of such Subsidiary in intercompany accounts shall be excluded in
calculating the amount of its assets.
1.04 Rounding.
     Any financial ratios required to be maintained by McAfee pursuant to this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number).
1.05 Exchange Rates; Currency Equivalents.
     (a) The Administrative Agent or the L/C Issuer, as applicable, shall
determine the Spot Rates as of each Revaluation Date to be used for calculating
Dollar Equivalent amounts of Credit Extensions and Outstanding Amounts
denominated in Alternative Currencies. Such Spot Rates shall become effective as
of such Revaluation Date and shall be the Spot Rates employed in converting any
amounts between the applicable currencies until the next Revaluation Date to
occur. Except for purposes of financial statements delivered by Loan Parties
hereunder or calculating financial covenants hereunder or except as otherwise
provided herein, the applicable amount of any currency (other than Dollars) for
purposes of the Loan Documents shall be such Dollar Equivalent amount as so
determined by the Administrative Agent or the L/C Issuer, as applicable.
     (b) Wherever in this Agreement in connection with a Borrowing, conversion,
continuation or prepayment of a Eurocurrency Rate Loan or the issuance,
amendment or extension of a Letter of Credit, an amount, such as a required
minimum or multiple amount, is expressed in Dollars, but such Borrowing,
Eurocurrency Rate Loan or Letter of Credit is denominated in an Alternative
Currency, such amount shall be the relevant Alternative Currency Equivalent of
such Dollar amount (rounded to the nearest unit of such Alternative Currency,
with 0.5 of a unit being rounded upward), as determined by the Administrative
Agent or the L/C Issuer, as the case may be.
1.06 Additional Alternative Currencies.
     (a) McAfee may from time to time request that Eurocurrency Rate Loans be
made and/or Letters of Credit be issued in a currency other than those
specifically listed in the definition of “Alternative Currency;” provided that
such requested currency is a lawful currency (other than Dollars) that is
readily available and freely transferable and convertible into Dollars. In the
case of any such request with respect to the making of Eurocurrency Rate Loans,
such request shall be subject to the approval of the Administrative Agent and
the Lenders that would be obligated to make Credit Extensions denominated in
such requested currency; and in the case of any such request with respect to the
issuance of Letters of Credit, such request shall be subject to the approval of
the Administrative Agent and the L/C Issuer.
     (b) Any such request shall be made to the Administrative Agent not later
than 11:00 a.m., twenty (20) Business Days prior to the date of the desired
Credit Extension (or such other time or date as

26



--------------------------------------------------------------------------------



 



may be agreed by the Administrative Agent and, in the case of any such request
pertaining to Letters of Credit, the L/C Issuer, in its or their sole
discretion). In the case of any such request pertaining to Eurocurrency Rate
Loans, the Administrative Agent shall promptly notify each Lender thereof; and
in the case of any such request pertaining to Letters of Credit, the
Administrative Agent shall promptly notify the L/C Issuer thereof. Each Lender
(in the case of any such request pertaining to Eurocurrency Rate Loans) or the
L/C Issuer (in the case of a request pertaining to Letters of Credit) shall
notify the Administrative Agent, not later than 11:00 a.m., ten (10) Business
Days after receipt of such request whether it consents, in its sole discretion,
to the making of Eurocurrency Rate Loans or the issuance of Letters of Credit,
as the case may be, in such requested currency.
     (c) Any failure by a Lender or the L/C Issuer, as the case may be, to
respond to such request within the time period specified in the preceding
sentence shall be deemed to be a refusal by such Lender or the L/C Issuer, as
the case may be, to permit Eurocurrency Rate Loans to be made or Letters of
Credit to be issued in such requested currency. If the Administrative Agent and
all the Lenders that would be obligated to make Credit Extensions denominated in
such requested currency consent to making Eurocurrency Rate Loans in such
requested currency, the Administrative Agent shall so notify McAfee and such
currency shall thereupon be deemed for all purposes to be an Alternative
Currency hereunder for purposes of any Borrowings of Eurocurrency Rate Loans;
and if the Administrative Agent and the L/C Issuer consent to the issuance of
Letters of Credit in such requested currency, the Administrative Agent shall so
notify McAfee and such currency shall thereupon be deemed for all purposes to be
an Alternative Currency hereunder for purposes of any Letter of Credit
issuances. If the Administrative Agent shall fail to obtain consent to any
request for an additional currency under this Section 1.06, the Administrative
Agent shall promptly so notify McAfee.
1.07 Change of Currency.
     (a) Each obligation of the Borrowers to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the date hereof shall be redenominated into
Euro at the time of such adoption (in accordance with the EMU Legislation). If,
in relation to the currency of any such member state, the basis of accrual of
interest expressed in this Agreement in respect of that currency shall be
inconsistent with any convention or practice in the London interbank market for
the basis of accrual of interest in respect of the Euro, such expressed basis
shall be replaced by such convention or practice with effect from the date on
which such member state adopts the Euro as its lawful currency; provided that if
any Borrowing in the currency of such member state is outstanding immediately
prior to such date, such replacement shall take effect, with respect to such
Borrowing, at the end of the then current Interest Period.
     (b) Each provision of this Agreement shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect the adoption of the Euro by any member
state of the European Union and any relevant market conventions or practices
relating to the Euro.
     (c) Each provision of this Agreement also shall be subject to such
reasonable changes of construction as the Administrative Agent may from time to
time specify to be appropriate to reflect a change in currency of any other
country and any relevant market conventions or practices relating to the change
in currency.
1.08 Times of Day.
     Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).

27



--------------------------------------------------------------------------------



 



1.09 Letter of Credit Amounts.
     Unless otherwise specified herein, the amount of a Letter of Credit at any
time shall be deemed to be the Dollar Equivalent of the stated amount of such
Letter of Credit in effect at such time; provided, however, that with respect to
any Letter of Credit that, by its terms or the terms of any Issuer Document
related thereto, provides for one or more automatic increases in the stated
amount thereof, the amount of such Letter of Credit shall be deemed to be the
Dollar Equivalent of the maximum stated amount of such Letter of Credit after
giving effect to all such increases, whether or not such maximum stated amount
is in effect at such time.
ARTICLE II
THE COMMITMENTS AND CREDIT EXTENSIONS
2.01 Revolving Loans and Term Loan.
     (a) Revolving Loans. Subject to the terms and conditions set forth herein,
each Lender severally agrees to make loans (each such loan, a “Revolving Loan”)
to the Borrowers in Dollars or in one or more Alternative Currencies from time
to time on any Business Day during the Availability Period in an aggregate
amount not to exceed at any time outstanding the amount of such Lender’s
Revolving Commitment; provided, however, that after giving effect to any
Borrowing of Revolving Loans, (i) the Total Revolving Outstandings shall not
exceed the Aggregate Revolving Commitments and (ii) the aggregate Outstanding
Amount of the Revolving Loans of any Lender plus such Lender’s Applicable
Percentage of the Outstanding Amount of all L/C Obligations shall not exceed
such Lender’s Revolving Commitment. Within the limits of each Lender’s Revolving
Commitment, and subject to the other terms and conditions hereof, the Borrowers
may borrow under this Section 2.01, prepay under Section 2.04, and reborrow
under this Section 2.01. Revolving Loans may be Base Rate Loans or Eurocurrency
Rate Loans, as further provided herein.
     (b) Term Loan. Subject to the terms and conditions set forth herein, each
Lender severally agrees to make its portion of a term loan (the “Term Loan”) to
McAfee in Dollars on any Business Day during the Availability Period in an
amount not to exceed such Lender’s Term Loan Commitment. Amounts repaid on the
Term Loan may not be reborrowed. The Term Loan may consist of Base Rate Loans or
Eurocurrency Rate Loans, as further provided herein.
2.02 Borrowings, Conversions and Continuations of Loans.
     (a) Each Borrowing, each conversion of Loans from one Type to the other,
and each continuation of Eurocurrency Rate Loans shall be made upon the
applicable Borrower’s irrevocable notice to the Administrative Agent, which may
be given by telephone. Each such notice must be received by the Administrative
Agent not later than 11:00 a.m. (i) three Business Days prior to the requested
date of any Borrowing of, conversion to or continuation of, Eurocurrency Rate
Loans denominated in Dollars or of any conversion of Eurocurrency Rate Loans
denominated in Dollars to Base Rate Loans, (ii) four Business Days (or five
Business Days in the case of a Special Notice Currency) prior to the requested
date of any Borrowing or continuation of Eurocurrency Rate Loans denominated in
Alternative Currencies, and (iii) on the requested date of any Borrowing of Base
Rate Loans. Each telephonic notice by the applicable Borrower pursuant to this
Section 2.02(a) must be confirmed promptly by delivery to the Administrative
Agent of a written Loan Notice, appropriately completed and signed by a
Responsible Officer of the applicable Borrower. Each Borrowing of, conversion to
or continuation of Eurocurrency

28



--------------------------------------------------------------------------------



 



Rate Loans shall be in a principal amount of $5,000,000 or a whole multiple of
$1,000,000 in excess thereof. Except as provided in Sections 2.03(c), each
Borrowing of or conversion to Base Rate Loans shall be in a principal amount of
$1,000,000 or a whole multiple of $500,000 in excess thereof. Each Loan Notice
(whether telephonic or written) shall specify (i) whether the applicable
Borrower is requesting a Borrowing, a conversion of Loans from one Type to the
other, or a continuation of Eurocurrency Rate Loans, (ii) the requested date of
the Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (iii) the principal amount of Loans to be borrowed, converted or
continued, (iv) the Type of Loans to be borrowed or to which existing Loans are
to be converted, (v) if applicable, the duration of the Interest Period with
respect thereto and (vi) the currency of the Loans to be borrowed. If the
applicable Borrower fails to specify a currency in a Loan Notice requesting a
Borrowing, then the Loans so requested shall be made in Dollars. If the
applicable Borrower fails to specify a Type of a Loan in a Loan Notice or if the
applicable Borrower fails to give a timely notice requesting a conversion or
continuation, then the applicable Loans shall be made as, or converted to, Base
Rate Loans; provided, however, that in the case of a failure to timely request a
continuation of Loans denominated in an Alternative Currency, such Loans shall
be continued as Eurocurrency Rate Loans in their original currency with an
Interest Period of one month. Any such automatic conversion to Base Rate Loans
shall be effective as of the last day of the Interest Period then in effect with
respect to the applicable Eurocurrency Rate Loans. If the applicable Borrower
requests a Borrowing of, conversion to, or continuation of Eurocurrency Rate
Loans in any Loan Notice, but fails to specify an Interest Period, it will be
deemed to have specified an Interest Period of one month. No Loan may be
converted into or continued as a Loan denominated in a different currency, but
instead must be prepaid in the original currency of such Loan and reborrowed in
the other currency.
     (b) Following receipt of a Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount (and currency) of its Applicable
Percentage of the applicable Loans, and if no timely notice of a conversion or
continuation is provided by the applicable Borrower, the Administrative Agent
shall notify each Lender of the details of any automatic conversion to Base Rate
Loans or continuation of Loans denominated in a currency other than Dollars, in
each case as described in the preceding subsection. In the case of a Borrowing,
each Lender shall make the amount of its Loan available to the Administrative
Agent in Same Day Funds at the Administrative Agent’s Office for the applicable
currency not later than 1:00 p.m., in the case of any Loan denominated in
Dollars, and not later than the Applicable Time specified by the Administrative
Agent in the case of any Loan in an Alternative Currency, in each case on the
Business Day specified in the applicable Loan Notice. Upon satisfaction of the
applicable conditions set forth in Section 5.02 (and, if such Borrowing is the
initial Credit Extension, Section 5.01 and/or 5.03, as applicable), the
Administrative Agent shall make all funds so received available to applicable
Borrower in like funds as received by the Administrative Agent either by
(i) crediting the account of such Borrower on the books of Bank of America with
the amount of such funds or (ii) wire transfer of such funds, in each case in
accordance with instructions provided to (and reasonably acceptable to) the
Administrative Agent by the applicable Borrower; provided, however, that if, on
the date of a Borrowing of Revolving Loans denominated in Dollars, there are L/C
Borrowings outstanding, then the proceeds of such Borrowing, first, shall be
applied to the payment in full of any such L/C Borrowings and second, shall be
made available to the applicable Borrower as provided above. Each Lender, at its
option, may make any Loan denominated in an Alternative Currency by causing any
domestic or foreign branch or Affiliate of such Lender to make such Loan;
provided that any exercise of such option shall not affect the obligation of the
applicable Borrower to repay such Loan in accordance with the terms of this
Agreement.
     (c) Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of the Interest Period for such
Eurocurrency Rate Loan. During the existence of a Default, no Loans may be
requested as, converted to or continued as Eurocurrency Rate Loans (whether in
Dollars or any Alternative Currency) without the consent of the Required
Lenders, and

29



--------------------------------------------------------------------------------



 



the Required Lenders may demand that any or all of the then outstanding
Eurocurrency Rate Loans denominated in an Alternative Currency be prepaid, or
redenominated into Dollars in the amount of the Dollar Equivalent thereof, on
the last day of the then current Interest Period with respect thereto.
     (d) The Administrative Agent shall promptly notify McAfee and the Lenders
of the interest rate applicable to any Interest Period for Eurocurrency Rate
Loans upon determination of such interest rate. At any time that Base Rate Loans
are outstanding, the Administrative Agent shall notify McAfee and the Lenders of
any change in Bank of America’s prime rate used in determining the Base Rate
promptly following the public announcement of such change.
     (e) After giving effect to all Borrowings, all conversions of Loans from
one Type to the other, and all continuations of Loans as the same Type, there
shall not be more than 5 Interest Periods in effect with respect to Revolving
Loans and 5 Interest Periods in effect with respect to the Term Loan.
     (f) McAfee may at any time and from time to time, upon prior written notice
by McAfee to the Administrative Agent, increase the Aggregate Revolving
Commitments (but not the Letter of Credit Sublimit) by a maximum aggregate
amount of up to TWO HUNDRED MILLION DOLLARS ($200,000,000) with additional
Revolving Commitments from any existing Lender with a Revolving Commitment or
new Revolving Commitments from any other Person selected by the Borrower and
reasonably acceptable to the Administrative Agent and the L/C Issuer; provided,
that:
     (i) any such increase shall be in a minimum principal amount of $10,000,000
and in integral multiples of $1,000,000 in excess thereof;
     (ii) no Default or Event of Default shall exist and be continuing at the
time of any such increase;
     (iii) no existing Lender shall be under any obligation to increase its
Commitments and any such decision whether to increase its Commitment shall be in
such Lender’s sole and absolute discretion;
     (iv) (A) any new Lender shall join this Agreement by executing such joinder
documents reasonably required by the Administrative Agent and/or (B) any
existing Lender electing to increase its Commitment shall have executed a
commitment agreement reasonably satisfactory to the Administrative Agent;
     (v) as a condition precedent to such increase, McAfee shall deliver to the
Administrative Agent a certificate of each Loan Party dated as of the date of
such increase (in sufficient copies for each Lender) signed by a Responsible
Officer of such Loan Party (A) certifying and attaching the resolutions adopted
by such Loan Party approving or consenting to such increase, and (B) in the case
of McAfee, certifying that, before and after giving effect to such increase,
(x) the representations and warranties contained in Article VI and the other
Loan Documents are true and correct in all material respects on and as of the
date of such increase, except to the extent that such representations and
warranties expressly refer to an earlier date, in which case they are true and
correct in all material respects as of such earlier date and except that for
purposes of this Section 2.02(f), the representations and warranties contained
in subsections (a) and (b) of Section 6.05 shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 7.01 and (y) no Default or Event of Default exists; and

30



--------------------------------------------------------------------------------



 



     (vi) Each Borrower shall prepay any Loans owing by such Borrower and
outstanding on the date of any such increase (and pay any additional amounts
required pursuant to Section 3.05) to the extent necessary to keep the
outstanding Loans ratable with any revised Revolving Commitments arising from
any nonratable increase in the Aggregate Revolving Commitments under this
Section.
2.03 Letters of Credit.
     (a)  The Letter of Credit Commitment.
     (i) Subject to the terms and conditions set forth herein, (A) the L/C
Issuer agrees, in reliance upon the agreements of the Lenders set forth in this
Section 2.03, (1) from time to time on any Business Day during the period from
the Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit denominated in Dollars or in one or more Alternative Currencies for the
account of McAfee, any of its Subsidiaries or the Irish Borrower or any of its
Subsidiaries, and to amend or extend Letters of Credit previously issued by it,
in accordance with subsection (b) below, and (2) to honor drawings under the
Letters of Credit; and (B) the Lenders severally agree to participate in Letters
of Credit issued for the account of McAfee, any of its Subsidiaries or the Irish
Borrower or any of its Subsidiaries and any drawings thereunder; provided that
after giving effect to any L/C Credit Extension with respect to any Letter of
Credit, (x) the Total Revolving Outstandings shall not exceed the Aggregate
Revolving Commitments, (y) the aggregate Outstanding Amount of the Revolving
Loans of any Lender plus such Lender’s Applicable Percentage of the Outstanding
Amount of all L/C Obligations, shall not exceed such Lender’s Revolving
Commitment and (z) the Outstanding Amount of the L/C Obligations shall not
exceed the Letter of Credit Sublimit. Each request by McAfee or the Irish
Borrower for the issuance or amendment of a Letter of Credit shall be deemed to
be a representation by McAfee or the Irish Borrower, as applicable, that the L/C
Credit Extension so requested complies with the conditions set forth in the
proviso to the preceding sentence. Within the foregoing limits, and subject to
the terms and conditions hereof, McAfee’s and the Irish Borrower’s ability to
obtain Letters of Credit shall be fully revolving, and accordingly McAfee and
the Irish Borrower may, during the foregoing period, obtain Letters of Credit to
replace Letters of Credit that have expired or that have been drawn upon and
reimbursed.
     (ii) The L/C Issuer shall not issue any Letter of Credit if:
     (A) subject to Section 2.03(b)(iii), the expiry date of such requested
Letter of Credit would occur more than twelve months after the date of issuance
or last extension, unless the Lenders holding a majority of the Revolving
Commitments have approved such expiry date; or
     (B) the expiry date of such requested Letter of Credit would occur after
the Letter of Credit Expiration Date, unless all the Lenders that have Revolving
Commitments have approved such expiry date.
     (iii) The L/C Issuer shall not be under any obligation to issue any Letter
of Credit if:
     (A) any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the L/C Issuer from
issuing such Letter of Credit, or any Law applicable to the L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the L/C Issuer shall prohibit, or
request that the L/C Issuer refrain from,

31



--------------------------------------------------------------------------------



 



the issuance of letters of credit generally or such Letter of Credit in
particular or shall impose upon the L/C Issuer with respect to such Letter of
Credit any restriction, reserve or capital requirement (for which the L/C Issuer
is not otherwise compensated hereunder) not in effect on the Closing Date, or
shall impose upon the L/C Issuer any unreimbursed loss, cost or expense which
was not applicable on the Closing Date and which the L/C Issuer in good faith
deems material to it;
     (B) the issuance of such Letter of Credit would violate one or more
policies of the L/C Issuer applicable to borrowers generally;
     (C) except as otherwise agreed by the Administrative Agent and the L/C
Issuer, such Letter of Credit is in an initial stated amount less than $500,000;
     (D) except as otherwise agreed by the Administrative Agent and the L/C
Issuer, such Letter of Credit is to be denominated in a currency other than
Dollars or an Alternative Currency;
     (E) the L/C Issuer does not as of the issuance date of such requested
Letter of Credit issue Letters of Credit in the requested currency; or
     (F) a default of any Lender’s obligations to fund under Section 2.03(c)
exists or any Lender is at such time a Defaulting Lender or an Impacted Lender
hereunder, unless the L/C Issuer has entered into arrangements satisfactory to
the L/C Issuer with McAfee or the Irish Borrower, as applicable, or such Lender
to eliminate the L/C Issuer’s risk with respect to such Lender.
     (iv) The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer
would not be permitted at such time to issue such Letter of Credit in its
amended form under the terms hereof.
     (v) The L/C Issuer shall be under no obligation to amend any Letter of
Credit if (A) the L/C Issuer would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.
     (vi) The L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and the
L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article X with respect to any acts taken or omissions
suffered by the L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article X
included the L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the L/C Issuer.
     (vii) For the avoidance of doubt, the L/C Issuer shall not be under any
obligation to issue any Letter of Credit either (i) at the request of or for the
account of the Irish Borrower or (ii) to any Person resident in Ireland, where
the L/C Issuer is not duly authorized to carry on the business of issuing
contracts of suretyship in Ireland (or otherwise exempted under the Laws of
Ireland from the requirement to have any such authorization) or where the
issuance of any such Letter of Credit by the L/C Issuer would otherwise
contravene any Law of Ireland or any other applicable jurisdiction.

32



--------------------------------------------------------------------------------



 



     (b) Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.
     (i) Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of McAfee or the Irish Borrower delivered to the L/C Issuer
(with a copy to the Administrative Agent) in the form of a Letter of Credit
Application, appropriately completed and signed by a Responsible Officer of
McAfee or the Irish Borrower, as applicable. Such Letter of Credit Application
must be received by the L/C Issuer and the Administrative Agent not later than
11:00 a.m. at least five (5) Business Days (or such later date and time as the
Administrative Agent and the L/C Issuer may agree in a particular instance in
their sole discretion) prior to the proposed issuance date or date of amendment,
as the case may be. In the case of a request for an initial issuance of a Letter
of Credit, such Letter of Credit Application shall specify in form and detail
satisfactory to the L/C Issuer: (A) the proposed issuance date of the requested
Letter of Credit (which shall be a Business Day); (B) the amount and currency
thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; (G) the purpose
and nature of the requested Letter of Credit; and (H) such other matters as the
L/C Issuer may require. In the case of a request for an amendment of any
outstanding Letter of Credit, such Letter of Credit Application shall specify in
form and detail satisfactory to the L/C Issuer (A) the Letter of Credit to be
amended; (B) the proposed date of amendment thereof (which shall be a Business
Day); (C) the nature of the proposed amendment; and (D) such other matters as
the L/C Issuer may require. Additionally, McAfee or the Irish Borrower shall
furnish to the L/C Issuer and the Administrative Agent such other documents and
information pertaining to such requested Letter of Credit issuance or amendment,
including any Issuer Documents, as the L/C Issuer or the Administrative Agent
may require.
     (ii) Promptly after receipt of any Letter of Credit Application, the L/C
Issuer will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has received a copy of such Letter of Credit
Application from McAfee or the Irish Borrower and, if not, the L/C Issuer will
provide the Administrative Agent with a copy thereof. Unless the L/C Issuer has
received written notice from any Lender, the Administrative Agent or any Loan
Party, at least one Business Day prior to the requested date of issuance or
amendment of the applicable Letter of Credit, that one or more applicable
conditions contained in Article V shall not be satisfied, then, subject to the
terms and conditions hereof, the L/C Issuer shall, on the requested date, issue
a Letter of Credit for the account of McAfee, its applicable Subsidiary or the
Irish Borrower or its applicable Subsidiary or enter into the applicable
amendment, as the case may be, in each case in accordance with the L/C Issuer’s
usual and customary business practices. Immediately upon the issuance of each
Letter of Credit, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the L/C Issuer a risk participation in
such Letter of Credit in an amount equal to the product of such Lender’s
Applicable Percentage times the amount of such Letter of Credit.
     (iii) If McAfee or the Irish Borrower so requests in any applicable Letter
of Credit Application, the L/C Issuer may, in its sole and absolute discretion,
agree to issue a Letter of Credit that has automatic extension provisions (each,
an “Auto-Extension Letter of Credit”); provided that any such Auto-Extension
Letter of Credit must permit the L/C Issuer to prevent any such extension at
least once in each twelve-month period (commencing with the date of issuance of
such Letter of Credit) by giving prior notice to the beneficiary thereof not
later than a day (the “Non-Extension Notice Date”) in each such twelve-month
period to be agreed upon at the time

33



--------------------------------------------------------------------------------



 



such Letter of Credit is issued. Unless otherwise directed by the L/C Issuer,
McAfee or the Irish Borrower shall not be required to make a specific request to
the L/C Issuer for any such extension. Once an Auto-Extension Letter of Credit
has been issued, the Lenders shall be deemed to have authorized (but may not
require) the L/C Issuer to permit the extension of such Letter of Credit at any
time to an expiry date not later than the Letter of Credit Expiration Date;
provided, however, that the L/C Issuer shall not permit any such extension if
(A) the L/C Issuer has determined that it would not be permitted, or would have
no obligation, at such time to issue such Letter of Credit in its revised form
(as extended) under the terms hereof (by reason of the provisions of clause
(ii) or (iii) of Section 2.03(a) or otherwise), or (B) it has received notice
(which may be by telephone or in writing) on or before the day that is seven
Business Days before the Non-Extension Notice Date (1) from the Administrative
Agent that the Required Lenders have elected not to permit such extension or
(2) from the Administrative Agent, any Lender, McAfee or the Irish Borrower that
one or more of the applicable conditions specified in Section 5.02 is not then
satisfied, and in each case directing the L/C Issuer not to permit such
extension.
     (iv) Promptly after its delivery of any Letter of Credit or any amendment
to a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the L/C Issuer will also deliver to McAfee or the Irish
Borrower, as applicable, and the Administrative Agent a true and complete copy
of such Letter of Credit or amendment.
     (c) Drawings and Reimbursements; Funding of Participations.
     (i) Upon receipt from the beneficiary of any Letter of Credit of any notice
of drawing under such Letter of Credit, the L/C Issuer shall notify McAfee or
the Irish Borrower, as applicable, and the Administrative Agent thereof. In the
case of a Letter of Credit denominated in an Alternative Currency, McAfee or the
Irish Borrower, as applicable, shall reimburse the L/C Issuer in such
Alternative Currency, unless (A) the L/C Issuer (at its option) shall have
specified in such notice that it will require reimbursement in Dollars, or
(B) in the absence of any such requirement for reimbursement in Dollars, McAfee
or the Irish Borrower, as applicable, shall have notified the L/C Issuer
promptly following receipt of the notice of drawing that McAfee or the Irish
Borrower, as applicable, will reimburse the L/C Issuer in Dollars. In the case
of any such reimbursement in Dollars of a drawing under a Letter of Credit
denominated in an Alternative Currency, the L/C Issuer shall notify McAfee or
the Irish Borrower, as applicable, of the Dollar Equivalent of the amount of the
drawing promptly following the determination thereof. Not later than 11:00 a.m.
on the date of any payment by the L/C Issuer under a Letter of Credit to be
reimbursed in Dollars, or the Applicable Time on the date of any payment by the
L/C Issuer under a Letter of Credit to be reimbursed in an Alternative Currency
(each such date, an “Honor Date”), McAfee or the Irish Borrower, as applicable,
shall reimburse the L/C Issuer through the Administrative Agent in an amount
equal to the amount of such drawing and in the applicable currency. If McAfee or
the Irish Borrower, as applicable, fails to so reimburse the L/C Issuer by such
time, the Administrative Agent shall promptly notify each Lender of the Honor
Date, the amount of the unreimbursed drawing (expressed in Dollars in the amount
of the Dollar Equivalent thereof in the case of a Letter of Credit denominated
in an Alternative Currency) (the “Unreimbursed Amount”), and the amount of such
Lender’s Applicable Percentage thereof. In such event, McAfee or the Irish
Borrower, as applicable, shall be deemed to have requested a Borrowing of
Revolving Loans that are Base Rate Loans to be disbursed on the Honor Date in an
amount equal to the Unreimbursed Amount, without regard to the minimum and
multiples specified in Section 2.02 for the principal amount of Base Rate Loans,
but subject to the conditions set forth in Section 5.02 (other than the delivery
of a Loan Notice) and provided that, after giving effect to such Borrowing, the
Total Revolving Outstandings shall not exceed the

34



--------------------------------------------------------------------------------



 



Aggregate Revolving Commitments. Any notice given by the L/C Issuer or the
Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.
     (ii) Each Lender shall upon any notice pursuant to Section 2.03(c)(i) make
funds available to the Administrative Agent for the account of the L/C Issuer,
in Dollars, at the Administrative Agent’s Office for Dollar-denominated payments
in an amount equal to its Applicable Percentage of the Unreimbursed Amount not
later than 1:00 p.m. on the Business Day specified in such notice by the
Administrative Agent, whereupon, subject to the provisions of
Section 2.03(c)(iii), each Lender that so makes funds available shall be deemed
to have made a Revolving Loan that is a Base Rate Loan to McAfee or the Irish
Borrower, as applicable, in such amount. The Administrative Agent shall remit
the funds so received to the L/C Issuer in Dollars.
     (iii) With respect to any Unreimbursed Amount that is not fully refinanced
by a Borrowing of Revolving Loans that are Base Rate Loans because the
conditions set forth in Section 5.02 cannot be satisfied or for any other
reason, McAfee or the Irish Borrower, as applicable, shall be deemed to have
incurred from the L/C Issuer an L/C Borrowing in the amount of the Unreimbursed
Amount that is not so refinanced, which L/C Borrowing shall be due and payable
on demand (together with interest) and shall bear interest at the Default Rate.
In such event, each Lender’s payment to the Administrative Agent for the account
of the L/C Issuer pursuant to Section 2.03(c)(ii) shall be deemed payment in
respect of its participation in such L/C Borrowing and shall constitute an L/C
Advance from such Lender in satisfaction of its participation obligation under
this Section 2.03.
     (iv) Until each Lender funds its Revolving Loan or L/C Advance pursuant to
this Section 2.03(c) to reimburse the L/C Issuer for any amount drawn under any
Letter of Credit, interest in respect of such Lender’s Applicable Percentage of
such amount shall be solely for the account of the L/C Issuer.
     (v) Each Lender’s obligation to make Revolving Loans or L/C Advances to
reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the L/C Issuer, McAfee, the Irish Borrower or any other Person for any
reason whatsoever; (B) the occurrence or continuance of a Default, or (C) any
other occurrence, event or condition, whether or not similar to any of the
foregoing; provided, however, that each Lender’s obligation to make Revolving
Loans pursuant to this Section 2.03(c) is subject to the conditions set forth in
Section 5.02 (other than delivery by McAfee or the Irish Borrower, as
applicable, of a Loan Notice). No such making of an L/C Advance shall relieve or
otherwise impair the obligation of McAfee or the Irish Borrower, as applicable,
to reimburse the L/C Issuer for the amount of any payment made by the L/C Issuer
under any Letter of Credit, together with interest as provided herein.
     (vi) If any Lender fails to make available to the Administrative Agent for
the account of the L/C Issuer any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.03(c) by the time
specified in Section 2.03(c)(ii), the L/C Issuer shall be entitled to recover
from such Lender (acting through the Administrative Agent), on demand, such
amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the L/C
Issuer at a rate per annum equal to the applicable Overnight Rate from time to
time in effect, plus any administrative, processing

35



--------------------------------------------------------------------------------



 



or similar fees customarily charged by the L/C Issuer in connection with the
foregoing. If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Revolving Loan
included in the relevant Borrowing or L/C Advance in respect of the relevant L/C
Borrowing, as the case may be. A certificate of the L/C Issuer submitted to any
Lender (through the Administrative Agent) with respect to any amounts owing
under this clause (vi) shall be conclusive absent manifest error.
     (d) Repayment of Participations.
     (i) At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Lender such Lender’s L/C Advance in respect of
such payment in accordance with Section 2.03(c), if the Administrative Agent
receives for the account of the L/C Issuer any payment in respect of the related
Unreimbursed Amount or interest thereon (whether directly from McAfee, the Irish
Borrower or otherwise, including proceeds of cash collateral applied thereto by
the Administrative Agent), the Administrative Agent will distribute to such
Lender its Applicable Percentage thereof in Dollars and in the same funds as
those received by the Administrative Agent.
     (ii) If any payment received by the Administrative Agent for the account of
the L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under
any of the circumstances described in Section 11.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Lender shall
pay to the Administrative Agent for the account of the L/C Issuer its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned by such Lender,
at a rate per annum equal to the applicable Overnight Rate from time to time in
effect. The obligations of the Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.
     (e) Obligations Absolute. The obligations of McAfee and the Irish Borrower,
as applicable, to reimburse the L/C Issuer for each drawing under each Letter of
Credit and to repay each L/C Borrowing shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:
     (i) any lack of validity or enforceability of such Letter of Credit, this
Agreement or any other Loan Document;
     (ii) the existence of any claim, counterclaim, setoff, defense or other
right that McAfee, any Subsidiary of McAfee, the Irish Borrower or any
Subsidiary of the Irish Borrower may have at any time against any beneficiary or
any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;
     (iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
     (iv) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any

36



--------------------------------------------------------------------------------



 



payment made by the L/C Issuer under such Letter of Credit to any Person
purporting to be a trustee in bankruptcy, debtor-in-possession, assignee for the
benefit of creditors, liquidator, receiver or other representative of or
successor to any beneficiary or any transferee of such Letter of Credit,
including any arising in connection with any proceeding under any Debtor Relief
Law;
     (v) any adverse change in the relevant exchange rates or in the
availability of the relevant Alternative Currency to McAfee, any Subsidiary of
McAfee, the Irish Borrower or any Subsidiary of the Irish Borrower or in the
relevant currency markets generally; or
     (vi) any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, McAfee, any Subsidiary of
McAfee, the Irish Borrower or any Subsidiary of the Irish Borrower.
McAfee or the Irish Borrower, as applicable, shall promptly examine a copy of
each Letter of Credit and each amendment thereto that is delivered to it and, in
the event of any claim of noncompliance with McAfee’s or the Irish Borrower’s
instructions or other irregularity, McAfee or the Irish Borrower, as applicable,
will immediately notify the L/C Issuer. McAfee or the Irish Borrower, as
applicable, shall be conclusively deemed to have waived any such claim against
the L/C Issuer and its correspondents unless such notice is given as aforesaid.
     (f) Role of L/C Issuer. Each Lender, McAfee and the Irish Borrower agree
that, in paying any drawing under a Letter of Credit, the L/C Issuer shall not
have any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by such Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document. None of the
L/C Issuer, the Administrative Agent, any of their respective Related Parties
nor any correspondent, participant or assignee of the L/C Issuer shall be liable
to any Lender for (i) any action taken or omitted in connection herewith at the
request or with the approval of the Lenders or the Required Lenders, as
applicable; (ii) any action taken or omitted in the absence of gross negligence
or willful misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. McAfee and the Irish Borrower hereby assume all risks of the
acts or omissions of any beneficiary or transferee with respect to its use of
any Letter of Credit; provided, however, that this assumption is not intended
to, and shall not, preclude McAfee’s or the Irish Borrower’s, as the case may
be, pursuing such rights and remedies as it may have against the beneficiary or
transferee at law or under any other agreement. None of the L/C Issuer, the
Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable or
responsible for any of the matters described in clauses (i) through (vi) of
Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, McAfee or the Irish Borrower, as the case may be, may
have a claim against the L/C Issuer, and the L/C Issuer may be liable to McAfee
or the Irish Borrower, as applicable, to the extent, but only to the extent, of
any direct, as opposed to consequential or exemplary, damages suffered by McAfee
or the Irish Borrower, as applicable, which McAfee or the Irish Borrower, as
applicable, proves were caused by the L/C Issuer’s willful misconduct or gross
negligence or the L/C Issuer’s willful failure to pay under any Letter of Credit
after the presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit. In furtherance and not in limitation of the foregoing, the L/C Issuer
may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and the L/C Issuer shall not be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.

37



--------------------------------------------------------------------------------



 



     (g) Cash Collateral. (i) Upon the request of the Administrative Agent,
(A) if the L/C Issuer has honored any full or partial drawing request under any
Letter of Credit and such drawing has resulted in an L/C Borrowing, or (B) if,
as of the Letter of Credit Expiration Date, any L/C Obligation for any reason
remains outstanding, McAfee and the Irish Borrower shall, in each case,
immediately Cash Collateralize the then Outstanding Amount of all L/C
Obligations.
     (ii) In addition, if the Administrative Agent notifies McAfee or the Irish
Borrower at any time that the Outstanding Amount of all L/C Obligations at such
time exceeds 103% of the Letter of Credit Sublimit then in effect, then, within
two Business Days after receipt of such notice, McAfee and the Irish Borrower
shall Cash Collateralize the L/C Obligations in an amount equal to the amount by
which the Outstanding Amount of all L/C Obligations exceeds the Letter of Credit
Sublimit.
     (iii) The Administrative Agent may, at any time and from time to time after
the initial deposit of Cash Collateral, request that additional Cash Collateral
be provided in order to protect against the results of exchange rate
fluctuations.
     (iv) Sections 2.04 and 9.02(c) set forth certain additional requirements to
deliver Cash Collateral hereunder. For purposes of this Section 2.03,
Section 2.04 and Section 9.02(c), “Cash Collateralize” means to pledge and
deposit with or deliver to the Administrative Agent, for the benefit of the L/C
Issuer and the Lenders, as collateral for the L/C Obligations, cash or deposit
account balances pursuant to documentation in form and substance satisfactory to
the Administrative Agent and the L/C Issuer (which documents are hereby
consented to by the Lenders). Derivatives of such term have corresponding
meanings. McAfee and the Irish Borrower hereby grant to the Administrative
Agent, for the benefit of the L/C Issuer and the Lenders, a security interest in
all such cash, deposit accounts and all balances therein and all proceeds of the
foregoing. Cash Collateral shall be maintained in blocked, non-interest bearing
deposit accounts at Bank of America.
     (h) Applicability of ISP. Unless otherwise expressly agreed by the L/C
Issuer and McAfee or the Irish Borrower, as the case may be, when a Letter of
Credit is issued, the rules of the ISP shall apply to each Letter of Credit.
     (i) Letter of Credit Fees. McAfee or the Irish Borrower, as applicable,
shall pay to the Administrative Agent for the account of each Lender in
accordance with its Applicable Percentage, in Dollars, a Letter of Credit fee
(the “Letter of Credit Fee”) for each Letter of Credit equal to the Applicable
Rate times the Dollar Equivalent of the daily amount available to be drawn under
such Letter of Credit. For purposes of computing the daily amount available to
be drawn under any Letter of Credit, the amount of such Letter of Credit shall
be determined in accordance with Section 1.09. Letter of Credit Fees shall be
computed on a quarterly basis in arrears and due and payable on the first
Business Day after the end of each March, June, September and December,
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on demand;
provided that no Letter of Credit Fees shall accrue in favor of a Defaulting
Lender so long as such Lender shall be a Defaulting Lender. If there is any
change in the Applicable Rate during any quarter, the daily amount available to
be drawn under each Letter of Credit shall be computed and multiplied by the
Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect. Notwithstanding anything to the contrary
contained herein, while any Event of Default exists, all Letter of Credit Fees
shall accrue at the Default Rate.

38



--------------------------------------------------------------------------------



 



     (j) Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer. McAfee or the Irish Borrower, as applicable, shall pay directly to the
L/C Issuer for its own account, in Dollars, a fronting fee with respect to each
Letter of Credit, at the rate per annum specified in the Bank of America Fee
Letter, computed on the Dollar Equivalent of the daily amount available to be
drawn under such Letter of Credit and on a quarterly basis in arrears. Such
fronting fee shall be due and payable on the tenth Business Day after the end of
each March, June, September and December in respect of the most recently-ended
quarterly period (or portion thereof, in the case of the first payment),
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on demand. For
purposes of computing the daily amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.09. In addition, McAfee or the Irish Borrower, as applicable,
shall pay directly to the L/C Issuer for its own account, in Dollars, the
customary issuance, presentation, amendment and other processing fees, and other
standard costs and charges, of the L/C Issuer relating to letters of credit as
from time to time in effect. Such customary fees and standard costs and charges
are due and payable on demand and are nonrefundable.
     (k) Conflict with Issuer Documents. In the event of any conflict between
the terms hereof and the terms of any Issuer Document, the terms hereof shall
control.
     (l) Letters of Credit Issued for Subsidiaries. Notwithstanding that a
Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Subsidiary, the Irish Borrower or
any of its Subsidiaries, McAfee shall be obligated to reimburse the L/C Issuer
hereunder for any and all drawings under such Letter of Credit. McAfee hereby
acknowledges that the issuance of Letters of Credit for the account of its
Subsidiaries, the Irish Borrower or any of its Subsidiaries inures to the
benefit of McAfee, and that McAfee’s business derives substantial benefits from
the businesses of such Subsidiaries.
2.04 Prepayments.
     (a) Voluntary Prepayments of Loans. (A) McAfee may, upon notice from McAfee
to the Administrative Agent, at any time or from time to time voluntarily prepay
Revolving Loans made to it and the Term Loan in whole or in part without premium
or penalty and (B) the Irish Borrower may, upon notice to the Administrative
Agent, at any time or from time to time voluntarily prepay Revolving Loans made
to it in whole or in part without premium or penalty; provided that (A) such
notice must be received by the Administrative Agent not later than 11:00 a.m.
(1) three Business Days prior to any date of prepayment of Eurocurrency Rate
Loans denominated in Dollars, (2) four Business Days (or five, in the case of
prepayment of Loans denominated in Special Notice Currencies) prior to any date
of prepayment of Eurocurrency Rate Loans denominated in Alternative Currencies
and (3) on the date of prepayment of Base Rate Loans; (B) any such prepayment of
Eurocurrency Rate Loans denominated in Dollars shall be in a principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof (or, if less, the
entire principal amount thereof then outstanding); (C) any prepayment of
Eurocurrency Rate Loans denominated in Alternative Currencies shall be in a
minimum principal amount equal to the Dollar Equivalent of $5,000,000 or a whole
multiple equal to the Dollar Equivalent of $1,000,000 in excess thereof (or, if
less, the entire principal amount thereof then outstanding); and (D) any
prepayment of Base Rate Loans shall be in a principal amount of $500,000 or a
whole multiple of $100,000 in excess thereof (or, if less, the entire principal
amount thereof then outstanding). Each such notice shall specify the date and
amount of such prepayment and the Type(s) of Loans to be prepaid and, if
Eurocurrency Rate Loans are to be prepaid, the Interest Period(s) of such Loans.
The Administrative Agent will promptly notify each Lender of its receipt of each
such notice, and of the amount of such Lender’s Applicable Percentage of such

39



--------------------------------------------------------------------------------



 



prepayment. If such notice is given by a Borrower, such Borrower shall make such
prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein. Any prepayment of a Eurocurrency Rate
Loan shall be accompanied by all accrued interest on the amount prepaid,
together with any additional amounts required pursuant to Section 3.05. Each
such prepayment shall be applied to the Loans of the Lenders in accordance with
their respective Applicable Percentages.
     (b) Mandatory Prepayments of Loans.
     (i) Revolving Commitments. (A) if on any Revaluation Date, the Total
Revolving Outstandings exceed 103% of the Aggregate Revolving Commitments then
in effect or (B) if for any reason the Total Revolving Outstandings at any time
exceed the Aggregate Revolving Commitments then in effect, then the Borrowers
shall immediately prepay Revolving Loans and/or McAfee shall immediately Cash
Collateralize the L/C Obligations in an aggregate amount equal to such excess;
provided, however, that, subject to the provisions of Section 2.03(g)(ii),
McAfee shall not be required to Cash Collateralize the L/C Obligations pursuant
to this Section 2.04(b)(i) unless after the prepayment in full of the Revolving
Loans the Total Revolving Outstandings exceed the Aggregate Revolving
Commitments then in effect. The Administrative Agent may, at any time and from
time to time after the initial deposit of such Cash Collateral, request that
additional Cash Collateral be provided in order to protect against the results
of further exchange rate fluctuations.
     (ii) Application of Mandatory Prepayments. All amounts required to be paid
pursuant to this Section 2.04(b) shall be applied as follows, first, ratably to
the L/C Borrowings, second, to the outstanding Revolving Loans, and, third, to
Cash Collateralize the remaining L/C Obligations;
Within the parameters of the applications set forth above, prepayments shall be
applied first to Base Rate Loans and then to Eurocurrency Rate Loans in direct
order of Interest Period maturities. All prepayments under this Section 2.04(b)
shall be subject to Section 3.05, but otherwise without premium or penalty, and
shall be accompanied by interest on the principal amount prepaid through the
date of prepayment.
2.05 Termination or Reduction of Aggregate Revolving Commitments.
     (a) Optional Reductions. McAfee may, upon notice to the Administrative
Agent, terminate the Aggregate Revolving Commitments, or from time to time
permanently reduce the Aggregate Revolving Commitments; provided that (i) any
such notice shall be received by the Administrative Agent not later than 12:00
noon five (5) Business Days prior to the date of termination or reduction,
(ii) any such partial reduction shall be in an aggregate amount of $5,000,000 or
any whole multiple of $1,000,000 in excess thereof, (iii) McAfee shall not
terminate or reduce the Aggregate Revolving Commitments if, after giving effect
thereto and to any concurrent prepayments hereunder, the Total Revolving
Outstandings would exceed the Aggregate Revolving Commitments and (iv) if, after
giving effect to any reduction of the Aggregate Revolving Commitments, the
Letter of Credit Sublimit exceeds the amount of the Aggregate Revolving
Commitments, such sublimit shall be automatically reduced by the amount of such
excess. The Administrative Agent will promptly notify the Lenders of any such
notice of termination or reduction of the Aggregate Revolving Commitments. The
amount of any such Aggregate Revolving Commitment reduction shall not be applied
to the Letter of Credit Sublimit unless otherwise specified by McAfee. Any
reduction of the Aggregate Revolving Commitments shall be applied to the
Revolving Commitment of each Lender according to its Applicable Percentage. All
fees accrued with respect thereto until the effective date of any termination of
the Aggregate Revolving Commitments shall be paid on the effective date of such
termination.

40



--------------------------------------------------------------------------------



 



     (b) Mandatory Reductions. If after giving effect to any reduction or
termination of the Aggregate Revolving Commitments under Section 2.05(a), the
Letter of Credit Sublimit exceeds the Aggregate Revolving Commitments at such
time, the Letter of Credit Sublimit shall be automatically reduced by the amount
of such excess.
2.06 Repayment of Loans.
     (a) Revolving Loans. Each Borrower shall repay to the Lenders on the
Maturity Date the aggregate principal amount of all Revolving Loans made to such
Borrower outstanding on such date.
     (b) Term Loan. McAfee shall repay to the Lenders on the Maturity Date the
aggregate principal amount of the Term Loan, unless accelerated sooner pursuant
to Section 9.02.
2.07 Interest.
     (a) Subject to the provisions of subsection (b) below, (i) each
Eurocurrency Rate Loan shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the sum of the
Eurocurrency Rate for such Interest Period plus the Applicable Rate plus (in the
case of a Eurocurrency Rate Loan of any Lender which is lent from a Lending
Office in the United Kingdom or a Participating Member State) the Mandatory
Cost; and (ii) each Base Rate Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Rate.
     (b) (i) If any amount of principal of any Loan is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.
          (ii) If any amount (other than principal of any Loan) payable by any
Borrower under any Loan Document is not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then upon the request of the Required Lenders, such amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.
          (iii) Upon the request of the Required Lenders, while any Event of
Default exists, the Borrowers shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.
          (iv) Accrued and unpaid interest on past due amounts (including
interest on past due interest) shall be due and payable upon demand.
     (c) Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.
2.08 Fees.
     In addition to certain fees described in subsections (i) and (j) of
Section 2.03:

41



--------------------------------------------------------------------------------



 



     (a) Commitment Fee. McAfee shall pay to the Administrative Agent for the
account of each Lender in accordance with its Applicable Percentage, a
commitment fee equal to the sum of (i) the Applicable Rate times the actual
daily amount by which the Aggregate Revolving Commitments exceed the Total
Revolving Outstandings and (ii) the Applicable Rate times the amount of the Term
Loan Commitment prior to the Term Loan being drawn in accordance with
Section 2.01(b). The commitment fee shall accrue at all times from the Closing
Date until the last day of the applicable Availability Period (and thereafter so
long as any Revolving Loans or L/C Obligations remain outstanding), including at
any time during which one or more of the conditions in Article V is not met, and
shall be due and payable quarterly in arrears on the last Business Day of each
March, June, September and December, commencing with the first such date to
occur after the Closing Date, and on the last day of the Availability Period
(and, if applicable, thereafter on demand); provided that no commitment fee
shall accrue on any of the Revolving Commitments or Term Loan Commitments of a
Defaulting Lender so long as such Lender shall be a Defaulting Lender. The
commitment fee shall be calculated quarterly in arrears, and if there is any
change in the Applicable Rate during any quarter, the actual daily amount shall
be computed and multiplied by the Applicable Rate separately for each period
during such quarter that such Applicable Rate was in effect.
     (b) Fee Letters. McAfee shall pay to the Joint Lead Arrangers, RBS and the
Administrative Agent for their own respective accounts, in Dollars, fees in the
amounts and at the times specified in the Fee Letters. Such fees shall be fully
earned when paid and shall not be refundable for any reason whatsoever.
2.09 Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate.
     (a) All computations of interest for Base Rate Loans when the Base Rate is
determined by Bank of America’s “prime rate” shall be made on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed. All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year), or, in the case of
interest in respect of Loans denominated in Alternative Currencies as to which
market practice differs from the foregoing, in accordance with such market
practice. Interest shall accrue on each Loan for the day on which the Loan is
made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid, provided that any Loan that is repaid on
the same day on which it is made shall, subject to Section 2.11(a), bear
interest for one day. Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.
     (b) If, as a result of any restatement of or other adjustment to the
financial statements of McAfee or for any other reason, McAfee or the Lenders
determine that (i) the Consolidated Leverage Ratio as calculated by McAfee as of
any applicable date was inaccurate and (ii) a proper calculation of the
Consolidated Leverage Ratio would have resulted in higher pricing for such
period, McAfee shall immediately and retroactively be obligated to pay to the
Administrative Agent for the account of the applicable Lenders or the L/C
Issuer, as the case may be, promptly on demand by the Administrative Agent (or,
after the occurrence of an actual or deemed entry of an order for relief with
respect to McAfee under the Bankruptcy Code of the United States, automatically
and without further action by the Administrative Agent, any Lender or the L/C
Issuer), an amount equal to the excess of the amount of interest and fees that
should have been paid for such period over the amount of interest and fees
actually paid for such period. This paragraph shall not limit the rights of the
Administrative Agent, any Lender or the L/C Issuer, as the case may be, under
Section 2.03(c)(iii), 2.03(i) or 2.07(b) or under Article IX.

42



--------------------------------------------------------------------------------



 



McAfee’s obligations under this paragraph shall survive the termination of the
Aggregate Revolving Commitments and the repayment of all other Obligations
hereunder.
2.10 Evidence of Debt.
     (a) The Credit Extensions made by each Lender shall be evidenced by one or
more accounts or records maintained by such Lender and by the Administrative
Agent in the ordinary course of business. The accounts or records maintained by
the Administrative Agent and each Lender shall be conclusive absent manifest
error of the amount of the Credit Extensions made by the Lenders to the
Borrowers and the interest and payments thereon. Any failure to so record or any
error in doing so shall not, however, limit or otherwise affect the obligation
of the Borrowers hereunder to pay any amount owing with respect to the
Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error. Upon the request of any
Lender to a Borrower made through the Administrative Agent, such Borrower shall
execute and deliver to such Lender (through the Administrative Agent) a
promissory note, which shall evidence such Lender’s Loans in addition to such
accounts or records. Each such promissory note shall (i) in the case of
Revolving Loans, be in the form of Exhibit 2.10(a)(i) (a “Revolving Note”) and
(ii) in the case of the Term Loan, be in the form of Exhibit 2.10(a)(ii) (a
“Term Note”). Each Lender may attach schedules to its Note and endorse thereon
the date, Type (if applicable), amount, currency and maturity of its Loans and
payments with respect thereto.
     (b) In addition to the accounts and records referred to in subsection (a),
each Lender and the Administrative Agent shall maintain in accordance with its
usual practice accounts or records evidencing the purchases and sales by such
Lender of participations in Letters of Credit. In the event of any conflict
between the accounts and records maintained by the Administrative Agent and the
accounts and records of any Lender in respect of such matters, the accounts and
records of the Administrative Agent shall control in the absence of manifest
error.
2.11 Payments Generally; Administrative Agent’s Clawback.
     (a) General. All payments to be made by the Borrowers shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein and except with respect to
principal of and interest on Loans denominated in an Alternative Currency, all
payments by the Borrowers hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
applicable Administrative Agent’s Office in Dollars and in Same Day Funds not
later than 2:00 p.m. on the date specified herein. Except as otherwise expressly
provided herein, all payments by the Borrowers hereunder with respect to
principal and interest on Loans denominated in an Alternative Currency shall be
made to the Administrative Agent, for the account of the respective Lenders to
which such payment is owed, at the applicable Administrative Agent’s Office in
such Alternative Currency and in Same Day Funds not later than the Applicable
Time specified by the Administrative Agent on the dates specified herein.
Without limiting the generality of the foregoing, the Administrative Agent may
require that any payments due under this Agreement be made in the United States.
If, for any reason, any Borrower is prohibited by any Law from making any
required payment hereunder in an Alternative Currency, such Borrower shall make
such payment in Dollars in the Dollar Equivalent of the Alternative Currency
payment amount. The Administrative Agent will promptly distribute to each Lender
its Applicable Percentage (or other applicable share as provided herein) of such
payment in like funds as received by wire transfer to such Lender’s Lending
Office. All payments received by the Administrative Agent (i) after 2:00 p.m.,
in the case of payments in Dollars, or (ii) after the Applicable Time specified
by the Administrative Agent in the case of payments in an Alternative Currency,
shall in each case be deemed received on the next

43



--------------------------------------------------------------------------------



 



succeeding Business Day and any applicable interest or fee shall continue to
accrue. If any payment to be made by any Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected in computing interest or fees, as
the case may be.
(b)     (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurocurrency Rate Loans (or, in the case of
any Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such
Borrowing) that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the applicable Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the applicable Borrower
severally agree to pay to the Administrative Agent forthwith on demand such
corresponding amount in Same Day Funds with interest thereon, for each day from
and including the date such amount is made available to such Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the Overnight Rate, plus any
administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing, and (B) in the case of a
payment to be made by such Borrower, the interest rate applicable to Base Rate
Loans. If such Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to such Borrower the amount of such interest paid by
such Borrower for such period. If such Lender pays its share of the applicable
Borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Loan included in such Borrowing. Any payment by such Borrower
shall be without prejudice to any claim such Borrower may have against a Lender
that shall have failed to make such payment to the Administrative Agent.
          (ii) Payments by Borrowers; Presumptions by Administrative Agent.
Unless the Administrative Agent shall have received notice from a Borrower prior
to the time at which any payment is due to the Administrative Agent for the
account of the Lenders or the L/C Issuer hereunder that such Borrower will not
make such payment, the Administrative Agent may assume that such Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or the L/C Issuer, as the case may
be, the amount due. In such event, if such Borrower has not in fact made such
payment, then each of the Lenders or the L/C Issuer, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or the L/C Issuer, in Same Day Funds with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the Overnight Rate.
          A notice of the Administrative Agent to any Lender or a Borrower with
respect to any amount owing under this subsection (b) shall be conclusive,
absent manifest error.
     (c) Failure to Satisfy Conditions Precedent. If any Lender makes available
to the Administrative Agent funds for any Loan to be made by such Lender to any
Borrower as provided in the foregoing provisions of this Article II, and such
funds are not made available to such Borrower by the Administrative Agent
because the conditions to the applicable Credit Extension set forth in Article V
are

44



--------------------------------------------------------------------------------



 



not satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.
     (d) Obligations of Lenders Several. The obligations of the Lenders
hereunder to make Loans, to fund participations in Letters of Credit and to make
payments pursuant to Section 11.04(c) are several and not joint. The failure of
any Lender to make any Loan, to fund any such participation or to make any
payment under Section 11.04(c) on any date required hereunder shall not relieve
any other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Loan, to purchase its participation or to make its payment under
Section 11.04(c).
     (e) Funding Source. Nothing herein shall be deemed to obligate any Lender
to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.
2.12 Sharing of Payments by Lenders.
     If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
the Loans made by it, or the participations in L/C Obligations held by it
(excluding any amounts received by the L/C Issuer to secure the obligations of a
Defaulting Lender or an Impacted Lender to fund risk participations hereunder)
resulting in such Lender’s receiving payment of a proportion of the aggregate
amount of such Loans or participations and accrued interest thereon greater than
its pro rata share thereof as provided herein, then the Lender receiving such
greater proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Loans and
subparticipations in L/C Obligations of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Loans and other amounts
owing them, provided that:
     (i) if any such participations or subparticipations are purchased and all
or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and
     (ii) the provisions of this Section shall not be construed to apply to
(A) any payment made by a Borrower pursuant to and in accordance with the
express terms of this Agreement or (B) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations to any assignee or participant,
other than to McAfee or any Subsidiary thereof (as to which the provisions of
this Section shall apply).
     Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

45



--------------------------------------------------------------------------------



 



ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY
3.01 Taxes.
     (a) Payments Free of Taxes. (i) Any and all payments by or on account of
any obligation of any Loan Party hereunder or under any other Loan Document
shall to the extent permitted by applicable Laws be made free and clear of and
without reduction or withholding for any Taxes. If, however, applicable Laws
require any Loan Party or the Administrative Agent to withhold or deduct any
Tax, such Tax shall be withheld or deducted in accordance with such Laws as
determined by such Loan Party or the Administrative Agent, as the case may be,
upon the basis of the information and documentation to be delivered pursuant to
subsection (e) below.
     (ii) If any Loan Party or the Administrative Agent shall be required by the
Internal Revenue Code to withhold or deduct any Taxes, including both United
States Federal backup withholding and withholding taxes, from any payment, then
(A) the Administrative Agent shall withhold or make such deductions as are
determined by the Administrative Agent to be required based upon the information
and documentation it has received pursuant to subsection (e) below, (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Internal Revenue
Code, and (C) to the extent that the withholding or deduction is made on account
of Indemnified Taxes or Other Taxes, the sum payable by such Loan Party shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section) the Administrative Agent, Lender or L/C Issuer, as
the case may be, receives an amount equal to the sum it would have received had
no such withholding or deduction been made.
     (iii) If any Loan Party or the Administrative Agent shall be required by
any applicable Laws other than the Internal Revenue Code to withhold or deduct
any Taxes from any payment, then (A) such Loan Party or the Administrative
Agent, as required by such Laws, shall withhold or make such deductions as are
determined by it to be required based upon the information and documentation it
has received pursuant to subsection (e) below, (B) such Loan Party or the
Administrative Agent, to the extent required by such Laws, shall timely pay the
full amount so withheld or deducted by it to the relevant Governmental Authority
in accordance with such Laws, and (C) to the extent that the withholding or
deduction is made on account of Indemnified Taxes or Other Taxes, the sum
payable by such Loan Party shall be increased as necessary so that after any
required withholding or the making of all required deductions (including
deductions applicable to additional sums payable under this Section) the
Administrative Agent, Lender or L/C Issuer, as the case may be, receives an
amount equal to the sum it would have received had no such withholding or
deduction been made.
     (b) Payment of Other Taxes by the Loan Parties. Without limiting the
provisions of subsection (a) above, each Loan Party shall timely pay any Other
Taxes to the relevant Governmental Authority in accordance with applicable Laws.
     (c) Tax Indemnifications. (i) Without limiting the provisions of subsection
(a) or (b) above, but without duplication, each Loan Party shall, and does
hereby, indemnify the Administrative Agent, each Lender and the L/C Issuer, and
shall make payment in respect thereof within ten days after demand therefor, for
the full amount of any Indemnified Taxes or Other Taxes (including Indemnified
Taxes or Other Taxes imposed or asserted on or attributable to amounts payable
under this Section) withheld or

46



--------------------------------------------------------------------------------



 



deducted by such Loan Party or the Administrative Agent or paid by the
Administrative Agent, such Lender or the L/C Issuer, as the case may be, and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. Each Loan
Party shall also, and does hereby, indemnify the Administrative Agent, and shall
make payment in respect thereof within ten days after demand therefor, for any
amount which a Lender or the L/C Issuer for any reason fails to pay indefeasibly
to the Administrative Agent as required by clause (ii) of this subsection. A
certificate as to the amount of any such payment or liability delivered to a
Borrower by a Lender or the L/C Issuer (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender or the L/C Issuer, shall be conclusive absent manifest error.
     (ii) Without limiting the provisions of subsection (a) or (b) above, each
Lender and the L/C Issuer shall, and does hereby, indemnify each Loan Party and
the Administrative Agent, and shall make payment in respect thereof within ten
days after demand therefor, against any and all Taxes and any and all related
losses, claims, liabilities, penalties, interest and expenses (including the
fees, charges and disbursements of any counsel for such Loan Party or the
Administrative Agent) incurred by or asserted against such Loan Party or the
Administrative Agent by any Governmental Authority as a result of the failure by
such Lender or the L/C Issuer, as the case may be, to deliver, or as a result of
the inaccuracy, inadequacy or deficiency of, any documentation required to be
delivered by such Lender or the L/C Issuer, as the case may be, to such Borrower
or the Administrative Agent pursuant to subsection (e). Each Lender and the L/C
Issuer hereby authorizes the Administrative Agent to set off and apply any and
all amounts at any time owing to such Lender or the L/C Issuer, as the case may
be, under this Agreement or any other Loan Document against any amount due to
the Administrative Agent under this clause (ii). The agreements in this clause
(ii) shall survive the resignation and/or replacement of the Administrative
Agent, any assignment of rights by, or the replacement of, a Lender or the L/C
Issuer, the termination of the Aggregate Revolving Commitments and the
repayment, satisfaction or discharge of all other Obligations.
     (d) Evidence of Payments. Upon request by a Loan Party or the
Administrative Agent, as the case may be, after any payment of Taxes by such
Loan Party or by the Administrative Agent to a Governmental Authority as
provided in this Section 3.01, such Loan Party shall deliver to the
Administrative Agent or the Administrative Agent shall deliver to such Loan
Party, as the case may be, the original or a certified copy of a receipt issued
by such Governmental Authority evidencing such payment, a copy of any return
required by Laws to report such payment or other evidence of such payment
reasonably satisfactory to such Loan Party or the Administrative Agent, as the
case may be.
     (e) Status of Lenders; Tax Documentation. (i) Each Lender shall deliver to
McAfee and to the Administrative Agent, at the time or times prescribed by
applicable Laws or when reasonably requested by McAfee or the Administrative
Agent, such properly completed and executed documentation prescribed by
applicable Laws or by the taxing authorities of any jurisdiction and such other
reasonably requested information as will permit McAfee or the Administrative
Agent, as the case may be, to determine (A) whether or not payments made by the
respective Borrowers hereunder or under any other Loan Document are subject to
Taxes, (B) if applicable, the required rate of withholding or deduction, and
(C) such Lender’s entitlement to any available exemption from, or reduction of,
applicable Taxes in respect of all payments to be made to such Lender by the
respective Borrowers pursuant to this Agreement or otherwise to establish such
Lender’s status for withholding tax purposes in the applicable jurisdictions.
     (ii) Without limiting the generality of the foregoing, if a Borrower is
resident for tax purposes in the United States,

47



--------------------------------------------------------------------------------



 



     (A) any Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Internal Revenue Code shall deliver to McAfee and the
Administrative Agent executed originals of Internal Revenue Service Form W-9 or
such other documentation or information prescribed by applicable Laws or
reasonably requested by McAfee on behalf of such Borrower or the Administrative
Agent as will enable McAfee or the Administrative Agent, as the case may be, to
determine whether or not such Lender is subject to backup withholding or
information reporting requirements; and
     (B) each Foreign Lender that is entitled under the Internal Revenue Code or
any applicable treaty to an exemption from or reduction of withholding tax with
respect to payments hereunder or under any other Loan Document shall deliver to
McAfee and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
request of McAfee on behalf of such Borrower or the Administrative Agent, but
only if such Foreign Lender is legally entitled to do so), whichever of the
following is applicable:
     (I) executed originals of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,
     (II) executed originals of Internal Revenue Service Form W-8ECI,
     (III) executed originals of Internal Revenue Service Form W-8IMY and all
required supporting documentation,
     (IV) in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under section 881(c) of the Internal Revenue Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of section 881(c)(3)(A) of the Internal Revenue Code, (B) a
“10 percent shareholder” of such Borrower within the meaning of section
881(c)(3)(B) of the Internal Revenue Code, or (C) a “controlled foreign
corporation” described in section 881(c)(3)(C) of the Internal Revenue Code and
(y) executed originals of Internal Revenue Service Form W-8BEN, or
     (V) executed originals of any other form prescribed by applicable Laws as a
basis for claiming exemption from or a reduction in United States Federal
withholding tax together with such supplementary documentation as may be
prescribed by applicable Laws to permit McAfee or the Administrative Agent to
determine the withholding or deduction required to be made.
     (iii) Each Lender shall promptly (A) notify McAfee and the Administrative
Agent of any change in circumstances which would modify or render invalid any
claimed exemption or reduction, and (B) take such steps as shall not be
materially disadvantageous to it, in the reasonable judgment of such Lender, and
as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of applicable Laws of any jurisdiction that any
Borrower or the Administrative Agent make any withholding or deduction for taxes
from amounts payable to such Lender.
     (iv) Each of the Borrowers shall promptly deliver to the Administrative
Agent or any Lender, as the Administrative Agent or such Lender shall reasonably
request, on or prior to the

48



--------------------------------------------------------------------------------



 



Closing Date (or such later date on which it first becomes a Borrower), and in a
timely fashion thereafter, such documents and forms required by any relevant
taxing authorities under the Laws of any jurisdiction, duly executed and
completed by such Borrower, as are required to be furnished by such Lender or
the Administrative Agent under such Laws in connection with any payment by the
Administrative Agent or any Lender of Taxes or Other Taxes, or otherwise in
connection with the Loan Documents, with respect to such jurisdiction.
     (f) Treatment of Certain Refunds. Unless required by applicable Laws, at no
time shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or the L/C Issuer, or have any obligation to pay to
any Lender or the L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or the L/C Issuer, as the case may be.
If the Administrative Agent, any Lender or the L/C Issuer determines, in its
sole discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by any Loan Party or with respect to which any
Loan Party has paid additional amounts pursuant to this Section, it shall pay to
such Loan Party an amount equal to such refund (but only to the extent of
indemnity payments made, or additional amounts paid, by such Loan Party under
this Section with respect to the Taxes or Other Taxes giving rise to such
refund), net of all out-of-pocket expenses and net of any loss or gain realized
in the conversion of such funds from or to another currency incurred by the
Administrative Agent, such Lender or the L/C Issuer, as the case may be, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that each Loan Party, upon the
request of the Administrative Agent, such Lender or the L/C Issuer, agrees to
repay the amount paid over to such Loan Party (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent, such Lender or the L/C Issuer in the event the
Administrative Agent, such Lender or the L/C Issuer is required to repay such
refund to such Governmental Authority. This subsection shall not be construed to
require the Administrative Agent, any Lender or the L/C Issuer to make available
its tax returns (or any other information relating to its taxes that it deems
confidential) to McAfee or any other Person.
3.02 Illegality.
     If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund Eurocurrency Rate Loans, or
to determine or charge interest rates based upon the Eurocurrency Base Rate, or
any Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to the Borrowers
through the Administrative Agent, any obligation of such Lender to make or
continue Eurocurrency Rate Loans or to convert Base Rate Loans to Eurocurrency
Rate Loans or, if such notice relates to the unlawfulness or asserted
unlawfulness of charging interest based on the Eurocurrency Rate, to make Base
Rate Loans as to which the interest rate is determined with reference to the
Eurocurrency Base Rate shall be suspended until such Lender notifies the
Administrative Agent and the Borrowers that the circumstances giving rise to
such determination no longer exist. Upon receipt of such notice, the Borrowers
shall, upon demand from such Lender (with a copy to the Administrative Agent),
prepay or, if applicable, convert all Eurocurrency Rate Loans of such Lender and
Base Rate Loans as to which the interest rate is determined with reference to
the Eurocurrency Base Rate to Base Rate Loans as to which the rate of interest
is not determined with reference to the Eurocurrency Base Rate, either on the
last day of the Interest Period therefor, if such Lender may lawfully continue
to maintain such Eurocurrency Rate Loans to such day, or immediately, if such
Lender may not lawfully continue to maintain such Eurocurrency Rate Loans or
Base Rate Loan. Notwithstanding the foregoing and despite the illegality for
such a Lender to make, maintain or fund Eurocurrency Rate Loans or Base Rate
Loans as to which the interest rate is determined with reference to the
Eurocurrency Base Rate, that Lender shall remain committed to make Base Rate
Loans and shall be entitled to recover interest at the

49



--------------------------------------------------------------------------------



 



Base Rate. Upon any such prepayment or conversion, the Borrowers shall also pay
accrued interest on the amount so prepaid or converted.
3.03 Inability to Determine Rates.
     If the Required Lenders determine that for any reason in connection with
any request for a Loan or a conversion to or continuation thereof that
(i) Dollar deposits are not being offered to banks in the London interbank
eurodollar market for the applicable amount and Interest Period of such Loan,
(ii) adequate and reasonable means do not exist for determining the Eurocurrency
Base Rate for any requested Interest Period with respect to a proposed
Eurocurrency Rate Loan or in connection with a Base Rate Loan, or (iii) the
Eurocurrency Base Rate for any requested Interest Period with respect to a
proposed Eurocurrency Rate Loan or in connection with a Eurocurrency Rate Loan
does not adequately and fairly reflect the cost to such Lenders of funding such
Loan, the Administrative Agent will promptly so notify the Borrowers and each
Lender. Thereafter, the obligation of the Lenders to make or maintain
Eurocurrency Rate Loans and Base Rate Loans as to which the interest rate is
determined with reference to the Eurocurrency Base Rate shall be suspended until
the Administrative Agent (upon the instruction of the Required Lenders) revokes
such notice. Upon receipt of such notice, a Borrower may revoke any pending
request for a Borrowing of, conversion to or continuation of Eurocurrency Rate
Loans or, failing that, will be deemed to have converted such request into a
request for a Borrowing of Base Rate Loans in the amount specified therein.
3.04 Increased Costs.
     (a) Increased Costs Generally. If any Change in Law shall:
     (i) impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except (A) any reserve requirement reflected in the Eurocurrency
Rate and (B) the requirements of the Bank of England and the Financial Services
Authority or the European Central Bank reflected in the Mandatory Cost, other
than as set forth below) or the L/C Issuer;
     (ii) subject any Lender or the L/C Issuer to any tax of any kind whatsoever
with respect to this Agreement, any Letter of Credit, any participation in a
Letter of Credit or any Eurocurrency Rate Loan made by it, or change the basis
of taxation of payments to such Lender or the L/C Issuer in respect thereof
(except, in each case, for Indemnified Taxes or Other Taxes which are covered by
Section 3.01 and the imposition of, or any change in the rate of, any Excluded
Tax payable by such Lender or the L/C Issuer);
     (iii) result in the failure of the Mandatory Cost, as calculated hereunder,
to represent the cost to any Lender of complying with the requirements of the
Bank of England and/or the Financial Services Authority or the European Central
Bank in relation to its making, funding or maintaining Eurocurrency Rate Loans;
or
     (iv) impose on any Lender or the L/C Issuer or the London interbank market
any other condition, cost or expense affecting this Agreement or Eurocurrency
Rate Loans made by such Lender or any Letter of Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Rate Loan (or of maintaining
its obligation to make any such Loan), or to increase the cost to such Lender or
the L/C Issuer of participating in, issuing or

50



--------------------------------------------------------------------------------



 



maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit), or to reduce the amount of any
sum received or receivable by such Lender or the L/C Issuer hereunder (whether
of principal, interest or any other amount) then, upon request of such Lender or
the L/C Issuer, McAfee will pay (or cause the Irish Borrower to pay) to such
Lender or the L/C Issuer, as the case may be, such additional amount or amounts
as will compensate such Lender or the L/C Issuer, as the case may be, for such
additional costs incurred or reduction suffered.
     (b) Capital Requirements. If any Lender or the L/C Issuer determines that
any Change in Law affecting such Lender or the L/C Issuer or any Lending Office
of such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or the L/C Issuer’s capital or on the capital of such
Lender’s or the L/C Issuer’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the L/C Issuer, to a level below that which such Lender or the
L/C Issuer or such Lender’s or the L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the L/C Issuer’s policies and the policies of such Lender’s or the L/C Issuer’s
holding company with respect to capital adequacy), then from time to time McAfee
will pay (or cause the Irish Borrower to pay) to such Lender or the L/C Issuer,
as the case may be, such additional amount or amounts as will compensate such
Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s holding company
for any such reduction suffered.
     (c) Certificates for Reimbursement. A certificate of a Lender or the L/C
Issuer setting forth the amount or amounts (including the calculation thereof in
reasonable detail) necessary to compensate such Lender or the L/C Issuer or its
holding company, as the case may be, as specified in subsection (a) or (b) of
this Section and delivered to McAfee shall be conclusive absent manifest error.
McAfee will pay (or cause the Irish Borrower to pay) such Lender or the L/C
Issuer, as the case may be, the amount shown as due on any such certificate
within 10 days after receipt thereof.
     (d) Delay in Requests. Failure or delay on the part of any Lender or the
L/C Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s right
to demand such compensation, provided that no Borrower shall be required to
compensate a Lender or the L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
nine months prior to the date that such Lender or the L/C Issuer, as the case
may be, notifies McAfee of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s or the L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).
3.05 Compensation for Losses.
     Upon demand of any Lender (with a copy to the Administrative Agent) from
time to time, McAfee shall promptly compensate (or cause the Irish Borrower to
compensate) such Lender for and hold such Lender harmless from any loss, cost or
expense incurred by it as a result of:
     (a) any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);

51



--------------------------------------------------------------------------------



 



     (b) any failure by any Borrower (for a reason other than the failure of
such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by McAfee or
the Irish Borrower;
     (c) any failure by any Borrower to make payment of any Loan or drawing
under any Letter of Credit (or interest due thereon) denominated in an
Alternative Currency on its scheduled due date or any payment thereof in a
different currency; or
     (d) any assignment of a Eurocurrency Rate Loan on a day other than the last
day of the Interest Period therefor as a result of a request by McAfee pursuant
to Section 11.13; or
including any loss of anticipated profits, any foreign exchange losses and any
loss or expense arising from the liquidation or reemployment of funds obtained
by it to maintain such Loan, from fees payable to terminate the deposits from
which such funds were obtained or from the performance of any foreign exchange
contract. McAfee shall also pay (or cause the Irish Borrower to pay) any
customary administrative fees charged by such Lender in connection with the
foregoing.
     For purposes of calculating amounts payable by McAfee (or the Irish
Borrower) to the Lenders under this Section 3.05, each Lender shall be deemed to
have funded each Eurocurrency Rate Loan made by it at the Eurocurrency Base Rate
used in determining the Eurocurrency Rate for such Loan by a matching deposit or
other borrowing in the offshore interbank eurodollar market for such currency
for a comparable amount and for a comparable period, whether or not such
Eurocurrency Rate Loan was in fact so funded.
3.06 Mitigation Obligations; Replacement of Lenders.
     (a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or any Borrower is required to pay any
additional amount to any Lender, the L/C Issuer, or any Governmental Authority
for the account of any Lender or the L/C Issuer pursuant to Section 3.01, or if
any Lender gives a notice pursuant to Section 3.02, then such Lender or the L/C
Issuer shall, as applicable, use reasonable efforts to designate a different
Lending Office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender or the L/C Issuer, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 3.01 or 3.04, as the case may be, in the future, or eliminate the
need for the notice pursuant to Section 3.02, as applicable, and (ii) in each
case, would not subject such Lender or the L/C Issuer, as the case may be, to
any unreimbursed cost or expense and would not otherwise be disadvantageous to
such Lender or the L/C Issuer, as the case may be. McAfee hereby agrees to pay
(or to cause the Irish Borrower to pay) all reasonable costs and expenses
incurred by any Lender or the L/C Issuer in connection with any such designation
or assignment.
     (b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if any Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, McAfee may replace such Lender in accordance with Section 11.13.
3.07 Survival.
     All of the Loan Parties’ obligations under this Article III shall survive
termination of the Aggregate Revolving Commitments and repayment of all other
Obligations hereunder, and resignation of the Administrative Agent.

52



--------------------------------------------------------------------------------



 



ARTICLE IV
GUARANTY
4.01 The Guaranty.
     (a) Each of the Domestic Guarantors hereby jointly and severally guarantees
to the Administrative Agent and each of the holders of the Obligations as
hereinafter provided, as primary obligor and not as surety, the prompt payment
of the Obligations in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration, as a mandatory cash collateralization or otherwise)
strictly in accordance with the terms thereof. The Domestic Guarantors hereby
further agree that if any of the Obligations are not paid in full when due
(whether at stated maturity, as a mandatory prepayment, by acceleration, as a
mandatory cash collateralization or otherwise), the Domestic Guarantors will,
jointly and severally, promptly pay the same, without any demand or notice
whatsoever, and that in the case of any extension of time of payment or renewal
of any of the Obligations, the same will be promptly paid in full when due
(whether at extended maturity, as a mandatory prepayment, by acceleration, as a
mandatory cash collateralization or otherwise) in accordance with the terms of
such extension or renewal.
     (b) Each of the Foreign Guarantors hereby jointly and severally guarantees
to the Administrative Agent and each of the holders of the Foreign Obligations
as hereinafter provided, as primary obligor and not as surety, the prompt
payment of the Foreign Obligations in full when due (whether at stated maturity,
as a mandatory prepayment, by acceleration, as a mandatory cash
collateralization or otherwise) strictly in accordance with the terms thereof.
Each of the Foreign Guarantors hereby further agrees that if any of such
obligations are not paid in full when due (whether at stated maturity, as a
mandatory prepayment, by acceleration, as a mandatory cash collateralization or
otherwise), the Foreign Guarantors will, jointly and severally, promptly pay the
same, without any demand or notice whatsoever, and that in the case of any
extension of time of payment or renewal of any of such obligations, the same
will be promptly paid in full when due (whether at extended maturity, as a
mandatory prepayment, by acceleration, as a mandatory cash collateralization or
otherwise) in accordance with the terms of such extension or renewal. Without
prejudice to the foregoing, each Foreign Guarantor agrees jointly and severally,
irrevocably and unconditionally as a primary obligation to indemnify the
Administrative Agent and each holder of Foreign Obligations on demand by the
Administrative Agent from and against any loss incurred by the Administrative
Agent and each holder of Foreign Obligations as a result of the Foreign
Obligations (or any part thereof) guaranteed by such Foreign Guarantor being or
becoming void, voidable, unenforceable or ineffective for any reason whatsoever,
whether or not known to the Administrative Agent, any such holder or any other
Person, the amount of such loss being the amount which the Administrative Agent
and each holder of Foreign Obligations would otherwise have been entitled to
recover from the Foreign Guarantor.
     (c) Notwithstanding any provision to the contrary contained herein or in
any other of the Loan Documents, Swap Contracts or Treasury Management
Agreements, the obligations of each Guarantor (in its capacity as such) under
this Agreement and the other Loan Documents shall be limited to an aggregate
amount equal to the largest amount that would not render such obligations
subject to avoidance under applicable Debtor Relief Laws.
4.02 Obligations Unconditional.
     (a) The obligations of the Domestic Guarantors under Section 4.01(a) are
joint and several, absolute and unconditional, irrespective of the value,
genuineness, validity, regularity or enforceability of any of the Loan
Documents, Swap Contracts or Treasury Management Agreements, or any other
agreement or instrument referred to therein, or any substitution, compromise,
release, impairment or exchange of any other guarantee of or security for any of
the Obligations, and, to the fullest extent permitted by applicable Law,

53



--------------------------------------------------------------------------------



 



irrespective of any other circumstance whatsoever that might otherwise
constitute a legal or equitable discharge or defense of a surety or guarantor,
it being the intent of this Section 4.02(a) that the obligations of the Domestic
Guarantors hereunder shall be absolute and unconditional under any and all
circumstances. Each Domestic Guarantor agrees that such Domestic Guarantor shall
have no right of subrogation, indemnity, reimbursement or contribution against
McAfee or any other Domestic Guarantor for amounts paid under this Article IV
until such time as the Obligations have been paid in full and the Commitments
have expired or terminated.
     (b) The obligations of the Foreign Guarantors under Section 4.01(b) are
joint and several, absolute and unconditional, irrespective of the value,
genuineness, validity, regularity or enforceability of any of the Loan Documents
or other documents relating to the Foreign Obligations, or any substitution,
compromise, release, impairment or exchange of any other guarantee of or
security for any of the Foreign Obligations, and, to the fullest extent
permitted by applicable Law, irrespective of any other circumstance whatsoever
that might otherwise constitute a legal or equitable discharge or defense of a
surety or guarantor, it being the intent of this Section 4.02(b) that the
obligations of the Foreign Guarantors hereunder shall be absolute and
unconditional under any and all circumstances. Each of the Foreign Guarantors
agrees that such Foreign Guarantor shall have no right of subrogation,
indemnity, reimbursement or contribution against the Irish Borrower or any other
Foreign Guarantor for amounts paid under this Article IV until such time as the
Foreign Obligations have been paid in full and the Commitments have expired or
terminated.
     (c) Without limiting the generality of the foregoing subsections (a) and
(b), it is agreed that, to the fullest extent permitted by Law, the occurrence
of any one or more of the following shall not alter or impair the liability of
any Guarantor hereunder, which shall remain absolute and unconditional as
described above:
     (i) at any time or from time to time, without notice to any Guarantor, the
time for any performance of or compliance with any of the Obligations shall be
extended, or such performance or compliance shall be waived;
     (ii) any of the acts mentioned in any of the provisions of any of the Loan
Documents, any Swap Contract or Treasury Management Agreement between any Loan
Party and any Lender, or any Affiliate of a Lender, or any other agreement or
instrument referred to in the Loan Documents, such Swap Contracts or such
Treasury Management Agreements shall be done or omitted;
     (iii) the maturity of any of the Obligations shall be accelerated, or any
of the Obligations shall be modified, supplemented or amended in any respect, or
any right under any of the Loan Documents or any other documents relating to the
Obligations or any other agreement or instrument referred to therein shall be
waived or any other guarantee of any of the Obligations or any security therefor
shall be released, impaired or exchanged in whole or in part or otherwise dealt
with;
     (iv) any Lien granted to, or in favor of, the Administrative Agent or any
holder of Obligations as security for any of the Obligations shall fail to
attach or be perfected; or
     (v) any of the Obligations shall be determined to be void or voidable
(including, without limitation, for the benefit of any creditor of any
Guarantor) or shall be subordinated to the claims of any Person (including,
without limitation, any creditor of any Guarantor).
     (d) With respect to its obligations hereunder, each Guarantor hereby
expressly waives diligence, presentment, demand of payment, protest and all
notices whatsoever (other than those expressly provided for in this Article IV),
and any requirement that the Administrative Agent or any holder of the
Obligations exhaust any right, power or remedy or proceed against any Person
under any of the Loan Documents, any

54



--------------------------------------------------------------------------------



 



Swap Contract or any Treasury Management Agreement between any Loan Party and
any Lender, or any Affiliate of a Lender, or any other agreement or instrument
referred to in the Loan Documents, such Swap Contracts or such Treasury
Management Agreements, or against any other Person under any other guarantee of,
or security for, any of the Obligations.
4.03 Reinstatement.
     (a) The obligations of each Domestic Guarantor under this Article IV shall
be automatically reinstated if and to the extent that for any reason any payment
by or on behalf of any Person in respect of the Obligations is rescinded or must
be otherwise restored by any holder of any of the Obligations, whether as a
result of any Debtor Relief Law or otherwise, and each Domestic Guarantor agrees
that it will indemnify the Administrative Agent and each holder of the
Obligations on demand for all reasonable costs and expenses (including, without
limitation, the fees, charges and disbursements of counsel) incurred by the
Administrative Agent or such holder of the Obligations in connection with such
rescission or restoration, including any such costs and expenses incurred in
defending against any claim alleging that such payment constituted a preference,
fraudulent transfer or similar payment under any Debtor Relief Law.
     (b) The obligations of each Foreign Guarantor under this Article IV shall
be automatically reinstated if and to the extent that for any reason any payment
by or on behalf of any Person in respect of the Foreign Obligations is rescinded
or must be otherwise restored by any holder of any of the Foreign Obligations,
whether as a result of any Debtor Relief Law or otherwise, and each of the
Foreign Guarantors agrees that it will indemnify the Administrative Agent and
each holder of the Foreign Obligations on demand for all reasonable costs and
expenses (including the fees, charges and disbursements of counsel) incurred by
the Administrative Agent or such holder of the Obligations in connection with
such rescission or restoration, including any such costs and expenses incurred
in defending against any claim alleging that such payment constituted a
preference, fraudulent transfer or similar payment under any Debtor Relief Law.
4.04 Certain Additional Waivers.
     Each Guarantor acknowledges and agrees that (a) the guaranty given hereby
may be enforced without the necessity of resorting to or otherwise exhausting
remedies in respect of any other security or collateral interests, and without
the necessity at any time of having to take recourse against the Borrowers
hereunder or against any collateral securing the Obligations or otherwise, and
(b) it will not assert any right to require that action first be taken against
the Borrowers or any other Person (including any co-guarantor) or pursuit of any
other remedy or enforcement any other right, and (c) nothing contained herein
shall prevent or limit action being taken against the Borrowers hereunder, under
the other Loan Documents or the other documents and agreements relating to the
Obligations or, foreclosure on any security or collateral interests relating
hereto or thereto, or the exercise of any other rights or remedies available in
respect thereof, if neither the Borrowers nor the Guarantors shall timely
perform their obligations, and the exercise of any such rights and completion of
any such foreclosure proceedings shall not constitute a discharge of the
Guarantors’ obligations hereunder unless as a result thereof, the Obligations
shall have been paid in full and the commitments relating thereto shall have
expired or terminated, it being the purpose and intent that the Guarantors’
obligations hereunder be absolute, irrevocable, independent and unconditional
under all circumstances. Each Guarantor agrees that such Guarantor shall have no
right of recourse to security for the Obligations, except through the exercise
of rights of subrogation pursuant to Section 4.02 and through the exercise of
rights of contribution pursuant to Section 4.06.

55



--------------------------------------------------------------------------------



 



4.05 Remedies.
     (a) The Domestic Guarantors agree that, to the fullest extent permitted by
Law, as between the Domestic Guarantors, on the one hand, and holders of the
Obligations, on the other hand, the Obligations may be declared to be forthwith
due and payable as provided in Section 9.02 (and shall be deemed to have become
automatically due and payable in the circumstances specified in Section 9.02)
for purposes of Section 4.01 notwithstanding any stay, injunction or other
prohibition preventing such declaration (or preventing the Obligations from
becoming automatically due and payable) as against any other Person and that, in
the event of such declaration (or the Obligations being deemed to have become
automatically due and payable), the Obligations (whether or not due and payable
by any other Person) shall forthwith become due and payable by the Domestic
Guarantors for purposes of Section 4.01.
     (b) Each of the Foreign Guarantors agrees that, to the fullest extent
permitted by Law, as between the Foreign Guarantors, on the one hand, and the
holders of the Foreign Obligations, on the other hand, the Foreign Obligations
may be declared to be forthwith due and payable as provided in Section 9.02 (and
shall be deemed to have become automatically due and payable in the
circumstances provided in Section 9.02) for purposes of Section 4.01
notwithstanding any stay, injunction or other prohibition preventing such
declaration (or preventing the Foreign Obligations from becoming automatically
due and payable) as against any other Person and that, in the event of such
declaration (or the Foreign Obligations being deemed to have become
automatically due and payable), the Foreign Obligations (whether or not due and
payable by any other Person) shall forthwith become due and payable by the
Foreign Guarantors for purposes of Section 4.01.
4.06 Rights of Contribution.
     (a) The Domestic Guarantors hereby agree as among themselves that, in
connection with payments made hereunder, each Domestic Guarantor shall have a
right of contribution from each other Domestic Guarantor in accordance with
applicable Law. Such contribution rights shall be subordinate and subject in
right of payment to the Obligations until such time as the Obligations have been
irrevocably paid in full and the commitments relating thereto shall have expired
or been terminated, and none of the Domestic Guarantors shall exercise any such
contribution rights until the Obligations have been irrevocably paid in full and
the Commitments shall have expired or been terminated.
     (b) The Foreign Guarantors hereby agree as among themselves that, in
connection with payments made hereunder, each of the Foreign Guarantors shall
have a right of contribution from each other Guarantor in accordance with
applicable Law. Such contribution rights shall be subordinate and subject in
right of payment to the Obligations until such time as the Obligations have been
irrevocably paid in full and the commitments relating thereto shall have expired
or been terminated, and none of the Foreign Guarantors shall exercise any such
contribution rights until the Obligations have been irrevocably paid in full and
the Commitments shall have expired or been terminated.
4.07 Guarantee of Payment; Continuing Guarantee.
     (a) The guarantee given by the Domestic Guarantors in this Article IV is a
guaranty of payment and not of collection, is a continuing guarantee, and shall
apply to all Obligations whenever arising.
     (b) The guarantee given by the Foreign Guarantors in this Article IV is a
guaranty of payment and not of collection, is a continuing guarantee, and shall
apply to all Foreign Obligations whenever arising.

56



--------------------------------------------------------------------------------



 



ARTICLE V
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
5.01 Conditions of Closing.
     The obligation of the L/C Issuer and each Lender to make its initial Credit
Extension to McAfee hereunder is subject to satisfaction of the following
conditions precedent:
(a) Loan Documents.
     (i) Domestic. Receipt by the Administrative Agent of executed counterparts
of this Agreement and the other Loan Documents, each properly executed by a
Responsible Officer of the signing Domestic Loan Party and, in the case of this
Agreement, by each Lender.
     (ii) Foreign. Receipt by the Administrative Agent of executed counterparts
of this Agreement and the other Loan Documents, each properly executed by a
Responsible Officer of the signing Foreign Loan Party and, in the case of this
Agreement, by each Lender.
     (b) Opinions of Counsel. Receipt by the Administrative Agent of favorable
opinions of legal counsel to the Domestic Loan Parties, addressed to the
Administrative Agent and each Lender, dated as of the Closing Date, and in form
and substance satisfactory to the Administrative Agent.
     (c) No Material Adverse Change. There shall not have occurred a material
adverse change since December 31, 2007 in the operations, business, assets,
properties, liabilities (actual or contingent) or condition (financial or
otherwise) of McAfee and its Subsidiaries, taken as a whole (it being understood
that any litigation settlement that has been disclosed by McAfee in its SEC
filings during the calendar year 2008 (but prior to the Closing Date) shall not
be deemed to constitute a material adverse change).
     (d) Organization Documents, Resolutions, Etc. Receipt by the Administrative
Agent of the following, in form and substance satisfactory to the Administrative
Agent:
     (i) copies of the Organization Documents of each Domestic Loan Party
certified to be true and complete as of a recent date by the appropriate
Governmental Authority of the state or other jurisdiction of its incorporation
or organization, where applicable, and certified by a secretary or assistant
secretary of such Domestic Loan Party to be true and correct as of the Closing
Date;
     (ii) such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Domestic
Loan Party as the Administrative Agent may require evidencing the identity,
authority and capacity of each Responsible Officer thereof authorized to act as
a Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Domestic Loan Party is a party; and
     (iii) such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Domestic Loan Party is duly organized
or

57



--------------------------------------------------------------------------------



 



formed, and is validly existing, in good standing and qualified to engage in
business in its state of organization or formation, the state of its principal
place of business and each other jurisdiction where its ownership, lease or
operation of properties or the conduct of its business requires such
qualification, except to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect.
     (e) Financial Statements. The Administrative Agent shall have received:
     (i) the Audited Financial Statements; and
     (ii) unaudited consolidated financial statements of McAfee and its
Subsidiaries for the fiscal quarters ending June 30, 2008 and September 30, 2008
including balance sheets and statements of income or operations, shareholders’
equity and cash flows (the “Interim Financial Statements”).
     (f) Litigation. There shall not exist any action, suit, investigation or
proceeding pending or to the knowledge of McAfee, threatened in any court or
before any arbitrator or Governmental Authority that could reasonably be
expected to have a Material Adverse Effect.
     (g) Closing Certificate. Receipt by the Administrative Agent of a
certificate signed by a Responsible Officer of McAfee (i) certifying that the
conditions specified in Section 5.01(c) and Sections 5.02(a) and (b) have been
satisfied and (ii) containing a calculation of the Consolidated Leverage Ratio
as of September 30, 2008 on a Pro Forma Basis after giving effect to the initial
Credit Extensions hereunder.
     (h) Fees. Receipt by the Administrative Agent, the Joint Lead Arrangers and
the Lenders of any fees required to be paid on or before the Closing Date.
     (i) Attorney Costs. McAfee shall have paid all fees, charges and
disbursements of counsel (including foreign counsel) to the Administrative Agent
(directly to such counsel if requested by the Administrative Agent) to the
extent invoiced prior to or on the Closing Date, plus such additional amounts of
such fees, charges and disbursements as shall constitute its reasonable estimate
of such fees, charges and disbursements incurred or to be incurred by it through
the closing proceedings (provided that such estimate shall not thereafter
preclude a final settling of accounts between McAfee and the Administrative
Agent).
     Without limiting the generality of the provisions of the last paragraph of
Section 10.03, for purposes of determining compliance with the conditions
specified in this Section 5.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.
5.02 Conditions to all Credit Extensions.
     The obligation of each Lender to honor any Request for Credit Extension is
subject to the following conditions precedent:
     (a) The representations and warranties of McAfee and each other Loan Party
contained in Article VI or any other Loan Document, or which are contained in
any document furnished at any time under or in connection herewith or therewith,
shall be true and correct on

58



--------------------------------------------------------------------------------



 



and as of the date of such Credit Extension, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct as of such earlier date.
     (b) No Default shall exist, or would result from such proposed Credit
Extension or from the application of the proceeds thereof.
     (c) The Administrative Agent and, if applicable, the L/C Issuer, shall have
received a Request for Credit Extension in accordance with the requirements
hereof.
     (d) In the case of a Credit Extension to be denominated in an Alternative
Currency, there shall not have occurred any change in national or international
financial, political or economic conditions or currency exchange rates or
exchange controls which in the reasonable opinion of the Administrative Agent,
the Required Lenders (in the case of any Loans to be denominated in an
Alternative Currency) or the L/C Issuer (in the case of any Letter of Credit to
be denominated in an Alternative Currency) would make it impracticable for such
Credit Extension to be denominated in the relevant Alternative Currency.
     (e) If such Credit Extension is the initial Credit Extension to the Irish
Borrower hereunder, the conditions set forth in Section 5.03 have been
satisfied.
     Each Request for Credit Extension submitted by McAfee or the Irish Borrower
shall be deemed to be a representation and warranty that the conditions
specified in Sections 5.02(a) and (b) have been satisfied on and as of the date
of the applicable Credit Extension.
5.03 Conditions to Initial Credit Extension to the Irish Borrower.
     The obligation of the L/C Issuer and each Lender to make its initial Credit
Extension to the Irish Borrower hereunder is subject to satisfaction of the
following conditions precedent:
     (a) Irish Guarantor. Receipt by the Administrative Agent of a Joinder
Agreement executed by McAfee Ireland Limited causing it to become a Guarantor
hereunder.
     (b) Opinions of Counsel. Receipt by the Administrative Agent of favorable
opinions of legal counsel to the Foreign Loan Parties, addressed to the
Administrative Agent and each Lender, dated as of the Closing Date, and in form
and substance satisfactory to the Administrative Agent.
     (c) Organization Documents, Resolutions, Etc. Receipt by the Administrative
Agent of the following, in form and substance satisfactory to the Administrative
Agent:
     (i) copies of the Organization Documents of each Foreign Loan Party
certified to be true and complete as of a recent date by the appropriate
Governmental Authority of the state or other jurisdiction of its incorporation
or organization, where applicable, and certified by a secretary or assistant
secretary of such Foreign Loan Party to be true and correct as of a recent date;
     (ii) such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Foreign
Loan Party as the Administrative Agent may require evidencing the identity,
authority and capacity of each Responsible Officer thereof authorized to act as
a Responsible Officer in connection with

59



--------------------------------------------------------------------------------



 



this Agreement and the other Loan Documents to which such Foreign Loan Party is
a party; and
     (iii) such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Foreign Loan Party is duly organized or
formed, and is validly existing, in good standing and qualified to engage in
business in its state of organization or formation, the state of its principal
place of business and each other jurisdiction where its ownership, lease or
operation of properties or the conduct of its business requires such
qualification, except to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect.
     (d) Other. To the extent not otherwise provided to the Administrative Agent
pursuant to Section 5.03(b), receipt by the Administrative Agent of the
following, in form and substance satisfactory to the Administrative Agent:
     (i) a copy of board resolutions of each Loan Party incorporated under the
laws of Ireland (A) approving the terms of, and the transactions contemplated
by, the Loan Documents to which it is a party and resolving that it execute the
Loan Documents to which it is a party; (B) authorizing a specified person or
persons to execute the Loan Documents to which it is a party on its behalf;
(C) authorizing a specified person or persons, on its behalf, to sign and/or
despatch all documents and notices (including any document, notice or other
agreement to be delivered thereunder or in connection therewith) to be signed
and/or despatched by it under or in connection with the Loan Documents to which
it is a party; and (D) authorizing McAfee to act as its agent in connection with
the Loan Documents;
     (ii) a specimen of the signature of each person authorised by the
resolution referred to in subsection (c)(i) above;
     (iii) a certificate of a director of each Loan Party incorporated under the
laws of Ireland confirming that borrowing or guaranteeing, as appropriate, the
Foreign Obligations would not cause any borrowing, guaranteeing or similar limit
binding on such Person to be exceeded;
     (iv) if relevant, evidence that each Loan Party incorporated under the laws
of Ireland has done all that is necessary to follow the procedures set out in
Sub-Sections (2) to (11) of section 60 of the Companies Act, 1963 of Ireland (as
amended) in order to enable such Person to enter into the Loan Documents; and
     (v) evidence that the Irish Borrower and its Subsidiaries that are Foreign
Guarantors are members of the same group of companies consisting of a holding
company and its Subsidiaries for the purposes of Section 155 of the Companies
Act, 1963 of Ireland (as amended) and Section 35 of the Companies Act, 1990 of
Ireland (as amended).
ARTICLE VI
REPRESENTATIONS AND WARRANTIES
     The Loan Parties represent and warrant to the Administrative Agent and the
Lenders that:

60



--------------------------------------------------------------------------------



 



6.01 Existence, Qualification and Power.
     McAfee and each of its Subsidiaries (a) is duly organized or formed or
incorporated, validly existing and, as applicable, in good standing under the
Laws of the jurisdiction of its incorporation or organization, (b) has all
requisite power and authority and all requisite governmental licenses,
authorizations, consents and approvals to (i) own or lease its assets and carry
on its business and (ii) in the case of each Loan Party, execute, deliver and
perform its obligations under the Loan Documents to which it is a party, and
(c) is duly qualified and is licensed and, as applicable, in good standing under
the Laws of each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification or
license; except in cases referred to in (1) clause (a), with respect to the good
standing of Subsidiaries that are not Loan Parties, (2) clause (b)(i) or
(3) clause (c), each to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect.
6.02 Authorization; No Contravention.
     The execution, delivery and performance by each Loan Party of each Loan
Document to which such Person is party have been duly authorized by all
necessary corporate or other organizational action, and do not (a) contravene
the terms of any of such Person’s Organization Documents; (b) conflict with or
result in any breach or contravention of, or the creation of any Lien under, or
require any payment to be made under (i) any Contractual Obligation to which
such Person is a party or affecting such Person or the properties of such Person
or any of its Subsidiaries or (ii) any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject; or (c) violate any Law.
6.03 Governmental Authorization; Other Consents.
     No approval, consent, exemption, authorization, or other action by, or
notice to, or filing with, any Governmental Authority or any other Person is
necessary or required in connection with the execution, delivery or performance
by, or enforcement against, any Loan Party of this Agreement or any other Loan
Document other than those that have already been obtained and are in full force
and effect.
6.04 Binding Effect.
     Each Loan Document has been duly executed and delivered by each Loan Party
that is party thereto. Each Loan Document constitutes a legal, valid and binding
obligation of each Loan Party that is party thereto, enforceable against each
such Loan Party in accordance with its terms, except to the extent that the
enforceability thereof may be limited by applicable Debtor Relief Laws and by
equitable principles (regardless of whether enforcement is sought in equity or
at law).
6.05 Financial Statements; No Material Adverse Effect.
     (a) The Audited Financial Statements (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present in all material respects
the financial condition of McAfee and its Subsidiaries as of the date thereof
and their results of operations for the period covered thereby, except as
otherwise expressly noted therein; and (iii) to the extent required by GAAP,
show all material indebtedness and other liabilities, direct or contingent, of
McAfee and its Subsidiaries as of the date thereof, including liabilities for
taxes, material commitments and Indebtedness.

61



--------------------------------------------------------------------------------



 



     (b) The Interim Financial Statements (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present in all material respects
the financial condition of McAfee and its Subsidiaries as of the date thereof
and their results of operations for the period covered thereby, subject, in the
case of clauses (i) and (ii), to the absence of footnotes and to normal year-end
audit adjustments; and (iii) to the extent required by GAAP, show all material
indebtedness and other liabilities, direct or contingent, of McAfee and its
Subsidiaries as of the date thereof, including liabilities for taxes, material
commitments and Indebtedness.
     (c) From the date of the Audited Financial Statements to and including the
Closing Date, there has been no Disposition or any Involuntary Disposition of
any material part of the business or property of McAfee and its Subsidiaries,
taken as a whole, and no purchase or other acquisition by any of them of any
business or property (including any Equity Interests of any other Person)
material in relation to the consolidated financial condition of McAfee and its
Subsidiaries, taken as a whole, in each case, which is not reflected in the
foregoing financial statements or in the notes thereto or in a subsequent filing
with the SEC prior to the Closing Date and has not otherwise been disclosed in
writing to the Lenders on or prior to the Closing Date.
     (d) The financial statements delivered pursuant to Section 7.01(a) and
(b) have been prepared in accordance with GAAP (except as may otherwise be
permitted under Section 7.01(a) and (b)) and present fairly (on the basis
disclosed in the footnotes to such financial statements) the consolidated and,
in the case of annual financial statements delivered pursuant to
Section 7.01(a), consolidating, financial condition, results of operations and
cash flows of McAfee and its Subsidiaries as of the dates thereof and for the
periods covered thereby.
     (e) Since the date of the Audited Financial Statements, there has been no
event or circumstance, either individually or in the aggregate, that has had or
could reasonably be expected to have a Material Adverse Effect (it being
understood that any litigation settlement that has been disclosed by McAfee in
its SEC filings during calendar year 2008 prior to the Closing Date will not be
considered to have had a Material Adverse Effect).
6.06 No Material Litigation.
     There are no actions, suits, proceedings, claims or disputes pending or, to
the knowledge of a Responsible Officer of the Loan Parties after due and
diligent investigation, threatened in writing, at law, in equity, in arbitration
or before any Governmental Authority, by or against McAfee or any if its
Subsidiaries or against any of their properties or revenues that (a) purport to
affect or pertain to this Agreement or any other Loan Document, or any of the
transactions contemplated hereby or (b) could reasonably be expected to have a
Material Adverse Effect.
6.07 No Default.
     (a) Neither any Loan Party nor any Subsidiary thereof is in default under
or with respect to any Contractual Obligation that individually or in the
aggregate could reasonably be expected to have a Material Adverse Effect.
     (b) No Default has occurred and is continuing.

62



--------------------------------------------------------------------------------



 



6.08 Ownership of Property.
     Each of McAfee and its Subsidiaries has good record and marketable title in
fee simple to, or valid leasehold interests in, all real property necessary or
used in the ordinary conduct of its business, except for such defects in title
as could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. The property of McAfee and its Subsidiaries is subject
to no Liens other than Permitted Liens.
6.09 Environmental Compliance.
Except as could not reasonably be expected to have a Material Adverse Effect:
     (a) Each of the facilities and real properties owned, leased or operated by
any Loan Party or any Subsidiary (the “Facilities”) and all operations at the
Facilities are in compliance with all applicable Environmental Laws, and there
is no violation of any Environmental Law with respect to the Facilities or the
businesses operated by any Loan Party or any Subsidiary at such time (the
“Businesses”), and there are no conditions relating to the Facilities or the
Businesses that could give rise to liability under any applicable Environmental
Laws.
     (b) None of the Facilities contains, or has previously contained, any
Hazardous Materials at, on or under the Facilities in amounts or concentrations
that constitute or constituted a violation of, or could give rise to liability
under, Environmental Laws.
     (c) Neither any Loan Party nor any Subsidiary has received any written or
verbal notice of, or inquiry from any Governmental Authority regarding, any
violation, alleged violation, non-compliance, liability or potential liability
regarding environmental matters or compliance with Environmental Laws with
regard to any of the Facilities or the Businesses, nor does any Responsible
Officer of any Loan Party have knowledge or reason to believe that any such
notice will be received or is being threatened.
     (d) Hazardous Materials have not been transported or disposed of from the
Facilities, or generated, treated, stored or disposed of at, on or under any of
the Facilities or any other location, in each case by or on behalf of any Loan
Party or any Subsidiary in violation of, or in a manner that would be reasonably
likely to give rise to liability under, any applicable Environmental Law.
     (e) No judicial proceeding or governmental or administrative action is
pending or, to the knowledge of the Responsible Officers of McAfee, threatened,
under any Environmental Law to which any Loan Party or any Subsidiary is or will
be named as a party, nor are there any consent decrees or other decrees, consent
orders, administrative orders or other orders, or other administrative or
judicial requirements outstanding under any Environmental Law with respect to
any Loan Party, any Subsidiary, the Facilities or the Businesses.
     (f) There has been no release or threat of release of Hazardous Materials
at or from the Facilities, or arising from or related to the operations
(including, without limitation, disposal) of any Loan Party or any Subsidiary in
connection with the Facilities or otherwise in connection with the Businesses,
in violation of or in amounts or in a manner that could give rise to liability
under Environmental Laws.
6.10 Insurance.
     The properties of the Loan Parties and their Subsidiaries are insured with
financially sound and reputable insurance companies (at the time of issuance,
renewal or continuation of the insurance policy) not Affiliates of such Persons,
in such amounts, with such deductibles and covering such risks as are

63



--------------------------------------------------------------------------------



 



customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the applicable Loan Party or the
applicable Subsidiary operates.
6.11 Taxes.
     Except as set forth on Schedule 6.11 to the Disclosure Letter, the Loan
Parties and their Subsidiaries have filed all federal and state income tax
returns and other material tax returns and reports required to be filed, and
have paid all federal and state income taxes and other material taxes,
assessments, fees and other governmental charges levied or imposed upon them or
their properties, income or assets otherwise due and payable, except those which
are being contested in good faith by appropriate proceedings diligently
conducted and for which adequate reserves have been provided in accordance with
GAAP. There is no proposed tax assessment against any Loan Party or any
Subsidiary that would, if made, have a Material Adverse Effect. Neither any Loan
Party nor any Subsidiary thereof is party to any tax sharing agreement.
6.12 ERISA Compliance.
     (a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Internal Revenue Code and other federal or state Laws.
Each Plan that is intended to qualify under Section 401(a) of the Internal
Revenue Code has received a favorable determination letter from the IRS or an
application for such a letter is currently being processed by the IRS with
respect thereto, or has been established under a prototype plan for which an IRS
opinion letter has been obtained by the plan sponsor and is valid as to the
adopting employer, or is within its applicable remedial amendment period under
Section 401(b) of the Code and, to the knowledge of the Loan Parties, nothing
has occurred which would prevent, or cause the loss of, such qualification
except to the extent that it could not reasonably be expected to have a Material
Adverse Effect. Each Loan Party and each ERISA Affiliate have made all required
contributions to each Plan subject to Section 412 of the Internal Revenue Code,
and no application for a funding waiver or an extension of any amortization
period pursuant to Section 412 of the Internal Revenue Code has been made with
respect to any Plan. Each Loan Party and each ERISA Affiliate have made all
required contributions to each Pension Plan subject to Section 430(a) of the
Internal Revenue Code.
     (b) There are no pending or, to the knowledge of the Loan Parties,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.
     (c) (i) No ERISA Event has occurred or is reasonably expected to occur;
(ii) no Loan Party or any ERISA Affiliate has engaged in a transaction that
could be subject to Section 4069 or 4212(c) of ERISA and (iii) for years
beginning on or after January 1, 2008, the minimum required contribution (as
defined in Code Section 430(a)) has been contributed for any Pension Plan except
if the failure to make the minimum required contribution could not reasonably be
expected to have a Material Adverse Effect.
6.13 Subsidiaries.
     Set forth on Schedule 6.13 to the Disclosure Letter is a complete and
accurate list as of the Closing Date of each Subsidiary of any Loan Party,
together with (i) jurisdiction of organization, (ii) percentage of outstanding
shares of each class owned (directly or indirectly) by any Loan Party or any
Subsidiary and (iii) identification of each Subsidiary that is a Material
Domestic Subsidiary, a Material Foreign Subsidiary and a

64



--------------------------------------------------------------------------------



 



Guarantor. The outstanding Equity Interests of each Subsidiary of any Loan Party
are validly issued, fully paid and non-assessable.
6.14 Margin Regulations; Investment Company Act.
     (a) No Borrower is engaged or will engage, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock. Following the application of
the proceeds of each Borrowing or drawing under each Letter of Credit, not more
than 25% of the value of the assets of McAfee and its Subsidiaries on a
consolidated basis, subject to the provisions of Section 8.01 or Section 8.05 or
subject to any restriction contained in any agreement or instrument between any
Borrower and any Lender or any Affiliate of any Lender relating to Indebtedness
and within the scope of Section 9.01(e) will be margin stock.
     (b) None of the Loan Parties, any Person Controlling any Loan Party, or any
Subsidiary of any Loan Party is or is required to be registered as an
“investment company” under the Investment Company Act of 1940.
6.15 Disclosure.
     No report, financial statement, certificate or other information furnished
(whether in writing or orally) by or on behalf of any Loan Party to the
Administrative Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
or under any other Loan Document (in each case, as modified or supplemented by
other information so furnished and taken together with McAfee’s filings with the
SEC) contains any material misstatement of fact or omits to state any material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided that, with respect to
projected financial information, the Loan Parties represent only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time.
6.16 Compliance with Laws.
     Each Loan Party and each Subsidiary thereof is in compliance with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its properties, except in such instances in which
(a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted or
(b) the failure to comply therewith could not reasonably be expected to have a
Material Adverse Effect.
6.17 Intellectual Property; Licenses, Etc.
     Each Loan Party and its Subsidiaries own, or possess the legal right to
use, all of the trademarks, service marks, trade names, copyrights, patents,
patent rights, franchises, licenses and other intellectual property rights
(collectively, “IP Rights”) that are reasonably necessary for the operation of
their respective businesses except to the extent that the failure to do so could
not reasonably be expected to have a Material Adverse Effect. Except for such
claims and infringements that could not reasonably be expected to have a
Material Adverse Effect, no claim has been asserted and is pending by any Person
challenging or questioning the use of any IP Rights or the validity or
effectiveness of any IP Rights, nor does any Loan Party know of any such claim,
and, to the knowledge of the Responsible Officers of the Loan Parties, the use
of any IP Rights by any Loan Party or any of its Subsidiaries or the granting of
a right or a license in respect of any IP Rights from any Loan Party or any of
its Subsidiaries does not infringe on the rights of any Person.

65



--------------------------------------------------------------------------------



 



6.18 Solvency.
     The Loan Parties are Solvent on a consolidated basis.
6.19 Legal Name; Taxpayer Identification Number.
     Set forth on Schedule 6.19 to the Disclosure Letter is the exact legal
name, jurisdiction of organization, U.S. tax payer identification number and
organizational identification number (or its foreign equivalent) of each Loan
Party as of the Closing Date.
6.20 Labor Matters.
     There are no collective bargaining agreements or Multiemployer Plans
covering the employees of any Loan Party or any Subsidiary of any Loan Party as
of the Closing Date and neither any Loan Party nor any Subsidiary of any Loan
Party has suffered any strikes, walkouts, work stoppages or other material labor
difficulty in the five years preceding the Closing Date.
6.21 Foreign Loan Parties.
     (a) Each Foreign Loan Party is subject to civil and commercial Laws with
respect to its obligations under this Agreement and the other Loan Documents to
which it is a party (collectively as to such Foreign Loan Party, the “Applicable
Foreign Obligor Documents”), and the execution, delivery and performance by such
Foreign Loan Party of the Applicable Foreign Obligor Documents constitute and
will constitute private and commercial acts and not public or governmental acts.
No Foreign Loan Party nor any of its property has any immunity from jurisdiction
of any court or from any legal process (whether through service or notice,
attachment prior to judgment, attachment in aid of execution, execution or
otherwise) under the laws of the jurisdiction in which such Foreign Loan Party
is organized and existing in respect of its obligations under the Applicable
Foreign Obligor Documents.
     (b) The Applicable Foreign Obligor Documents are in proper legal form under
the Laws of the jurisdiction in which each Foreign Loan Party is organized or
incorporated and existing for the enforcement thereof against such Foreign Loan
Party under the Laws of such jurisdiction, and to ensure the legality, validity,
enforceability, priority or admissibility in evidence of the Applicable Foreign
Obligor Documents. It is not necessary to ensure the legality, validity,
enforceability, priority or admissibility in evidence of the Applicable Foreign
Obligor Documents that the Applicable Foreign Obligor Documents be filed,
registered or recorded with, or executed or notarized before, any court or other
authority in the jurisdiction in which the applicable Foreign Loan Party is
organized and existing or that any registration charge or stamp or similar tax
be paid in such jurisdiction on or in respect of the Applicable Foreign Obligor
Documents, except for (i) any such filing, registration, recording, execution or
notarization as has been made or is not required to be made until the Applicable
Foreign Obligor Document or any other document is sought to be enforced and
(ii) any such charge or tax as has been timely paid.
     (c) Except as disclosed to the Administrative Agent in writing, there is no
tax, levy, impost, duty, fee, assessment or other governmental charge, or any
deduction or withholding, imposed by any Governmental Authority in or of the
jurisdiction in which any Foreign Loan Party is organized and existing either
(i) on or by virtue of the execution or delivery of the Applicable Foreign
Obligor Documents or (ii) on any payment to be made by such Foreign Loan Party
pursuant to the Applicable Foreign Obligor Documents, except as has been
disclosed to the Administrative Agent.

66



--------------------------------------------------------------------------------



 



     (d) The execution, delivery and performance of the Applicable Foreign
Obligor Documents executed by each Foreign Loan Party are, under applicable
foreign exchange control regulations of the jurisdiction in which such Foreign
Loan Party is organized and existing, not subject to any notification or
authorization except (i) such as have been made or obtained or (ii) such as
cannot be made or obtained until a later date (provided that any notification or
authorization described in clause (ii) shall be made or obtained as soon as is
reasonably practicable).
ARTICLE VII
AFFIRMATIVE COVENANTS
     So long as any Lender shall have any Commitment hereunder, any Loan or
other Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of
Credit shall remain outstanding, the Loan Parties shall and shall cause each
Subsidiary to:
7.01 Financial Statements.
     Deliver to the Administrative Agent and each Lender:
     (a) as soon as available, but in any event within ninety days after the end
of each fiscal year of McAfee, a consolidated balance sheet of McAfee and its
Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of income and comprehensive income, stockholders’ equity and cash
flows for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP, audited and accompanied by a report and opinion of a “Big
Four” accounting firm or another independent certified public accountant of
nationally recognized standing reasonably acceptable to the Required Lenders,
which report and opinion shall be prepared in accordance with the standards of
the Public Company Accounting Oversight Board and shall not be subject to any
“going concern” or like qualification or exception or any qualification or
exception as to the scope of such audit; and
     (b) as soon as available, but in any event within forty-five days after the
end of each of the first three fiscal quarters of each fiscal year of McAfee, a
consolidated balance sheet of McAfee and its Subsidiaries as at the end of such
fiscal quarter, and the related consolidated statements of income and
comprehensive income for such fiscal quarter and for the portion of McAfee’s
fiscal year then ended, and the related consolidated statements of stockholders’
equity, and cash flows for the portion of McAfee’s fiscal year then ended, in
each case setting forth in comparative form, as applicable, the figures for the
corresponding fiscal quarter of the previous fiscal year and the corresponding
portion of the previous fiscal year, all in reasonable detail and certified by
the chief executive officer, chief financial officer, chief accounting officer,
treasurer or controller of McAfee as fairly presenting in all material respects
the financial condition, results of operations, shareholders’ equity and cash
flows of McAfee and its Subsidiaries in accordance with GAAP, subject only to
normal year-end audit adjustments and the absence of footnotes.
7.02 Certificates; Other Information.
     Deliver to the Administrative Agent and each Lender, in form and detail
satisfactory to the Administrative Agent and the Required Lenders:
     (a) within five Business Days after the delivery of the financial
statements referred to in Sections 7.01(a) and (b), a duly completed Compliance
Certificate signed by the chief

67



--------------------------------------------------------------------------------



 



executive officer, chief financial officer, treasurer or controller of McAfee
(such Compliance Certificate shall include (i) such supplements to Schedules
6.13 and 6.19 of the Disclosure Letter, as are necessary such that, as
supplemented, such Schedules would be accurate and complete as of the date of
such Compliance Certificate, (ii) calculations demonstrating that (A) McAfee and
the Domestic Guarantors, in the aggregate, (1) own at least 80% of the assets of
McAfee and its Domestic Subsidiaries and (2) earn at least 80% of the revenues
of McAfee and its Domestic Subsidiaries and (B) the Irish Borrower and its
Subsidiaries that are Foreign Guarantors, in the aggregate, (1) own at least 80%
of the assets of the Irish Borrower and its Subsidiaries and (2) earn at least
80% of the revenues of Irish Borrower and its Subsidiaries and (iii) evidence of
compliance with Section 8.02, including all outstanding Investments and
calculation of the McAfee Liquidity Amount.
     (b) promptly after the same are available, copies of each annual report,
proxy or financial statement or other report or communication sent to the
equityholders of McAfee, and copies of all annual, regular, periodic and special
reports and registration statements which McAfee may file or be required to file
with the SEC under Section 13 or 15(d) of the Securities Exchange Act of 1934,
and not otherwise required to be delivered to the Administrative Agent pursuant
hereto;
     (c) promptly after any request by the Administrative Agent or any Lender,
copies of any detailed audit reports, management letters or recommendations
submitted to the board of directors (or the audit committee of the board of
directors) of McAfee by independent accountants in connection with the accounts
or books of McAfee or any Subsidiary, or any audit of any of them;
     (d) promptly after the furnishing thereof, copies of any statement or
report furnished to any holder of debt securities of any Loan Party or any
Subsidiary thereof pursuant to the terms of any indenture, loan or credit or
similar agreement and not otherwise required to be furnished to the Lenders
pursuant to Section 7.01 or any other clause of this Section 7.02;
     (e) promptly, and in any event within five Business Days after receipt
thereof by any Loan Party or any Subsidiary thereof, copies of each notice or
other correspondence received from the SEC (or comparable agency in any
applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation or other inquiry by such agency regarding financial or other
operational results of any Loan Party or any Subsidiary thereof; and
     (f) promptly, such additional information regarding the business, financial
or corporate affairs of any Loan Party or any Subsidiary thereof, or compliance
with the terms of the Loan Documents, as the Administrative Agent or any Lender
may from time to time reasonably request.
     Documents required to be delivered pursuant to Section 7.01(a) or (b) or
Section 7.02 (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which
McAfee posts such documents, or provides a link thereto on McAfee’s website on
the Internet at the website address listed on Schedule 11.02; or (ii) on which
such documents are posted on McAfee’s behalf on an Internet or intranet website,
if any, to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that McAfee shall notify the Administrative Agent and each
Lender (by telecopier or electronic mail) of the posting of any such documents
and, upon request, provide to the Administrative Agent by electronic mail
electronic versions (i.e., soft copies) of such documents. Notwithstanding
anything contained herein,

68



--------------------------------------------------------------------------------



 



in every instance McAfee shall be required to provide paper copies (including by
means of .pdf files showing manual signatures) of the Compliance Certificates
required by Section 7.02(a) to the Administrative Agent. Except for such
Compliance Certificates, the Administrative Agent shall have no obligation to
request the delivery or to maintain copies of the documents referred to above,
and in any event shall have no responsibility to monitor compliance by McAfee
with any such request for delivery, and each Lender shall be solely responsible
for requesting delivery to it or maintaining its copies of such documents.
     Each Borrower hereby acknowledges that (a) the Administrative Agent and/or
the Joint Lead Arrangers will make available to the Lenders and the L/C Issuer
materials and/or information provided by or on behalf of such Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders (each a “Public Lender”) may have personnel who do not wish to
receive material non-public information with respect to any of the Borrowers or
their respective Affiliates, or the respective securities of any of the
foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities. Each Borrower hereby agrees
that (w) all Borrower Materials that are to be made available to Public Lenders
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” the Borrowers shall be deemed to
have authorized the Administrative Agent, the Joint Lead Arrangers, the L/C
Issuer and the Lenders to treat such Borrower Materials as not containing any
material non-public information with respect to the Borrowers or their
respective securities for purposes of United States federal and state securities
laws (provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 11.07); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated as “Public Side Information;” and (z) the
Administrative Agent and the Joint Lead Arrangers shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not marked as “Public Side Information.”
Notwithstanding the foregoing, no Borrower shall be under any obligation to mark
any Borrower Materials “PUBLIC.”
7.03 Notices.
     (a) Promptly (and in any event within five (5) Business Days) notify the
Administrative Agent and each Lender of the occurrence of any Default.
     (b) Promptly (and in any event within five (5) Business Days) notify the
Administrative Agent and each Lender of any matter that has resulted or could
reasonably be expected to result in a Material Adverse Effect.
     (c) Promptly (and in any event within five (5) Business Days) notify the
Administrative Agent and each Lender of the occurrence of any ERISA Event.
     (d) Promptly (and in any event within five (5) Business Days) notify the
Administrative Agent and each Lender of any material change in accounting
policies or financial reporting practices by either Borrower or any Subsidiary,
including any determination by McAfee referred to in Section 2.09(b).
     Each notice pursuant to this Section 7.03 shall be accompanied by a
statement of a Responsible Officer of McAfee setting forth details of the
occurrence referred to therein and stating what action McAfee has taken and
proposes to take with respect thereto. Each notice pursuant to Section 7.03(a)
shall describe with particularity any and all provisions of this Agreement and
any other Loan Document that have been breached.

69



--------------------------------------------------------------------------------



 



7.04 Payment of Taxes.
     Pay and discharge, as the same shall become due and payable, all its
material tax liabilities, assessments and governmental charges or levies upon it
or its properties or assets, unless the same are being contested in good faith
by appropriate proceedings diligently conducted and adequate reserves in
accordance with GAAP are being maintained by the Loan Party or such Subsidiary.
7.05 Preservation of Existence, Etc.
     (a) Preserve, renew and maintain in full force and effect its legal
existence and, if applicable, good standing under the Laws of the jurisdiction
of its organization or incorporation except (i) in a transaction permitted by
Section 8.04 or 8.05, and (ii) in the case of maintenance of good standing where
the failure to do so could not reasonably be expected to have a Material Adverse
Effect.
     (b) Take all reasonable action to maintain all rights, privileges, permits,
licenses and franchises necessary or desirable in the normal conduct of its
business, except to the extent that the failure to do so could not reasonably be
expected to have a Material Adverse Effect.
     (c) Preserve or renew all of its IP Rights, the non-preservation of which
could reasonably be expected to have a Material Adverse Effect.
     (d) Maintain all authorizations, consents, approvals and licenses from,
exemptions of, and filings and registrations with, each Governmental Authority
of the jurisdiction in which each Foreign Loan Party is organized and existing,
and all approvals and consents of each other Person in such jurisdiction, in
each case that are required in connection with the Loan Documents, where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect.
7.06 Maintenance of Properties.
     (a) Maintain, preserve and protect all of its properties and equipment
necessary in the operation of its business in good working order and condition,
ordinary wear and tear excepted, except where the failure to do so could not
reasonably be expected to have a Material Adverse Effect.
     (b) Make all necessary repairs thereto and renewals and replacements
thereof, except where the failure to do so could not reasonably be expected to
have a Material Adverse Effect.
     (c) Use the standard of care typical in the industry in the operation and
maintenance of its facilities, except where the failure to do so could not
reasonably be expected to have a Material Adverse Effect.
7.07 Maintenance of Insurance.
     Maintain in full force and effect insurance (including worker’s
compensation insurance, liability insurance, casualty insurance and business
interruption insurance) with financially sound and reputable insurance companies
(at the time of the issuance, renewal or continuation of the insurance policy)
not Affiliates of any Loan Party, in such amounts, with such deductibles and
covering such risks as are customarily carried by companies engaged in similar
businesses and owning similar properties in localities where the applicable Loan
Party or the applicable Subsidiary operates.

70



--------------------------------------------------------------------------------



 



7.08 Compliance with Laws.
     Comply with the requirements of all Laws and all orders, writs, injunctions
and decrees applicable to it or to its business or property, except in such
instances in which (a) such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted; or (b) the failure to comply therewith could not reasonably be
expected to have a Material Adverse Effect.
7.09 Books and Records.
     (a) Maintain proper books of record and account, sufficient to permit the
preparation of financial statements in accordance with GAAP, with respect to all
financial transactions and matters involving the assets and business of such
Loan Party or such Subsidiary, as the case may be.
     (b) Maintain such books of record and account in material conformity with
all applicable requirements of any Governmental Authority having regulatory
jurisdiction over such Loan Party or such Subsidiary, as the case may be.
7.10 Inspection Rights.
     Permit representatives and independent contractors of the Administrative
Agent and each Lender to visit and inspect any of its properties, to examine its
corporate, financial and operating records, and make copies thereof or abstracts
therefrom, and to discuss its affairs, finances and accounts with its directors,
officers, and independent public accountants, all at the expense of McAfee and
at such reasonable times during normal business hours and as often as may be
reasonably desired, upon reasonable advance notice to McAfee; provided, however,
that unless an Event of Default has occurred and is continuing at the time such
inspection commences, McAfee shall not be required to pay expenses relating to
more than one inspection in any twelve month period; provided, further, however,
that when an Event of Default exists the Administrative Agent or any Lender (or
any of their respective representatives or independent contractors) may do any
of the foregoing at the expense of McAfee at any time during normal business
hours and without advance notice. Notwithstanding the foregoing, so long as no
Default shall have occurred and be continuing, neither McAfee nor any Subsidiary
shall be required to disclose, permit the inspection, examination, photocopying
or making extracts of, or discuss, any document, information or other matter
that (i) constitutes non-financial trade secrets or non-financial proprietary
information or (ii) the disclosure of which to the Administrative Agent or any
Lender is then prohibited by Law or any agreement binding on McAfee or any
Subsidiary that was not entered into by McAfee or such Subsidiary for the
purpose of concealing information from the Administrative Agent or any Lender.
7.11 Use of Proceeds.
     Use the proceeds of the Credit Extensions to finance working capital,
capital expenditures and other lawful corporate purposes, provided that in no
event shall the proceeds of the Credit Extensions be used in contravention of
any Law or of any Loan Document.
7.12 Additional Subsidiaries.
     (a) Within thirty (30) days (or such longer period as may be agreed to by
the Administrative Agent in its sole discretion) after the acquisition or
formation of any Subsidiary:
     (i) notify the Administrative Agent thereof in writing, together with the
(A) jurisdiction of formation, (B) percentage of outstanding shares of each
class owned (directly or

71



--------------------------------------------------------------------------------



 



indirectly) by McAfee or any Subsidiary and (C) whether such Subsidiary
constitutes a Material Domestic Subsidiary or a Material Foreign Subsidiary;
     (ii) if such Subsidiary is a Material Domestic Subsidiary, cause such
Person to (A) become a Domestic Guarantor by executing and delivering to the
Administrative Agent a Joinder Agreement or such other documents as the
Administrative Agent shall deem appropriate for such purpose and (B) deliver to
the Administrative Agent Organization Documents, resolutions and favorable
opinions of counsel, all in form, content and scope reasonably satisfactory to
the Administrative Agent; and
     (iii) if such Subsidiary is a Material Foreign Subsidiary, cause such
Person to (A) become a Foreign Guarantor by executing and delivering to the
Administrative Agent a Joinder Agreement or such other documents as the
Administrative Agent shall deem appropriate for such purpose and (B) deliver to
the Administrative Agent Organization Documents, resolutions and favorable
opinions of counsel, all in form, content and scope reasonably satisfactory to
the Administrative Agent; provided that, subject to compliance with Section
7.12(c) below, such Material Foreign Subsidiary shall not be required to be a
Foreign Guarantor if becoming a Foreign Guarantor would be illegal in the
relevant jurisdiction or could reasonably be expected to subject directors or
equivalent Persons to personal liability.
     (b) If at any time McAfee and the Domestic Guarantors, in the aggregate,
(i) own less than 80% of the assets of McAfee and its Domestic Subsidiaries or
(ii) earn less than 80% of the revenues of McAfee and its Domestic Subsidiaries,
cause another Domestic Subsidiary (or Domestic Subsidiaries) to become a
Domestic Guarantor until the conditions in this clause (b) are satisfied.
     (c) If at any time the Irish Borrower and its Subsidiaries that are Foreign
Guarantors, in the aggregate, (i) own less than 80% of the assets of the Irish
Borrower and its Subsidiaries or (ii) earn less than 80% of the revenues of
Irish Borrower and its Subsidiaries, cause another Subsidiary of the Irish
Borrower (or Subsidiaries) to become a Foreign Guarantor until the conditions in
this clause (c) are satisfied.
7.13 ERISA Compliance.
     Do, and cause each of its ERISA Affiliates to do, each of the following:
(a) maintain each Plan in compliance in all material respects with the
applicable provisions of ERISA, the Internal Revenue Code and other federal or
state law; (b) cause each Plan that is qualified under Section 401(a) of the
Internal Revenue Code to maintain such qualification; and (c) make all required
contributions to any Plan subject to Section 412 of the Internal Revenue Code,
except in the case of each of clauses (a), (b) and (c), to the extent that the
failure to do so could not reasonably be expected to have a Material Adverse
Effect.
ARTICLE VIII
NEGATIVE COVENANTS
     So long as any Lender shall have any Commitment hereunder, any Loan or
other Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of
Credit shall remain outstanding, no Loan Party shall, nor shall it permit any
Subsidiary to, directly or indirectly:
8.01 Liens.
     Create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, other than the
following:

72



--------------------------------------------------------------------------------



 



     (a) Liens pursuant to any Loan Document;
     (b) Liens existing on the date hereof and listed on Schedule 8.01 to the
Disclosure Letter and any renewals or extensions thereof, provided that (i) the
property covered thereby is not changed, (ii) the amount secured or benefited
thereby is not increased except as contemplated by Section 8.03(b), (iii) the
direct or any contingent obligor with respect thereto is not changed, and
(iv) any renewal or extension of the obligations secured or benefited thereby is
permitted by Section 8.03(b);
     (c) Liens (other than Liens imposed under ERISA) for taxes, assessments or
governmental charges or levies not yet due or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;
     (d) statutory Liens of landlords and Liens of carriers, warehousemen,
mechanics, materialmen and suppliers and other Liens imposed by law or pursuant
to customary reservations or retentions of title arising in the ordinary course
of business, provided that such Liens secure only amounts not yet due and
payable or, if due and payable, are unfiled and no other action has been taken
to enforce the same or are being contested in good faith by appropriate
proceedings for which adequate reserves determined in accordance with GAAP have
been established;
     (e) pledges or deposits in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other social security
legislation (including pledges and deposits securing liability for reimbursement
or indemnity arrangements and letter of credit or bank guaranty reimbursement
arrangements with respect to such obligations), other than any Lien imposed by
ERISA;
     (f) deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature (including pledges and
deposits securing letter of credit or bank guaranty reimbursement arrangements
in lieu of such obligations) incurred in the ordinary course of business;
     (g) easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;
     (h) Liens securing judgments for the payment of money (or appeal or other
surety bonds relating to such judgments) not constituting an Event of Default
under Section 9.01(h);
     (i) Liens securing Indebtedness permitted under Section 8.03(e); provided
that (i) such Liens do not at any time encumber any property or improvements
other than the property or improvements financed by such Indebtedness (other
than accessions, additions, replacements and proceeds) and provided that
individual financings of equipment provided by a single financing entity may be
cross-collateralized to other financings of equipment provided solely by such
financing entity, and (ii) such Liens attach to such property concurrently with
or within 90 days after the acquisition thereof or the completion of
improvements;

73



--------------------------------------------------------------------------------



 



     (j) leases or subleases and licenses or sublicenses granted to others not
interfering in any material respect with the business of any Loan Party or any
of its Subsidiaries;
     (k) any interest of title of a lessor under, and Liens arising from UCC
financing statements (or equivalent filings, registrations or agreements in
foreign jurisdictions) relating to, leases permitted by this Agreement;
     (l) Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 8.02;
     (m) normal and customary rights of setoff and banker’s liens upon deposits
of cash in favor of banks or other depository institutions and Liens securing
reasonable and customary fees for services in favor of banks, securities
intermediaries or other depository institutions;
     (n) Liens of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection;
     (o) Liens, if any, in favor of the L/C Issuer to cash collateralize or
otherwise secure the obligations of a Defaulting Lender or an Impacted Lender to
fund risk participations hereunder; and
     (p) Liens securing Indebtedness permitted by Section 8.03(g) and other
Liens securing other obligations not constituting Indebtedness, in an aggregate
amount not exceeding $50,000,000 at any time outstanding.
8.02 Investments.
     Make any Investments, except:
     (a) Investments held by McAfee or such Subsidiary in the form of cash or
Cash Equivalents and other Investments that are permitted under McAfee’s
investment policy as in effect on the Closing Date (a copy of which has been
provided to the Administrative Agent and the Lenders) and as it may be amended
from time to time with the approval of the Administrative Agent;
     (b) Investments existing as of the Closing Date and set forth on
Schedule 8.02 to the Disclosure Letter;
     (c) Investments in any Person that is a Domestic Loan Party prior to giving
effect to such Investment;
     (d) Investments (exclusive of Investments set forth on Schedule 8.02 to the
Disclosure Letter and Integration Related Investments) consisting of
(i) Investments by Foreign Loan Parties in Foreign Loan Parties and in
Wholly-Owned Foreign Subsidiaries that are not Loan Parties and (ii) if the
McAfee Liquidity Amount (pro forma after giving effect to such Investment) is
greater than or equal to $250,000,000, (x) Investments by Domestic Loan Parties
in Wholly-Owned Subsidiaries that are not Loan Parties not to exceed $50,000,000
in the aggregate at any one time outstanding, and (y) Investments by Domestic
Loan Parties in Foreign Loan Parties not to exceed, in the aggregate at any one
time outstanding, 10% of the consolidated net tangible assets of McAfee and its
Subsidiaries, as determined as of the end of the last fiscal quarter for which
McAfee has provided financial statements pursuant to Section 7.01;

74



--------------------------------------------------------------------------------



 



     (e) Investments by any Subsidiary of McAfee that is not a Loan Party into
any Loan Party or any other Subsidiary of McAfee that is not a Loan Party;
     (f) Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business and any prepayments and other credits to
suppliers or vendors made in the ordinary course of business, and Investments
received in satisfaction or partial satisfaction thereof from financially
troubled account debtors to the extent reasonably necessary in order to prevent
or limit loss or in connection with a bankruptcy or reorganization;
     (g) Guarantees permitted by Section 8.03 and Guarantees of obligations
(other than Indebtedness) not otherwise prohibited by this Agreement;
     (h) Permitted Acquisitions and Integration Related Investments;
     (i) Investments consisting of loans to employees, officers and directors,
provided that (i) the proceeds of such loans shall be used solely to purchase
Equity Interests of McAfee and (ii) the aggregate amount of such Investments
shall not exceed $5,000,000 at any time outstanding;
     (j) Investments arising out of the receipt by McAfee or any Subsidiary of
non-cash consideration for any Disposition permitted under this Agreement;
     (k) Investments arising under Swap Contracts permitted pursuant to Section
8.03;
     (l) Investments made using Equity Interests of McAfee;
     (m) to the extent constituting Investments, pledges and deposits permitted
pursuant to Sections 8.01(e) and 8.01(f);
     (n) Investments of a nature not contemplated in the foregoing clauses in an
amount not to exceed $25,000,000 in the aggregate at any time outstanding.
For purposes of determining compliance with this Section 8.02, if an Investment
has to be made through one or more Persons in order to be received by its
intended recipient then, as long as such interim Investments occur
contemporaneously or in prompt succession, such Investment shall be deemed as
only one Investment from the original investor to the final recipient.
8.03 Indebtedness.
     Create, incur, assume or suffer to exist any Indebtedness, except:
     (a) Indebtedness under the Loan Documents;
     (b) Indebtedness of McAfee and its Subsidiaries listed on Schedule 8.03 to
the Disclosure Letter (and renewals, refinancings and extensions thereof;
provided that (i) the amount of such Indebtedness is not increased at the time
of such refinancing, renewal or extension except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder and (ii) the terms relating to
amortization, maturity, collateral (if any) and subordination (if any), and
other material terms taken as a whole, of any

75



--------------------------------------------------------------------------------



 



such refinancing, renewal or extension are no less favorable in any material
respect to McAfee and its Subsidiaries or the Lenders than the terms of any
agreement or instrument governing the Indebtedness being refinanced, renewed or
extended and the interest rate applicable to any such refinancing, refunding,
renewing or extending Indebtedness does not exceed the then applicable market
interest rate reasonably determined by McAfee);
     (c) intercompany Indebtedness permitted under Section 8.02;
     (d) obligations (contingent or otherwise) existing or arising under any
Swap Contract, provided that such obligations are (or were) entered into by such
Person in the ordinary course of business for the purpose of directly mitigating
risks associated with liabilities, commitments, investments, assets, or property
held or reasonably anticipated by such Person, or changes in the value of
securities issued by such Person, and not for purposes of speculation or taking
a “market view;”
     (e) purchase money Indebtedness (including obligations in respect of
Capital Leases or Synthetic Leases) hereafter incurred by McAfee or any of its
Subsidiaries (or which was incurred by a Person prior to a Permitted Acquisition
in which such Person became a Subsidiary) to finance the purchase or improvement
of fixed assets or property, and renewals, refinancings and extensions thereof
(including any Indebtedness incurred to finance the same within 90 days of such
purchase or improvement), provided that (i) the total of all such Indebtedness
for all such Persons taken together shall not exceed an aggregate principal
amount of $25,000,000 at any one time outstanding; and (ii) such Indebtedness
when incurred shall not exceed the purchase price of the asset(s) financed or
the cost of such improvements, as applicable;
     (f) Indebtedness with respect to surety, appeal, indemnity, performance or
other similar bonds in the ordinary course of business or with respect to
agreements providing for indemnification, adjustment of purchase price, earnest
money or similar obligations in connection with any Acquisition or Disposition
or other uses provided for in Section 8.01(f);
     (g) other Indebtedness provided that (i) after giving effect to the
incurrence thereof on a Pro Forma Basis, the Loan Parties are in compliance with
the financial covenants set forth in Section 8.11 as of the most recent fiscal
quarter for which financial statements are delivered pursuant to Section 7.01
and (ii) if such Indebtedness is secured, Liens securing such Indebtedness are
permitted by Section 8.01(p); and
     (h) Guarantees with respect to Indebtedness permitted by this Section 8.03.
8.04 Fundamental Changes.
     Merge, dissolve, liquidate or consolidate with or into another Person,
except that so long as no Default exists or would result therefrom, (a) McAfee
may merge or consolidate with any of its Subsidiaries; provided that McAfee is
the continuing or surviving Person, (b) the Irish Borrower may merge or
consolidate with any of its Subsidiaries or any Person of which it is a
Subsidiary; provided that the Irish Borrower shall be the continuing or
surviving Person, (c) any Domestic Guarantor may merge or consolidate with any
other Domestic Subsidiary; provided that a Domestic Guarantor is the continuing
or surviving Person; (d) any Domestic Subsidiary that is not a Loan Party may
merge or consolidated with any other Domestic Subsidiary that is not a Loan
Party; (e) any Foreign Loan Party (other than the Irish Borrower) may be merged,
amalgamated or consolidated with or into any Loan Party (other than a Borrower)
or any Subsidiary; provided that the continuing or surviving Person is a Loan
Party, and, if a Domestic Loan Party is a party to such transaction, a Domestic
Loan Party shall be the continuing or surviving Person (or such continuing or

76



--------------------------------------------------------------------------------



 



surviving Person becomes a Loan Party contemporaneously with such transaction),
(f) any Foreign Subsidiary that is not a Loan Party may merge or consolidated
with any other Foreign Subsidiary that is not a Loan Party; (g) McAfee or any
Subsidiary may merge with any other Person in connection with a Permitted
Acquisition; provided that (i) if a Borrower is a party such Borrower survives
and (ii) if any other Loan Party is a party such Loan Party survives (or the
surviving party becomes a Loan Party contemporaneously with such transaction)
and (h) any Subsidiary that is not a Loan Party may dissolve, liquidate or wind
up its affairs at any time provided that such dissolution, liquidation or
winding up, as applicable, could not reasonably be expected to have a Material
Adverse Effect.
8.05 Dispositions.
     Make any Disposition except:
     (a) Permitted Transfers; and
     (b) Dispositions during any calendar year that, in the aggregate, (i) do
not have a book value exceeding twenty percent (20%) of the consolidated total
assets of McAfee and its Subsidiaries, as calculated in accordance with GAAP, as
of the most recent consolidated financial statements of McAfee and its
Subsidiaries delivered pursuant to Section 7.01 and (ii) do not constitute
assets that produce twenty percent (20%) or more of the consolidated revenues of
McAfee and its Subsidiaries, as calculated in accordance with GAAP, as of the
most recent consolidated financial statements of McAfee and its Subsidiaries
delivered pursuant to Section 7.01 for the four fiscal quarter period ending on
such date.
8.06 Restricted Payments.
     Declare or make any Restricted Payment, or incur any obligation (contingent
or otherwise) to do so, except that:
     (a) each Subsidiary may make Restricted Payments to Persons that own Equity
Interests in such Subsidiary, ratably according to their respective holdings of
the type of Equity Interest in respect of which such Restricted Payment is being
made;
     (b) a Borrower or any Subsidiary may declare and make dividend payments or
other distributions payable solely in common Equity Interests of such Person;
     (c) McAfee may purchase, redeem or otherwise acquire Equity Interests
issued by it with the proceeds received from the substantially concurrent
issuance of its Equity Interests;
     (d) McAfee may distribute rights pursuant to a shareholder rights plan or
redeem such rights; provided that (i) such redemption is in accordance with the
terms of such shareholder rights plan, (ii) upon giving effect to such
redemption on a Pro Forma Basis, the Loan Parties are in compliance with the
financial covenants set forth in Section 8.11 as of the most recent fiscal
quarter end for which the Loan Parties were required to deliver financial
statements pursuant to Section 7.01(a) or (b) and (iii) the aggregate amount of
Restricted Payments made under this clause (d) during the term of this Agreement
shall not exceed $1,000,000;
     (e) McAfee may make Restricted Payments in connection with or pursuant to
any of its employee benefits plans or in connection with the employment,
termination or compensation of its employees, officers or directors; provided
that (i) upon giving effect to such redemption on a Pro Forma Basis, the Loan
Parties are in compliance with the financial covenants set forth in Section 8.11
as of the most recent fiscal quarter end for which the Loan Parties were
required to

77



--------------------------------------------------------------------------------



 



deliver financial statements pursuant to Section 7.01(a) or (b) and (ii) the
aggregate amount of Restricted Payments made under this clause (e) during the
term of this Agreement shall not exceed $3,000,000;
     (f) McAfee may repurchase fractional shares of its Equity Interests arising
out of stock dividends, splits or combinations, business combinations or
conversions of Convertible Securities; provided that the aggregate amount of
Restricted Payments made under this clause (f) during the term of this Agreement
shall not exceed $1,000,000;
     (g) McAfee may make Restricted Payments in connection with the retention of
Equity Interests in payment of withholding taxes in connection with equity-based
compensation plans; provided that the aggregate amount of Restricted Payments
made under this clause (g) during the term of this Agreement shall not exceed
$20,000,000; and
     (h) a Borrower may make other Restricted Payments during the term of this
Agreement so long as (i) after giving effect to such Restricted Payment on a Pro
Forma Basis either (A) the Consolidated Leverage Ratio is less than or equal to
1.5 to 1.0 as of the most recent fiscal quarter for which financial statements
are delivered pursuant to Section 7.01 or (B) the Consolidated Leverage Ratio is
less than or equal to 2.0 to 1.0 as of the most recent fiscal quarter for which
financial statements are delivered pursuant to Section 7.01 and the aggregate
amount of all Restricted Payments made pursuant to this subsection (h) during
the term of this Agreement does not exceed $75,000,000 and (ii) no Default or
Event of Default exists, in each case immediately prior to and after giving
effect thereto.
8.07 Change in Nature of Business.
     Engage in any material line of business substantially different from those
lines of business conducted by McAfee and its Subsidiaries on the Closing Date
or any business substantially related or incidental thereto.
8.08 Transactions with Affiliates and Insiders.
     Enter into or permit to exist any transaction or series of transactions
with any officer, director or Affiliate of such Person other than (a) advances
of working capital or transfers of cash and assets from a Domestic Loan Party to
any Domestic Loan Party, (b) advances of working capital or transfers of cash
and assets from a Foreign Loan Party to any Loan Party, (c) intercompany
transactions expressly permitted by Section 8.02, Section 8.03, Section 8.04,
Section 8.05 or Section 8.06, (d) indemnification arrangements and normal and
reasonable compensation (including equity-based compensation) and reimbursement
of expenses of current or former officers and directors, (e) extraordinary
retention, bonus or similar arrangements approved by the board of directors (or
a committee thereof) of McAfee and (f) except as otherwise specifically limited
in this Agreement, other transactions which are entered into in the ordinary
course of such Person’s business on terms and conditions substantially as
favorable to such Person as would be obtainable by it in a comparable
arms-length transaction with a Person other than an officer, director or
Affiliate.
8.09 Burdensome Agreements.
     Enter into, or permit to exist, any Contractual Obligation that
(a) encumbers or restricts on the ability of any such Person to (i) make
Restricted Payments, (ii) pay any Indebtedness or other obligation owed to any
Loan Party, (iii) make loans or advances to any Loan Party, (iv) transfer any of
its property to any Loan Party, (v) pledge its property pursuant to the Loan
Documents or any renewals, refinancings, exchanges, refundings or extension
thereof or (vi) act as a Loan Party pursuant to the Loan Documents or

78



--------------------------------------------------------------------------------



 



any renewals, refinancings, exchanges, refundings or extension thereof, except
(in respect of any of the matters referred to in clauses (i)-(v) above) for
(1) this Agreement and the other Loan Documents, (2) any document or instrument
governing Indebtedness incurred pursuant to Section 8.03(e), provided that any
such restriction contained therein relates only to the asset or assets
constructed or acquired in connection therewith, (3) any Permitted Lien or any
document or instrument governing any Permitted Lien, provided that any such
restriction contained therein relates only to the asset or assets subject to
such Permitted Lien, (4) customary restrictions and conditions contained in any
agreement relating to the sale of any property permitted under Section 8.05
pending the consummation of such sale, (5) restrictions imposed by applicable
Law, (6) contractual encumbrances existing on the Closing Date and described in
Schedule 8.09 to the Disclosure Letter, (7) customary non-assignment and
transfer restrictions in joint venture agreements and other agreements entered
into in the ordinary course of business, (8) customary provisions contained in
leases or licenses of intellectual property and other similar agreements entered
into in the ordinary course of business, (9) customary provisions restricting
subletting or assignment of any lease governing a leasehold interest,
(10) customary provisions restricting assignment of any agreement entered into
in the ordinary course of business or (11) customary net worth or similar
provisions contained in real property leases so long as McAfee has determined in
good faith that such net worth or similar provision could not be reasonably
expected to impair the ability of McAfee and its Subsidiaries to meet their
ongoing obligations or (b) requires the grant of any security for any obligation
if such property is given as security for the Obligations, except for any
Contractual Obligation of any Subsidiary in effect at the time such Subsidiary
becomes a Subsidiary of McAfee, so long as such Contractual Obligation was not
entered into solely in contemplation of such Person becoming a Subsidiary of
McAfee.
8.10 Use of Proceeds.
     Use the proceeds of any Credit Extension, whether directly or indirectly,
and whether immediately, incidentally or ultimately, to purchase or carry margin
stock (within the meaning of Regulation U of the FRB) or to extend credit to
others for the purpose of purchasing or carrying margin stock or to refund
indebtedness originally incurred for such purpose.
8.11 Financial Covenants.
     (a) Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio as
of the end of any fiscal quarter of McAfee to be greater than 2.0 to 1.0.
     (b) Consolidated Interest Coverage Ratio. Permit the Consolidated Interest
Coverage Ratio as of the end of any fiscal quarter of McAfee to be less than 3.0
to 1.0.
8.12 Organization Documents; Fiscal Year; Legal Name, State of Formation and
Form of Entity.
     (a) Amend, modify or change its Organization Documents in a manner
materially adverse to the rights of the Lenders.
     (b) Change its fiscal year except that a Subsidiary may change its fiscal
year end to match the fiscal year end of McAfee.
     (c) Without providing ten (10) days prior written notice to the
Administrative Agent, change the name, state of formation or form of
organization of any Loan Party.

79



--------------------------------------------------------------------------------



 



ARTICLE IX
EVENTS OF DEFAULT AND REMEDIES
9.01 Events of Default.
     Any of the following shall constitute an Event of Default:
     (a) Non-Payment. Any Loan Party fails to pay (i) when and as required to be
paid herein, and in the currency required hereunder, any amount of principal of
any Loan or any L/C Obligation, or (ii) within three days after the same becomes
due, any interest on any Loan or on any L/C Obligation, or any fee due
hereunder, or (iii) within fifteen days after receipt of an invoice therefor,
any other amount payable hereunder or under any other Loan Document; or
     (b) Specific Covenants. Any Loan Party fails to perform or observe any
term, covenant or agreement contained in any of Section 7.01, 7.02(a), 7.03(a),
7.05(a) (with respect to the good standing status of Loan Parties), 7.10, 7.11,
or 7.12 or Article VIII or
     (c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for thirty days after the earlier of (i) notice thereof from the
Administrative Agent or (ii) the date that a Responsible Officer knows (or
should have known) of such failure; or
     (d) Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by McAfee or any other
Loan Party herein (or any of their Responsible Officers), in any other Loan
Document, or in any document delivered in connection herewith or therewith shall
be incorrect or misleading in any material respect when made or deemed made; or
     (e) Cross-Default. (i) Any Loan Party or any Subsidiary (A) fails to make
any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness (other than
Indebtedness hereunder and Indebtedness under Swap Contracts) having an
aggregate principal amount (including undrawn committed or available amounts and
including amounts owing to all creditors under any combined or syndicated credit
arrangement) of more than the Threshold Amount, or (B) fails to observe or
perform any other agreement or condition relating to any such Indebtedness or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event occurs (other than the conversion of the Convertible
Debt Securities in accordance with their terms), the effect of which default or
other event is to cause, or to permit the holder or holders of such Indebtedness
or the beneficiary or beneficiaries of any Guarantee of Indebtedness (or a
trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause, with the giving of notice if required, such
Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity, or such Guarantee to become payable or cash collateral in respect
thereof to be demanded; or (ii) there occurs under any Swap Contract an Early
Termination Date (as defined in such Swap Contract) resulting from (A) any event
of default under such Swap Contract as to which McAfee or any Subsidiary is the
Defaulting Party (as defined in such Swap Contract) or (B) any Termination Event
(as so defined) under such Swap Contract as to which any Loan Party or any
Subsidiary is an Affected Party (as

80



--------------------------------------------------------------------------------



 



so defined) and, in either event, the Swap Termination Value owed by such Loan
Party or such Subsidiary as a result thereof is greater than the Threshold
Amount; or
     (f) Insolvency Proceedings, Etc. Any Loan Party or any of its Material
Subsidiaries institutes or consents to the institution of any proceeding under
any Debtor Relief Law (including any winding-up, dissolution, administration,
examinership or reorganisation (by way of voluntary arrangement, scheme of
arrangement or otherwise)), or makes an assignment, composition or compromise
for the benefit of creditors; or applies for or consents to the appointment of
any receiver, trustee, custodian, conservator, liquidator, rehabilitator,
administrator, examiner administrative receiver, compulsory manager or similar
officer for it or for all or any material part of its property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator, administrator,
examiner administrative receiver, compulsory manager or similar officer is
appointed without the application or consent of such Person and the appointment
continues undischarged or unstayed for sixty calendar days (or seven calendar
days, in the case of any Foreign Loan Party); or any proceeding under any Debtor
Relief Law relating to any such Person or to all or any material part of its
property is instituted without the consent of such Person and continues
undismissed or unstayed for sixty calendar days, or an order for relief is
entered in any such proceeding; or
     (g) Inability to Pay Debts; Attachment; Moratorium. (i) Any Loan Party or
any of its Material Subsidiaries becomes unable or admits in writing its
inability or fails generally to pay its debts as they become due, (ii) any writ
or warrant of attachment or execution or similar process is issued or levied
against all or any material part of the property of any such Person and is not
released, vacated or fully bonded within thirty days after its issue or levy or
(iii) a moratorium is declared in respect of any indebtedness of any Loan Party
or any of its Material Subsidiaries; or
     (h) Judgments. There is entered against any Loan Party or any Subsidiary of
any Loan Party (i) one or more final judgments or orders for the payment of
money in an aggregate amount (as to all such judgments or orders) exceeding the
Threshold Amount (to the extent not covered by independent third-party insurance
as to which the insurer has been notified of the claim and does not dispute
coverage), or (ii) any one or more non-monetary final judgments that have, or
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect and, in either case, (A) enforcement proceedings are
commenced by any creditor upon such judgment or order and are not dismissed or
the judgment is not stayed or satisfied within ten days, or (B) there is a
period of ten consecutive days during which a stay of enforcement of such
judgment, by reason of a pending appeal or otherwise, is not in effect; or
     (i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of any Loan Party under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) McAfee or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its withdrawal liability under Section 4201 of ERISA under a Multiemployer
Plan in an aggregate amount in excess of the Threshold Amount; or
     (j) Invalidity of Loan Documents. Any Loan Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or thereunder or satisfaction in full of all the Obligations, ceases
to be in full force and effect; or any Loan Party or any other Person contests
in any manner the validity or enforceability of any Loan Document; or any Loan
Party denies that it has any or further liability or obligation under any Loan
Document, or purports to revoke, terminate or rescind any Loan Document; or

81



--------------------------------------------------------------------------------



 



     (k) Change of Control. There occurs any Change of Control.
9.02 Remedies Upon Event of Default.
     If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders,
take any or all of the following actions:
     (a) declare the commitment of each Lender to make Loans and any obligation
of the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;
     (b) declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrowers;
     (c) require that McAfee or the Irish Borrower Cash Collateralize its L/C
Obligations (in an amount equal to the then Outstanding Amount thereof); and
     (d) exercise on behalf of itself, the Lenders and the L/C Issuer all rights
and remedies available to it, the Lenders and the L/C Issuer under the Loan
Documents;
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to any Borrower under any Debtor Relief Law, the
obligation of each Lender to make Loans and any obligation of the L/C Issuer to
make L/C Credit Extensions shall automatically terminate, the unpaid principal
amount of all outstanding Loans and all interest and other amounts as aforesaid
shall automatically become due and payable, and the obligation of McAfee or the
Irish Borrower to Cash Collateralize the L/C Obligations as aforesaid shall
automatically become effective, in each case without further act of the
Administrative Agent or any Lender.
9.03 Application of Funds.
     After the exercise of remedies provided for in Section 9.02 (or after the
Loans have automatically become immediately due and payable and the L/C
Obligations have automatically been required to be Cash Collateralized as set
forth in the proviso to Section 9.02),
     (a) any amounts received from the Domestic Loan Parties on account of the
Obligations shall be applied by the Administrative Agent in the following order:
     First, to payment of that portion of the Obligations (other than Foreign
Obligations) constituting fees, indemnities, expenses and other amounts
(including fees, charges and disbursements of counsel to the Administrative
Agent and amounts payable under Article III) payable to the Administrative Agent
in its capacity as such;
     Second, to payment of that portion of the Obligations (other than Foreign
Obligations) constituting fees, indemnities and other amounts (other than
principal, interest and Letter of Credit Fees) payable to the Lenders and the
L/C Issuer (including fees, charges and disbursements of counsel to the
respective Lenders and the L/C Issuer and amounts payable under Article III),
ratably among them in proportion to the respective amounts described in this
clause Second payable to them;

82



--------------------------------------------------------------------------------



 



     Third, to payment of that portion of the Obligations (other than Foreign
Obligations) constituting accrued and unpaid Letter of Credit Fees and interest
on the Loans and L/C Borrowings and fees, premiums and scheduled periodic
payments, and any interest accrued thereon, due under any Swap Contract between
any Loan Party and any Lender, or any Affiliate of a Lender, to the extent such
Swap Contract is permitted by Section 8.03(d), ratably among the Lenders (and,
in the case of such Swap Contracts, Affiliates of Lenders) and the L/C Issuer in
proportion to the respective amounts described in this clause Third held by
them;
     Fourth, to (a) payment of that portion of the Obligations (other than
Foreign Obligations) constituting unpaid principal of the Loans and L/C
Borrowings, (b) payment of breakage, termination or other payments, and any
interest accrued thereon, due under any Swap Contract between any Loan Party and
any Lender, or any Affiliate of a Lender, to the extent such Swap Contract is
permitted by Section 8.03(d), (c) payments of amounts due under any Treasury
Management Agreement between any Loan Party and any Lender, or any Affiliate of
a Lender and (d) Cash Collateralize that portion of L/C Obligations comprised of
the aggregate undrawn amount of Letters of Credit, ratably among the Lenders
(and, in the case of such Swap Contracts, Affiliates of Lenders) and the L/C
Issuer in proportion to the respective amounts described in this clause Fourth
held by them;
     Fifth, to the payment of the Foreign Obligations in the manner provided in
Section 9.03(b); and
     Last, the balance, if any, after all of the Obligations have been
indefeasibly paid in full, to the applicable Loan Party or as otherwise required
by Law.
     provided that subject to Section 2.03(c), amounts used to Cash
Collateralize the aggregate undrawn amount of Letters of Credit pursuant to
clause Fourth above shall be applied to satisfy drawings under such Letters of
Credit as they occur. If any amount remains on deposit as Cash Collateral after
all Letters of Credit have either been fully drawn or expired, such remaining
amount shall be applied to the other Obligations, if any, in the order set forth
above; above; and
     (b) any amounts received from the Foreign Loan Parties on account of the
Foreign Obligations (and any amounts received from any Domestic Loan Party and
available to be applied to the Foreign Obligations pursuant to clause Fifth of
Section 9.03(a)) shall be applied by the Administrative Agent in the following
order:
     First, to payment of that portion of the Foreign Obligations constituting
fees, indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;
     Second, to payment of that portion of the Foreign Obligations constituting
fees, indemnities and other amounts (other than principal and interest) payable
to the Lenders (including fees, charges and disbursements of counsel to the
respective Lenders and amounts payable under Article III), ratably among them in
proportion to the respective amounts described in this clause Second payable to
them;
     Third, to payment of that portion of the Foreign Obligations constituting
accrued and unpaid interest on the Foreign Loans and fees, premiums and
scheduled periodic payments, and any interest accrued thereon, due under any
Swap Contract between any Foreign Loan Party and

83



--------------------------------------------------------------------------------



 



any Lender, or any Affiliate of a Lender, to the extent such Swap Contract is
permitted by Section 8.03(d), ratably among the Lenders (and, in the case of
such Swap Contracts, Affiliates of Lenders) in proportion to the respective
amounts described in this clause Third held by them;
     Fourth, to (a) payment of that portion of the Foreign Obligations
constituting unpaid principal of the Foreign Loans, (b) payment of breakage,
termination or other payments, and any interest accrued thereon, due under any
Swap Contract between any Foreign Loan Party and any Lender, or any Affiliate of
a Lender, to the extent such Swap Contract is permitted by Section 8.03(d), and
(c) payments of amounts due under any Treasury Management Agreement between any
Foreign Loan Party and any Lender, or any Affiliate of a Lender, ratably among
the Lenders (and, in the case of such Swap Contracts, Affiliates of Lenders) in
proportion to the respective amounts described in this clause Fourth held by
them; and
     Last, the balance, if any, after all of the Foreign Obligations have been
indefeasibly paid in full, to the applicable Loan Party or as otherwise required
by Law.
ARTICLE X
ADMINISTRATIVE AGENT
10.01 Appointment and Authority.
     Each of the Lenders and the L/C Issuer hereby irrevocably appoints Bank of
America to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the Administrative Agent, the Lenders and the L/C
Issuer, and no Loan Party shall have rights as a third party beneficiary of any
of such provisions.
10.02 Rights as a Lender.
     The Person serving as the Administrative Agent hereunder shall have the
same rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
any Loan Party or any Subsidiary or other Affiliate thereof as if such Person
were not the Administrative Agent hereunder and without any duty to account
therefor to the Lenders.
10.03 Exculpatory Provisions.
     The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein and in the other Loan Documents. Without
limiting the generality of the foregoing, the Administrative Agent:
     (a) shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

84



--------------------------------------------------------------------------------



 



     (b) shall not have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and
     (c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Loan Party or any of its Affiliates
that is communicated to or obtained by the Person serving as the Administrative
Agent or any of its Affiliates in any capacity; provided that if the
Administrative Agent has actual knowledge of a Default it shall inform the
Lenders.
     The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.01 and 9.02) or (ii) in the absence of
its own gross negligence or willful misconduct. Unless the Administrative Agent
has actual knowledge of a Default, the Administrative Agent shall be deemed not
to have knowledge of any Default unless and until notice describing such Default
is given to the Administrative Agent by McAfee, a Lender or the L/C Issuer.
     The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article V or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.
10.04 Reliance by Administrative Agent.
     The Administrative Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender or the L/C Issuer, the Administrative Agent may presume that such
condition is satisfactory to such Lender or the L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be counsel for the Loan Parties), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

85



--------------------------------------------------------------------------------



 



10.05 Delegation of Duties.
     The Administrative Agent may perform any and all of its duties and exercise
its rights and powers hereunder or under any other Loan Document by or through
any one or more sub-agents appointed by the Administrative Agent. The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties. The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.
10.06 Resignation of Administrative Agent.
     The Administrative Agent may at any time give notice of its resignation to
the Lenders, the L/C Issuer and McAfee. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with
McAfee, to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may on behalf of the Lenders and the L/C Issuer, appoint a
successor Administrative Agent meeting the qualifications set forth above;
provided that if the Administrative Agent shall notify McAfee and the Lenders
that no qualifying Person has accepted such appointment, then such resignation
shall nonetheless become effective in accordance with such notice and (a) the
retiring Administrative Agent shall be discharged from its duties and
obligations hereunder and under the other Loan Documents and (b) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the L/C
Issuer directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section. Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by McAfee to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between McAfee and such successor. After the retiring
Administrative Agent’s resignation hereunder and under the other Loan Documents,
the provisions of this Article and Section 11.04 shall continue in effect for
the benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.
     Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer. Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, (i) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring L/C Issuer, (ii) the retiring L/C Issuer
shall be discharged from all of their respective duties and obligations
hereunder or under the other Loan Documents, and (iii) the successor L/C Issuer
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to the retiring L/C Issuer to effectively assume the obligations of
the retiring L/C Issuer with respect to such Letters of Credit.

86



--------------------------------------------------------------------------------



 



10.07 Non-Reliance on Administrative Agent and Other Lenders.
     Each Lender and the L/C Issuer acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
10.08 No Other Duties; Etc.
     Anything herein to the contrary notwithstanding, none of the bookrunners,
arrangers, syndication agents, documentation agents or co-agents shall have any
powers, duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or the L/C Issuer hereunder.
10.09 Administrative Agent May File Proofs of Claim.
     In case of the pendency of any proceeding under any Debtor Relief Law or
any other judicial proceeding relative to any Loan Party, the Administrative
Agent (irrespective of whether the principal of any Loan or L/C Obligation shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
any Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:
     (a) to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations arising under the Loan Documents that are owing and unpaid and to
file such other documents as may be necessary or advisable in order to have the
claims of the Lenders, the L/C Issuer and the Administrative Agent (including
any claim for the reasonable compensation, expenses, disbursements and advances
of the Lenders, the L/C Issuer and the Administrative Agent and their respective
agents and counsel and all other amounts due the Lenders, the L/C Issuer and the
Administrative Agent under Sections 2.03(i) and (j), 2.08 and 11.04) allowed in
such judicial proceeding; and
     (b) to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, if the Administrative Agent shall consent to the making of such payments
directly to the Lenders and the L/C Issuer, to pay to the Administrative Agent
any amount due for the reasonable compensation, expenses, disbursements and
advances of the Administrative Agent and its agents and counsel, and any other
amounts due the Administrative Agent under Sections 2.08 and 11.04.
     Nothing contained herein shall be deemed to authorize the Administrative
Agent to authorize or consent to or accept or adopt on behalf of any Lender or
the L/C Issuer any plan of reorganization, arrangement, adjustment or
composition affecting the Obligations or the rights of any Lender or the L/C
Issuer to authorize the Administrative Agent to vote in respect of the claim of
any Lender or the L/C Issuer in any such proceeding.

87



--------------------------------------------------------------------------------



 



10.10 Guaranty Matters.
     The Lenders and the L/C Issuer irrevocably authorize the Administrative
Agent, at its option and in its discretion, to release any Guarantor from its
obligations under the Guaranty if such Person (a) ceases to be a Subsidiary as a
result of a transaction permitted hereunder or (b) ceases to be a Material
Domestic Subsidiary or a Material Foreign Subsidiary and the release will not
violate Section 7.12(b) or Section 7.12(c), as applicable. Upon request by the
Administrative Agent at any time, the Required Lenders will confirm in writing
the Administrative Agent’s authority to release any Guarantor from its
obligations under the Guaranty, pursuant to this Section 10.10.
ARTICLE XI
MISCELLANEOUS
11.01 Amendments, Etc.
     No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by McAfee or any other Loan Party
therefrom, shall be effective unless in writing signed by the Required Lenders
and McAfee or the applicable Loan Party, as the case may be, and acknowledged by
the Administrative Agent, and each such waiver or consent shall be effective
only in the specific instance and for the specific purpose for which given;
provided, further, that
(a) no such amendment, waiver or consent shall:
     (i) extend or increase the Commitment of a Lender (or reinstate any
Commitment terminated pursuant to Section 9.02) without the written consent of
such Lender whose Commitment is being extended or increased (it being understood
and agreed that a waiver of any condition precedent set forth in Section 5.02,
Section 5.03 or of any Default or a mandatory reduction in Commitments is not
considered an extension or increase in Commitments of any Lender);
     (ii) postpone any date fixed by this Agreement or any other Loan Document
for any payment (excluding mandatory prepayments) of principal, interest, fees
or other amounts due to the Lenders (or any of them) or any scheduled reduction
of the Commitments hereunder or under any other Loan Document without the
written consent of each Lender entitled to receive such payment or whose
Commitments are to be reduced;
     (iii) reduce the principal of, or the rate of interest specified herein on,
any Loan or L/C Borrowing, or (subject to clause (i) of the final proviso to
this Section 11.01) any fees or other amounts payable hereunder or under any
other Loan Document without the written consent of each Lender entitled to
receive such amount; provided, however, that only the consent of the Required
Lenders shall be necessary to (A) amend the definition of “Default Rate” or
waive any obligation of any Borrower to pay interest or Letter of Credit Fees at
the Default Rate or (B) to amend any financial covenant hereunder (or any
defined term used therein) even if the effect of such amendment would be to
reduce the rate of interest on any Loan or L/C Borrowing or to reduce any fee
payable hereunder;

88



--------------------------------------------------------------------------------



 



     (iv) change Section 2.12 or Section 9.03 in a manner that would alter the
pro rata sharing of payments required thereby without the written consent of
each Lender directly affected thereby;
     (v) change any provision of this Section 11.01(a) or the definition of
“Required Lenders” without the written consent of each Lender directly affected
thereby;
     (vi) amend Section 1.06 or the definition of “Alternative Currency” without
the written consent of each Lender that is obligated to make Credit Extensions
to the Borrowers in Alternative Currencies;
     (vii) release any Borrower or, except in connection with a transaction
permitted under Section 8.04 or Section 8.05, all or substantially all of the
Guarantors without the written consent of each Lender whose Obligations are
guarantied thereby, except to the extent such release is permitted pursuant to
Section 10.10 (in which case such release may be made by the Administrative
Agent acting alone);
     (viii) release McAfee as a Foreign Guarantor without the written consent of
each Lender whose Obligations are guarantied thereby; or
     (ix) change Section 7.12(b) or Section 7.12(c) without the written consent
of all Lenders;
     (b) prior to the termination of the Revolving Commitments, unless also
signed by Lenders (other than Defaulting Lenders) holding in the aggregate at
least a majority of the Revolving Commitments, no such amendment, waiver or
consent shall, (i) waive any Default for purposes of Section 5.02(b),
(ii) amend, change, waive, discharge or terminate Sections 5.02 or 9.01 in a
manner adverse to such Lenders or (iii) amend, change, waive, discharge or
terminate Section 8.11 (or any defined term used therein) or this
Section 11.01(b);
     (c) unless also signed by the L/C Issuer, no amendment, waiver or consent
shall affect the rights or duties of the L/C Issuer under this Agreement or any
Issuer Document relating to any Letter of Credit issued or to be issued by it;
and
     (d) unless also signed by the Administrative Agent, no amendment, waiver or
consent shall affect the rights or duties of the Administrative Agent under this
Agreement or any other Loan Document;
provided, however, that notwithstanding anything to the contrary herein, (i) the
Fee Letters may be amended, or rights or privileges thereunder waived, in a
writing executed only by the parties thereto, (ii) the Disclosure Letter may be
supplemented as provided in Section 7.02(a), (ii) no Defaulting Lender shall
have any right to approve or disapprove any amendment, waiver or consent
hereunder, except that the Commitment of such Lender may not be increased or
extended without the consent of such Lender, (iii) each Lender is entitled to
vote as such Lender sees fit on any bankruptcy reorganization plan that affects
the Loans, and each Lender acknowledges that the provisions of Section 1126(c)
of the Bankruptcy Code of the United States supersedes the unanimous consent
provisions set forth herein and (iv) the Required Lenders shall determine
whether or not to allow a Loan Party to use cash collateral in the context of a
bankruptcy or insolvency proceeding and such determination shall be binding on
all of the Lenders.

89



--------------------------------------------------------------------------------



 



11.02 Notices; Effectiveness; Electronic Communications.
     (a) Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:
     (i) if to a Loan Party, the Administrative Agent, or the L/C Issuer, to the
address, telecopier number, electronic mail address or telephone number
specified for such Person on Schedule 11.02; and
     (ii) if to any other Lender, to the address, telecopier number, electronic
mail address or telephone number specified in its Administrative Questionnaire.
     Notices and other communications sent by hand or overnight courier service,
or mailed by certified or registered mail, shall be deemed to have been given
when received; notices and other communications sent by telecopier shall be
deemed to have been given when sent (except that, if not given during normal
business hours for the recipient, shall be deemed to have been given at the
opening of business on the next business day for the recipient). Notices and
other communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
     (b) Electronic Communications. Notices and other communications to the
Lenders and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the L/C Issuer pursuant to
Article II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or McAfee may, in
its discretion, agree to accept notices and other communications to it hereunder
by electronic communications pursuant to procedures approved by it, provided
that approval of such procedures may be limited to particular notices or
communications.
     Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
     (c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM

90



--------------------------------------------------------------------------------



 



FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION
WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event shall the
Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to any Borrower, any Lender, the L/C Issuer or any
other Person for losses, claims, damages, liabilities or expenses of any kind
(whether in tort, contract or otherwise) arising out of any Borrower’s or the
Administrative Agent’s transmission of Borrower Materials through the Internet,
except to the extent that such losses, claims, damages, liabilities or expenses
are determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided, however, that in no event shall any Agent Party have
any liability to any Borrower, any Lender, the L/C Issuer or any other Person
for indirect, special, incidental, consequential or punitive damages (as opposed
to direct or actual damages).
     (d) Change of Address, Etc. Each of the Borrowers, the Administrative Agent
and the L/C Issuer may change its address, telecopier or telephone number for
notices and other communications hereunder by notice to the other parties
hereto. Each other Lender may change its address, telecopier or telephone number
for notices and other communications hereunder by notice to McAfee, the
Administrative Agent and the L/C Issuer. In addition, each Lender agrees to
notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, telecopier number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender. Furthermore, each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable Law,
including United States Federal and state securities Laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to the Borrower or its securities for purposes of
United States Federal or state securities laws.
     (e) Reliance by Administrative Agent, L/C Issuer and Lenders. The
Administrative Agent, the L/C Issuer and the Lenders shall be entitled to rely
and act upon any notices (including telephonic Loan Notices) purportedly given
by or on behalf of any Loan Party even if (i) such notices were not made in a
manner specified herein, were incomplete or were not preceded or followed by any
other form of notice specified herein, or (ii) the terms thereof, as understood
by the recipient, varied from any confirmation thereof. The Loan Parties shall
indemnify the Administrative Agent, the L/C Issuer, each Lender and the Related
Parties of each of them from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of a Loan Party. All telephonic notices to and other telephonic
communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.
11.03 No Waiver; Cumulative Remedies; Enforcement.
     No failure by any Lender, the L/C Issuer or the Administrative Agent to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder or
under any other Loan Document preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided, and provided under each other
Loan Document are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by law.
     Notwithstanding anything to the contrary contained herein or in any other
Loan Document, the authority to enforce rights and remedies hereunder and under
the other Loan Documents against the Loan

91



--------------------------------------------------------------------------------



 



Parties or any of them shall be vested exclusively in, and all actions and
proceedings at law in connection with such enforcement shall be instituted and
maintained exclusively by, the Administrative Agent in accordance with
Section 9.02 for the benefit of all the Lenders and the L/C Issuer; provided,
however, that the foregoing shall not prohibit (a) the Administrative Agent from
exercising on its own behalf the rights and remedies that inure to its benefit
(solely in its capacity as Administrative Agent) hereunder and under the other
Loan Documents, (b) the L/C Issuer from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer) hereunder and under
the other Loan Documents, (c) any Lender from exercising setoff rights in
accordance with Section 11.08 (subject to the terms of Section 2.12), or (d) any
Lender from filing proofs of claim or appearing and filing pleadings on its own
behalf during the pendency of a proceeding relative to any Loan Party under any
Debtor Relief Law; and provided, further, that if at any time there is no Person
acting as Administrative Agent hereunder and under the other Loan Documents,
then (i) the Required Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Section 9.02 and (ii) in addition to the
matters set forth in clauses (b), (c) and (d) of the preceding proviso and
subject to Section 2.12, any Lender may, with the consent of the Required
Lenders, enforce any rights and remedies available to it and as authorized by
the Required Lenders.
11.04 Expenses; Indemnity; and Damage Waiver.
     (a) Costs and Expenses. The Loan Parties shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution and
delivery of this Agreement and the other Loan Documents or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable out-of-pocket expenses incurred by the L/C Issuer in connection with
the issuance, amendment, renewal or extension of any Letter of Credit or any
demand for payment thereunder and (iii) all out-of-pocket expenses incurred by
the Administrative Agent, any Lender or the L/C Issuer (including the fees,
charges and disbursements of any counsel (including foreign counsel) for the
Administrative Agent, any Lender or the L/C Issuer), and shall pay all fees and
time charges for attorneys who may be employees of the Administrative Agent, any
Lender or the L/C Issuer, in connection with the enforcement or protection of
its rights (A) in connection with this Agreement and the other Loan Documents,
including its rights under this Section, or (B) in connection with the Loans
made or Letters of Credit issued hereunder, including all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans or Letters of Credit.
     (b) Indemnification by the Loan Parties. The Loan Parties shall indemnify
the Administrative Agent (and any sub-agent thereof), each Lender and the L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the fees, charges and disbursements of any counsel for any Indemnitee), and
shall indemnify and hold harmless each Indemnitee from all fees and time charges
and disbursements for attorneys who may be employees of any Indemnitee, incurred
by any Indemnitee or asserted against any Indemnitee by any third party or by
any Loan Party arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby, or, in the case
of the Administrative Agent (and any sub-agent thereof) and its Related Parties
only, the administration of this Agreement and the other Loan Documents
(including in respect of any matters addressed in Section 3.01), (ii) any Loan
or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by the L/C Issuer to honor a demand for payment under a
Letter of Credit if the documents

92



--------------------------------------------------------------------------------



 



presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property owned or operated by a Loan Party or
any of its Subsidiaries, or any Environmental Liability related in any way to a
Loan Party or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by any Loan Party, and regardless of whether any Indemnitee is a party
thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee or (y) result from a claim brought by any
Loan Party against an Indemnitee for a willful breach of such Indemnitee’s
obligations hereunder or under any other Loan Document, if such Loan Party has
obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction.
     (c) Reimbursement by Lenders. To the extent that the Loan Parties for any
reason fail to indefeasibly pay any amount required under subsection (a) or
(b) of this Section to be paid by them to the Administrative Agent (or any
sub-agent thereof), the L/C Issuer or any Related Party of any of the foregoing,
each Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), the L/C Issuer or such Related Party, as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) or the L/C Issuer in
its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent) or L/C Issuer in
connection with such capacity. The obligations of the Lenders under this
subsection (c) are subject to the provisions of
Section 2.11(d).
     (d) Waiver of Consequential Damages, Etc. To the fullest extent permitted
by applicable law, no Loan Party shall assert, and each Loan Party hereby
waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof. No Indemnitee referred to in
subsection (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed to such
unintended recipients by such Indemnitee through telecommunications, electronic
or other information transmission systems in connection with this Agreement or
the other Loan Documents or the transactions contemplated hereby or thereby
other than for direct or actual damages resulting from the gross negligence or
willful misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.
     (e) Payments. All amounts due under this Section shall be payable not later
than ten Business Days after demand therefor.
     (f) Survival. The agreements in this Section shall survive the resignation
of the Administrative Agent, the L/C Issuer, the replacement of any Lender, the
termination of the Commitments and the repayment, satisfaction or discharge of
all the other Obligations.
11.05 Payments Set Aside.
     To the extent that any payment by or on behalf of any Loan Party is made to
the Administrative Agent, the L/C Issuer or any Lender, or the Administrative
Agent, the L/C Issuer or any Lender exercises

93



--------------------------------------------------------------------------------



 



its right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and the L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
applicable Overnight Rate from time to time in effect, in the applicable
currency of such recovery or payment. The obligations of the Lenders and the L/C
Issuer under clause (b) of the preceding sentence shall survive the payment in
full of the Obligations and the termination of this Agreement.
11.06 Successors and Assigns.
     (a) Successors and Assigns Generally. The provisions of this Agreement and
the other Loan Documents shall be binding upon and inure to the benefit of the
parties hereto and thereto and their respective successors and assigns permitted
hereby, except that no Borrower may assign or otherwise transfer any of its
rights or obligations hereunder or thereunder without the prior written consent
of the Administrative Agent and each Lender and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
assignee in accordance with the provisions of subsection (b) of this Section,
(ii) by way of participation in accordance with the provisions of subsection
(d) of this Section or (iii) by way of pledge or assignment of a security
interest subject to the restrictions of subsection (f) of this Section (and any
other attempted assignment or transfer by any party hereto shall be null and
void). Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
subsection (d) of this Section and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent, the L/C Issuer and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.
     (b) Assignments by Lenders. Any Lender may at any time assign to one or
more assignees all or a portion of its rights and obligations under this
Agreement and the other Loan Documents (including all or a portion of its
Commitment and the Loans (including for purposes of this subsection (b),
participations in L/C Obligations) at the time owing to it); provided that any
such assignment shall be subject to the following conditions:
     (i) Minimum Amounts.
          (A) in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the related Loans at the time owing to it or
in the case of an assignment to a Lender, an Affiliate of a Lender or an
Approved Fund, no minimum amount need be assigned; and
          (B) in any case not described in subsection (b)(i)(A) of this Section,
the aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 in the case of an assignment of a
Revolving Commitment (and

94



--------------------------------------------------------------------------------



 



the related Revolving Loans thereunder) and $1,000,000 in the case of an
assignment of Term Loans unless each of the Administrative Agent and, so long as
no Event of Default has occurred and is continuing, McAfee otherwise consents
(each such consent not to be unreasonably withheld or delayed); provided,
however, that concurrent assignments to members of an Assignee Group and
concurrent assignments from members of an Assignee Group to a single assignee
(or to an assignee and members of its Assignee Group) will be treated as a
single assignment for purposes of determining whether such minimum amount has
been met.
     (ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s Loans and
Commitments, and rights and obligations with respect thereto, assigned, except
that this clause (ii) shall not (A) prohibit any Lender from assigning all or a
portion of its rights and obligations in respect of its Revolving Commitment
(and the related Revolving Loans thereunder) and its outstanding Term Loans on a
non-pro rata basis;
     (iii) Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:
     (A) the consent of McAfee (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund;
     (B) the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (i) any Term Loan Commitment or Revolving Commitment if such assignment is to
a Person that is not (1) a Lender with a Commitment in respect of the Commitment
subject to such assignment, (2) an Affiliate of such Lender or (3) an Approved
Fund with respect to such Lender or (ii) any Term Loan to a Person that is not a
Lender, an Affiliate of a Lender or an Approved Fund; and
     (C) the consent of the L/C Issuer (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding).
     (iv) Assignment and Assumption. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee in the amount of $3,500;
provided, however, that the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment. The assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.
     (v) No Assignment to McAfee. No such assignment shall be made to either of
the Borrowers or to any of the Borrowers’ respective Affiliates or Subsidiaries.
     (vi) No Assignment to Natural Persons. No such assignment shall be made to
a natural person.
     (vii) No Assignment Resulting in Additional Indemnified Taxes. No such
assignment shall be made to any Person that, through its Lending Offices, is not
capable of lending the

95



--------------------------------------------------------------------------------



 



applicable Alternative Currencies or Dollars to the relevant Borrowers without
the imposition of any additional Indemnified Taxes.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 11.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment). Upon request, each Borrower (at its expense), as applicable, shall
execute and deliver a Note to the assignee Lender. Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this subsection shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.
     (c) Register. The Administrative Agent, acting solely for this purpose as
an agent of the Borrowers, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans and L/C Obligations owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrowers, the Administrative Agent
and the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrowers and any Lender at any reasonable time
and from time to time upon reasonable prior notice.
     (d) Participations. Any Lender may at any time, without the consent of, or
notice to, any Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or either Borrower or any of the Borrowers’
respective Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations) owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrowers, the Administrative
Agent, the other Lenders and the L/C Issuer shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, waiver or other modification
described in clauses (i) through (viii) of the Section 11.01(a) that affects
such Participant. Subject to subsection (e) of this Section, each Borrower
agrees that each Participant shall be entitled to the benefits of Sections 3.01,
3.04 and 3.05 to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to subsection (b) of this Section. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 11.08 as though it were a Lender, provided such Participant agrees to be
subject to Section 2.12 as though it were a Lender.
     (e) Limitation on Participant Rights. A Participant shall not be entitled
to receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant

96



--------------------------------------------------------------------------------



 



is made with McAfee’s prior written consent, including its specific consent to
the application of Sections 3.01 and 3.04. A Participant that would be a Foreign
Lender if it were a Lender shall not be entitled to the benefits of Section 3.01
unless McAfee is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrowers, to comply with
Section 3.01(e) as though it were a Lender.
     (f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
     (g) Resignation as L/C Issuer after Assignment. Notwithstanding anything to
the contrary contained herein, if at any time Bank of America assigns all of its
Revolving Commitment and Revolving Loans pursuant to subsection (b) above, Bank
of America may, upon thirty days’ notice to McAfee and the Lenders, resign as
L/C Issuer. In the event of any such resignation as L/C Issuer, McAfee shall be
entitled to appoint from among the Lenders a successor L/C Issuer hereunder;
provided, however, that no failure by McAfee to appoint any such successor shall
affect the resignation of Bank of America as L/C Issuer. If Bank of America
resigns as L/C Issuer, it shall retain all the rights, powers, privileges and
duties of the L/C Issuer hereunder with respect to all Letters of Credit
outstanding as of the effective date of its resignation as L/C Issuer and all
L/C Obligations with respect thereto (including the right to require the Lenders
to make Base Rate Loans or fund risk participations in Unreimbursed Amounts
pursuant to Section 2.03(c)). Upon the appointment of a successor L/C Issuer,
(1) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring L/C Issuer, and (2) the successor
L/C Issuer shall issue letters of credit in substitution for the Letters of
Credit, if any, outstanding at the time of such succession or make other
arrangements satisfactory to Bank of America to effectively assume the
obligations of Bank of America with respect to such Letters of Credit.
11.07 Treatment of Certain Information; Confidentiality.
     Each of the Administrative Agent, the Lenders and the L/C Issuer agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
trustees, advisors and representatives (it being understood that the Persons to
whom such disclosure is made are under an obligation of confidentiality
(contractual, ethical, employment-based or otherwise) and will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to a Loan Party and its obligations, (g) with
the consent of McAfee or (h) to the extent such Information (x) becomes publicly
available other than as a result of a breach of this Section or (y) becomes
available to the Administrative Agent, any Lender, the L/C Issuer or any of
their respective Affiliates on a nonconfidential basis from a source other than
McAfee, in each case under clauses (x) and (y) under circumstances where the
recipient does not know that the information was wrongfully provided.

97



--------------------------------------------------------------------------------



 



     For purposes of this Section, “Information” means all information received
from a Loan Party or any Subsidiary relating to the Loan Parties or any
Subsidiary or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or the L/C
Issuer on a nonconfidential basis prior to disclosure by such Loan Party or any
Subsidiary. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.
     Each of the Administrative Agent, the Lenders and the L/C Issuer
acknowledges that (a) the Information may include material non-public
information concerning McAfee or a Subsidiary, as the case may be, (b) it has
developed compliance procedures regarding the use of material non-public
information and (c) it will handle such material non-public information in
accordance with applicable Law, including Federal and state securities Laws.
11.08 Set-off.
     If an Event of Default shall have occurred and be continuing, each Lender,
the L/C Issuer and each of their respective Affiliates is hereby authorized at
any time and from time to time, after obtaining the prior written consent of the
Administrative Agent, to the fullest extent permitted by applicable Law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, the L/C
Issuer or any such Affiliate to or for the credit or the account of any Borrower
or any other Loan Party against any and all of the obligations of such Borrower
or such Loan Party now or hereafter existing under this Agreement or any other
Loan Document to such Lender or the L/C Issuer, irrespective of whether or not
such Lender or the L/C Issuer shall have made any demand under this Agreement or
any other Loan Document and although such obligations of such Borrower or such
Loan Party may be contingent or unmatured or are owed to a branch or office of
such Lender or the L/C Issuer different from the branch or office holding such
deposit or obligated on such indebtedness. The rights of each Lender, the L/C
Issuer and their respective Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender,
the L/C Issuer or their respective Affiliates may have. Each Lender and the L/C
Issuer agrees to notify McAfee and the Administrative Agent promptly after any
such setoff and application, provided that the failure to give such notice shall
not affect the validity of such setoff and application.
11.09 Interest Rate Limitation.
     Notwithstanding anything to the contrary contained in any Loan Document,
the interest paid or agreed to be paid under the Loan Documents shall not exceed
the maximum rate of non-usurious interest permitted by applicable Law (the
“Maximum Rate”). If the Administrative Agent or any Lender shall receive
interest in an amount that exceeds the Maximum Rate, the excess interest shall
be applied to the principal of the Loans or, if it exceeds such unpaid
principal, refunded to McAfee. In determining whether the interest contracted
for, charged, or received by the Administrative Agent or a Lender exceeds the
Maximum Rate, such Person may, to the extent permitted by applicable Law,
(a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.
11.10 Counterparts; Integration; Effectiveness.
     This Agreement may be executed in counterparts (and by different parties
hereto in different counterparts), each of which shall constitute an original,
but all of which when taken together shall

98



--------------------------------------------------------------------------------



 



constitute a single contract. This Agreement and the other Loan Documents
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in
Section 5.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto. Delivery of an executed counterpart of a
signature page of this Agreement by telecopy or other electronic imaging means
shall be effective as delivery of a manually executed counterpart of this
Agreement.
11.11 Survival of Representations and Warranties.
     All representations and warranties made hereunder and in any other Loan
Document or other document delivered pursuant hereto or thereto or in connection
herewith or therewith shall survive the execution and delivery hereof and
thereof. Such representations and warranties have been or will be relied upon by
the Administrative Agent and each Lender, regardless of any investigation made
by the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.
11.12 Severability.
     If any provision of this Agreement or the other Loan Documents is held to
be illegal, invalid or unenforceable, (a) the legality, validity and
enforceability of the remaining provisions of this Agreement and the other Loan
Documents shall not be affected or impaired thereby and (b) the parties shall
endeavor in good faith negotiations to replace the illegal, invalid or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the illegal, invalid or unenforceable
provisions. The invalidity of a provision in a particular jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.
11.13 Replacement of Lenders.
     If (i) any Lender requests compensation under Section 3.04, (ii) any
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 3.01,
(iii) a Lender (a “Non-Consenting Lender”) does not consent to a proposed
change, waiver, discharge or termination with respect to any Loan Document that
has been approved by the Required Lenders as provided in Section 11.01 but
requires unanimous consent of all Lenders or all Lenders directly affected
thereby (as applicable) and, or (iv) any Lender is a Defaulting Lender, then
McAfee may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 11.06), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment), provided that:
     (a) McAfee shall have paid to the Administrative Agent the assignment fee
specified in Section 11.06(b);
     (b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts

99



--------------------------------------------------------------------------------



 



under Section 3.05) from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the applicable Borrower(s) (in the
case of all other amounts);
     (c) in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;
     (d) such assignment does not conflict with applicable Laws; and
     (e) in the case of any such assignment resulting from a Non-Consenting
Lender’s failure to consent to a proposed change, waiver, discharge or
termination with respect to any Loan Document, the applicable replacement bank,
financial institution or Fund consents to the proposed change, waiver, discharge
or termination; provided that the failure by such Non-Consenting Lender to
execute and deliver an Assignment and Assumption shall not impair the validity
of the removal of such Non-Consenting Lender and the mandatory assignment of
such Non-Consenting Lender’s Commitments and outstanding Loans and
participations in L/C Obligations pursuant to this Section 11.13 shall
nevertheless be effective without the execution by such Non-Consenting Lender of
an Assignment and Assumption.
     A Lender shall not be required to make any such assignment or delegation
if, prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling McAfee to require such assignment and delegation cease
to apply.
11.14 Governing Law; Jurisdiction; Etc.
     (a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK (INCLUDING SECTION 5-1401 AND
SECTION 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK) WITHOUT
REGARD TO CONFLICTS OF LAW PRINCIPLES THAT WOULD REQUIRE APPLICATION OF THE LAWS
OF ANOTHER JURISDICTION.
     (b) SUBMISSION TO JURISDICTION. EACH LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK CITY AND
OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND
ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN
ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT,
ANY LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY
LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

100



--------------------------------------------------------------------------------



 



     (c) WAIVER OF VENUE. EACH LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.
     (d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE
OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW. Each Foreign Loan Party hereby
irrevocably appoints McAfee, with an address on the date hereof as specified on
Schedule 11.02 (or such other Persons as may from time to time be identified to
the Administrative Agent in writing and is deemed satisfactory to the
Administrative Agent) as its true and lawful attorney-in-fact (the “Service of
Process Agent”) in its name, place and stead to accept service of any and all
writs, summons and other legal process and any such enforcement proceeding
brought in the State of New York and agrees that service by the mailing, of
copies thereof by registered or certified mail, postage prepaid, to it at the
address for notices pursuant to Section 11.02, such service to become effective
30 days after such mailing, of any enforcement proceeding may be made upon such
Service of Process Agent and that it will take such action as necessary to
continue such appointment in full force and effect or to appoint another such
Service of Process Agent satisfactory to the Administrative Agent for service of
process. McAfee hereby irrevocably accepts such appointment and agrees to serve
in the capacity of Service of Process Agent.
11.15 Waiver of Right to Trial by Jury.
     EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.
11.16 No Advisory or Fiduciary Responsibility.
     In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), each of the Loan Parties acknowledges and
agrees, and acknowledges its Affiliates’ understanding, that: (i) (A) the
arranging and other services regarding this Agreement provided by the
Administrative Agent and the Joint Lead Arrangers are arm’s-length commercial
transactions between the Loan Parties and their respective Affiliates, on the
one hand, and the Administrative Agent and the Joint Lead Arrangers, on the

101



--------------------------------------------------------------------------------



 



other hand, (B) each of the Loan Parties has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) each of the Loan Parties is capable of evaluating, and understands and
accepts, the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents; (ii) (A) the Administrative Agent and each
Joint Lead Arranger each is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for the Loan
Parties or any of their respective Affiliates, or any other Person and
(B) neither the Administrative Agent nor any Joint Lead Arranger has any
obligation to the Loan Parties or any of their respective Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (iii) the
Administrative Agent and the Joint Lead Arrangers and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Loan Parties and their respective
Affiliates, and neither the Administrative Agent nor any Joint Lead Arranger has
any obligation to disclose any of such interests to the Loan Parties and their
respective Affiliates. To the fullest extent permitted by law, each of the Loan
Parties hereby waives and releases any claims that it may have against the
Administrative Agent and each Joint Lead Arranger with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.
11.17 Electronic Execution of Assignments and Certain Other Documents.
     The words “execution,” “signed,” “signature,” and words of like import in
any Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.
11.18 USA PATRIOT Act Notice.
     Each Lender that is subject to the Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrowers that pursuant to the requirements of the USA PATRIOT Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it
is required to obtain, verify and record information that identifies the
Borrowers, which information includes the name and address of each Borrower and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify such Borrower in accordance with the Act. Each Borrower
shall, promptly following a request by the Administrative Agent or any Lender,
provide all documentation and other information that the Administrative Agent or
such Lender requests in order to comply with its ongoing obligations under
applicable “know your customer” and anti-money laundering rules and regulations,
including the Act.
11.19 Judgment Currency.
     If, for the purposes of obtaining judgment in any court, it is necessary to
convert a sum due hereunder or any other Loan Document in one currency into
another currency, the rate of exchange used shall be that at which in accordance
with normal banking procedures the Administrative Agent could purchase the first
currency with such other currency on the Business Day preceding that on which
final judgment is given. The obligation of each Borrower in respect of any such
sum due from it to the Administrative Agent or the Lenders hereunder or under
the other Loan Documents shall, notwithstanding any judgment in a currency (the
“Judgment Currency”) other than that in which such sum is denominated

102



--------------------------------------------------------------------------------



 



in accordance with the applicable provisions of this Agreement (the “Agreement
Currency”), be discharged only to the extent that on the Business Day following
receipt by the Administrative Agent of any sum adjudged to be so due in the
Judgment Currency, the Administrative Agent may in accordance with normal
banking procedures purchase the Agreement Currency with the Judgment Currency.
If the amount of the Agreement Currency so purchased is less than the sum
originally due to the Administrative Agent from any Borrower in the Agreement
Currency, such Borrower agrees, as a separate obligation and notwithstanding any
such judgment, to indemnify the Administrative Agent or the Person to whom such
obligation was owing against such loss. If the amount of the Agreement Currency
so purchased is greater than the sum originally due to the Administrative Agent
in such currency, the Administrative Agent agrees to return the amount of any
excess to such Borrower (or to any other Person who may be entitled thereto
under applicable law).
[SIGNATURE PAGES FOLLOW]

103



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed as of the date first above written.
BORROWERS:
MCAFEE, INC.,
a Delaware corporation, as a Borrower and,
with respect to the Foreign Obligations, as a
Guarantor

         
 
       
By:
  /s/ Albert A. Pimentel    
 
        Name: Albert A. Pimentel     Title: Chief Financial Officer and Chief
Operating Officer    

             
 
           
Given under the Common Seal of
  By:   /s/ Keith Krzeminski    
 
           
MCAFEE IRELAND HOLDINGS
LIMITED, a limited liability company
incorporated under the laws of Ireland
was affixed hereto in the presence of:
  Name:   Keith Krzeminski       Title:   Director      
By:  
/s/ Doug Rice    
 
     
     
 
  Name:   Doug Rice    
 
  Title:   Director    

         
 
       
Witness Signature:
  /s/ Jared Ross    
 
       
 
       
Witness Name:
  Jared Ross    
 
       
Witness Occupation:
  Senior Corp. Counsel    
 
       
Witness Address:
  c/o McAfee, Inc.
5000 Headquarters Drive
Plano, Texas 75024    

         
 
        FOREIGN GUARANTORS:    
 
        MCAFEE CAYMAN ISLANDS COMPANY     a company formed under the laws of the
Cayman Islands    
 
       
By:
  /s/ Keith Krzeminski    
 
        Name: Keith Krzeminski     Title: Director    
 
        MCAFEE INTERNATIONAL BV     a company formed under the laws of the
Netherlands    
 
       
By:
  /s/ Anthony Emmet Ruiseal    
 
        Name: Anthony Emmet Ruiseal     Title: Managing Director    

 



--------------------------------------------------------------------------------



 



         
 
        SAFEBOOT HOLDING BV     a company formed under the laws of the
Netherlands      
By:
  /s/ Anthony Emmet Ruiseal    
 
        Name: Anthony Emmet Ruiseal     Title: Managing Director    

 



--------------------------------------------------------------------------------



 



              ADMINISTRATIVE AGENT:   BANK OF AMERICA, N.A.,         as
Administrative Agent    
 
           
 
  By:   /s/ Kathleen M. Carry    
 
           
 
  Name:   Kathleen M. Carry    
 
  Title:   Vice President    

 



--------------------------------------------------------------------------------



 



              LENDERS:   BANK OF AMERICA, N.A.,
as a Lender and L/C Issuer    
 
           
 
  By:   /s/ Christina Felsing    
 
           
 
  Name:   Christina Felsing    
 
  Title:   Vice President    

 



--------------------------------------------------------------------------------



 



                  THE ROYAL BANK OF SCOTLAND PLC,
as a Lender    
 
           
 
  By:   /s/ Tyler McCarthy    
 
           
 
  Name:   Tyler McCarthy    
 
  Title:   Director    

 



--------------------------------------------------------------------------------



 



                  U.S. BANK NATIONAL ASSOCIATION,
as a Lender    
 
           
 
  By:   /s/ Richard J. Ameny, Jr.    
 
           
 
  Name:   Richard J. Ameny, Jr.    
 
  Title:   Vice President    

 



--------------------------------------------------------------------------------



 



                  WELLS FARGO BANK, N.A.,
as a Lender    
 
           
 
  By:   /s/ Meggie Chichioco    
 
           
 
  Name:   Meggie Chichioco    
 
  Title:   Senior Vice President    

 



--------------------------------------------------------------------------------



 



                  UNION BANK OF CALIFORNIA, N.A.,
as a Lender    
 
           
 
  By:   /s/ Allan B. Miner    
 
           
 
  Name:   Allan B. Miner    
 
  Title:   Vice President    

 



--------------------------------------------------------------------------------



 



                  CALIFORNIA BANK & TRUST,
as a Lender    
 
           
 
  By:   /s/ Benjamin Katai    
 
           
 
  Name:   Benjamin Katai    
 
  Title:   Vice President    

 



--------------------------------------------------------------------------------



 



                  MANUFACTURERS BANK,
as a Lender    
 
           
 
  By:   /s/ Sandy Lee    
 
           
 
  Name:   Sandy Lee    
 
  Title:   Vice President    

 



--------------------------------------------------------------------------------



 



                  MORGAN STANLEY BANK, N.A.,
as a Lender    
 
           
 
  By:   /s/ Melissa James    
 
           
 
  Name:   Melissa James    
 
  Title:   Authorized Signatory    

 



--------------------------------------------------------------------------------



 



SCHEDULE 1.01
MANDATORY COST FORMULAE

1.   The Mandatory Cost (to the extent applicable) is an addition to the
interest rate to compensate Lenders for the cost of compliance with:

  (a)   the requirements of the Bank of England and/or the Financial Services
Authority (or, in either case, any other authority which replaces all or any of
its functions); or     (b)   the requirements of the European Central Bank.

2.   On the first day of each Interest Period (or as soon as possible
thereafter) the Administrative Agent shall calculate, as a percentage rate, a
rate (the “Additional Cost Rate”) for each Lender, in accordance with the
paragraphs set out below. The Mandatory Cost will be calculated by the
Administrative Agent as a weighted average of the Lenders’ Additional Cost Rates
(weighted in proportion to the percentage participation of each Lender in the
relevant Revolving Loan) and will be expressed as a percentage rate per annum.
The Administrative Agent will, at the request of either Borrower or any Lender,
deliver to such Borrower or such Lender as the case may be, a statement setting
forth the calculation of any Mandatory Cost.   3.   The Additional Cost Rate for
any Lender lending from a Lending Office in a Participating Member State will be
the percentage notified by that Lender to the Administrative Agent. This
percentage will be certified by such Lender in its notice to the Administrative
Agent to be its reasonable determination of the cost (expressed as a percentage
of such Lender’s participation in all Revolving Loans made from such Lending
Office) of complying with the minimum reserve requirements of the European
Central Bank in respect of Revolving Loans made from that Lending Office.   4.  
The Additional Cost Rate for any Lender lending from a Lending Office in the
United Kingdom will be calculated by the Administrative Agent as follows:

  (a)   in relation to any Revolving Loan in Sterling:

         
 
  AB + C(B-D) + E x 0.01
 
100 - (A + C)   per cent per annum 

  (b)   in relation to any Revolving Loan in any currency other than Sterling:

         
 
  E x 0.01
 
300   per cent per annum 

Where:

  “A”   is the percentage of Eligible Liabilities (assuming these to be in
excess of any stated minimum) which that Lender is from time to time required to
maintain as an interest free cash ratio deposit with the Bank of England to
comply with cash ratio requirements.     “B”   is the percentage rate of
interest (excluding the Applicable Rate, the Mandatory Cost and any interest
charged on overdue amounts pursuant to the first sentence of Section 2.08(b)
and, in the case of interest (other than on overdue amounts) charged at the

 



--------------------------------------------------------------------------------



 



      Default Rate, without counting any increase in interest rate effected by
the charging of the Default Rate) payable for the relevant Interest Period of
such Revolving Loan.     “C”   is the percentage (if any) of Eligible
Liabilities which that Lender is required from time to time to maintain as
interest bearing Special Deposits with the Bank of England.     “D”   is the
percentage rate per annum payable by the Bank of England to the Administrative
Agent on interest bearing Special Deposits.     “E”   is designed to compensate
Lenders for amounts payable under the Fees Rules and is calculated by the
Administrative Agent as being the average of the most recent rates of charge
supplied by the Lenders to the Administrative Agent pursuant to paragraph 7
below and expressed in pounds per £1,000,000.

5.   For the purposes of this Schedule:

  (a)   “Eligible Liabilities” and “Special Deposits” have the meanings given to
them from time to time under or pursuant to the Bank of England Act 1998 or (as
may be appropriate) by the Bank of England;     (b)   “Fees Rules” means the
rules on periodic fees contained in the FSA Supervision Manual or such other law
or regulation as may be in force from time to time in respect of the payment of
fees for the acceptance of deposits;     (c)   “Fee Tariffs” means the fee
tariffs specified in the Fees Rules under the activity group A.1 Deposit
acceptors (ignoring any minimum fee or zero rated fee required pursuant to the
Fees Rules but taking into account any applicable discount rate); and     (d)  
“Tariff Base” has the meaning given to it in, and will be calculated in
accordance with, the Fees Rules.

6.   In application of the above formulae, A, B, C and D will be included in the
formulae as percentages (i.e. 5% will be included in the formula as 5 and not as
0.05). A negative result obtained by subtracting D from B shall be taken as
zero. The resulting figures shall be rounded to four decimal places.   7.   If
requested by the Administrative Agent or either Borrower, each Lender with a
Lending Office in the United Kingdom or a Participating Member State shall, as
soon as practicable after publication by the Financial Services Authority,
supply to the Administrative Agent and the Borrowers, the rate of charge payable
by such Lender to the Financial Services Authority pursuant to the Fees Rules in
respect of the relevant financial year of the Financial Services Authority
(calculated for this purpose by such Lender as being the average of the Fee
Tariffs applicable to such Lender for that financial year) and expressed in
pounds per £1,000,000 of the Tariff Base of such Lender.   8.   Each Lender
shall supply any information required by the Administrative Agent for the
purpose of calculating its Additional Cost Rate. In particular, but without
limitation, each Lender shall supply the following information in writing on or
prior to the date on which it becomes a Lender:

  (a)   the jurisdiction of the Lending Office out of which it is making
available its participation in the relevant Revolving Loan; and

2



--------------------------------------------------------------------------------



 



  (b)   any other information that the Administrative Agent may reasonably
require for such purpose.

Each Lender shall promptly notify the Administrative Agent in writing of any
change to the information provided by it pursuant to this paragraph.

9.   The percentages of each Lender for the purpose of A and C above and the
rates of charge of each Lender for the purpose of E above shall be determined by
the Administrative Agent based upon the information supplied to it pursuant to
paragraphs 7 and 8 above and on the assumption that, unless a Lender notifies
the Administrative Agent to the contrary, each Lender’s obligations in relation
to cash ratio deposits and Special Deposits are the same as those of a typical
bank from its jurisdiction of incorporation with a lending office in the same
jurisdiction as its Lending Office.   10.   The Administrative Agent shall have
no liability to any Person if such determination results in an Additional Cost
Rate which over- or under-compensates any Lender and shall be entitled to assume
that the information provided by any Lender pursuant to paragraphs 3, 7 and 8
above is true and correct in all respects.   11.   The Administrative Agent
shall distribute the additional amounts received as a result of the Mandatory
Cost to the Lenders on the basis of the Additional Cost Rate for each Lender
based on the information provided by each Lender pursuant to paragraphs 3, 7 and
8 above.   12.   Any determination by the Administrative Agent pursuant to this
Schedule in relation to a formula, the Mandatory Cost, an Additional Cost Rate
or any amount payable to a Lender shall, in the absence of manifest error, be
conclusive and binding on all parties hereto.   13.   The Administrative Agent
may from time to time, after consultation with the Borrowers and the Lenders,
determine and notify to all parties any amendments which are required to be made
to this Schedule in order to comply with any change in law, regulation or any
requirements from time to time imposed by the Bank of England, the Financial
Services Authority or the European Central Bank (or, in any case, any other
authority which replaces all or any of its functions) and any such determination
shall, in the absence of manifest error, be conclusive and binding on all
parties hereto.

3



--------------------------------------------------------------------------------



 



Schedule 2.01
COMMITMENTS AND APPLICABLE PERCENTAGES

                                              Applicable                        
Percentage of           Applicable             Aggregate           Percentage of
    Revolving   Revolving   Term Loan   Term Loan Lender   Commitment  
Commitments   Commitment   Commitments
Bank of America, N.A.
  $ 20,000,000       20.000000000 %   $ 20,000,000       20.000000000 %
The Royal Bank of Scotland plc
  $ 20,000,000       20.000000000 %   $ 20,000,000       20.000000000 %
U.S. Bank National Association
  $ 15,000,000       15.000000000 %   $ 15,000,000       15.000000000 %
Wells Fargo Bank, N.A.
  $ 15,000,000       15.000000000 %   $ 15,000,000       15.000000000 %
Union Bank of California, N.A.
  $ 12,500,000       12.500000000 %   $ 12,500,000       12.500000000 %
California Bank & Trust
  $ 7,500,000       7.500000000 %   $ 7,500,000       7.500000000 %
Manufacturers Bank
  $ 5,000,000       5.000000000 %   $ 5,000,000       5.000000000 %
Morgan Stanley Bank, N.A.
  $ 5,000,000       5.000000000 %   $ 5,000,000       5.000000000 %
TOTAL
  $ 100,000,000       100.000000000 %   $ 100,000,000       100.000000000 %

 



--------------------------------------------------------------------------------



 



Schedule 11.02
Certain Addresses for Notice
1. Addresses for Loan Parties:
McAfee:
McAfee, Inc.
5000 Headquarters Drive
Plano, TX 75024
Attention:

      Doug Rice, Vice President & Treasurer
Email:
  Doug_Rice@McAfee.com
Telephone:
  972-987-2032
Facsimile:
  972-987-2035
 
    Robin Bradford, Senior Director — Corporate & Securities
Email:
  Robin_Bradford@McAfee.com
Telephone:
  972-987-2492
Facsimile:
  972-987-2503

With a copy to:
Wilson Sonsini Goodrich & Rosati
650 Page Mill Road
Palo Alto, California 94304
Attention:

      Andrew J. Hirsch
Email:
  ahirsch@wsgr.com
Telephone:
  650-354-4210
Facsimile:
  650-493-6811
 
    Robert G. Day
Email:
  rday@wsgr.com
Telephone:
  650-320-4622
Facsimile:
  650-493-6811

Irish Borrower:
McAfee Ireland Holdings Limited
c/o McAfee Bermuda Holdings Limited
Canon’s Court
22 Victoria Street
Hamilton, HM 12
Bermuda

 



--------------------------------------------------------------------------------



 



Attention: Corporate Secretary
With a copy to:
McAfee, Inc.
5000 Headquarters Drive
Plano, TX 75024

Attention:

      Doug Rice, Vice President & Treasurer
Email:
  Doug_Rice@McAfee.com
Telephone:
  972-987-2032
Facsimile:
  972-987-2035
 
    Robin Bradford, Senior Director — Corporate & Securities
Email:
  Robin_Bradford@McAfee.com
Telephone:
  972-987-2492
Facsimile:
  972-987-2503

AND
Wilson Sonsini Goodrich & Rosati
650 Page Mill Road
Palo Alto, California 94304
Attention:

      Andrew J. Hirsch
Email:
  ahirsch@wsgr.com
Telephone:
  650-354-4210
Facsimile:
  650-493-6811
 
    Robert G. Day
Email:
  rday@wsgr.com
Telephone:
  650-320-4622
Facsimile:
  650-493-6811

 



--------------------------------------------------------------------------------



 



2. Administrative Agent and L/C Issuer:
Administrative Agent’s Office:
(daily borrowings, payments, repaying activity, billing and fee activity)
Bank of America, N.A.
Attn: G. K. Lapitan
CA4-702-02-25
2001 Clayton Rd., Building B
Concord, CA 94520-2405
Telephone:
  925-675-8205
Fax:
  888-969-9170
Email:
  g_k.lapitan@bankofamerica.com

Domestic Wiring instructions:



Bank of America N.A.
New York, NY 10017
ABA# 026009593
Account # 3750836479
Account Name: Credit Services
Ref: McAfee Inc.
Other Notices to Administrative Agent:
(financial reporting requirements, bank group communications)
Bank of America, N.A.
Attention: Kathleen Carry
Agency Management
Mail Code: CA5-701-05-19
1455 Market Street
San Francisco, CA 94103
Telephone: 415-436-4001
Facsimile: 415-503-5001
E-mail: kathleen.carry@bankofamerica.com

For Notices as L/C Issuer:

Bank of America, N.A.
1000 West Temple Street, 7th Floor
Mail Code: CA9-705-07-05
Los Angeles, CA 90012-1514
Attention:
  Bolivar Carrillo
Telephone:
  213-481-7842
Fax:
  213-457-8841
Email:
  bolivar.carrillo@bankofamerica.com

 



--------------------------------------------------------------------------------



 



Exhibit 2.02
FORM OF LOAN NOTICE
Date:                     , 20         

      To:  
Bank of America, N.A., as Administrative Agent
   
 
Re:  
Credit Agreement dated as of December 22, 2008 (as amended, modified,
supplemented or extended from time to time, the “Credit Agreement”) among
McAfee, Inc., a Delaware corporation (“McAfee”), McAfee Ireland Holdings
Limited, a limited liability company incorporated under the laws of Ireland (the
“Irish Borrower”; and together with McAfee, the “Borrowers”), the Guarantors
from time to time party thereto, the Lenders from time to time party thereto and
Bank of America, N.A., as Administrative Agent and L/C Issuer. Capitalized terms
used but not otherwise defined herein have the meanings provided in the Credit
Agreement.

Ladies and Gentlemen:
The undersigned hereby requests (select one):

o   A Borrowing of Revolving Loans   o   A Borrowing of the Term Loan   o   A
conversion or continuation of Revolving Loans   o   A conversion or continuation
of the Term Loan

1.   On                     , 20          (which is a Business Day).   2.  
Amount and currency of Borrowing:                     .   3.   Comprised of
                     (Type of Loan requested).   4.   For Eurocurrency Rate
Loans: with an Interest Period of                      months.

[[[McAfee] [The Irish Borrower]] hereby represents and warrants that (a) after
giving effect to any Borrowing of Revolving Loans, (i) the Total Revolving
Outstandings shall not exceed the Aggregate Revolving Commitments and (ii) the
aggregate Outstanding Amount of Revolving Loans of any Lender, plus such
Lender’s Applicable Percentage of the Outstanding Amount of all L/C Obligations
shall not exceed such Lender’s Revolving Commitment, and (b) each of the
conditions set forth in Section 5.02 of the Credit Agreement has been satisfied
on and as of the date of such Borrowing, conversion or continuation.]

                 
 
                        [MCAFEE, INC.,
a Delaware corporation    
 
               
 
      By:        
 
               
 
      Name:        
 
      Title:       ]

 



--------------------------------------------------------------------------------



 



                  [Given under the Common Seal of   By:        
 
                MCAFEE IRELAND HOLDINGS
LIMITED, a limited liability company
incorporated under the laws of Ireland
was affixed hereto in the presence of:   Name:           Title:   Director      
By:                       Name:           Title:   Director/Secretary    
 
               
Witness Signature:
               
 
               
 
               
Witness Name:
               
 
               
 
               
Witness Occupation:
               
 
               
 
               
Witness Address:
    ]          
 
               

 



--------------------------------------------------------------------------------



 



EXHIBIT 2.10(a)(i)
FORM OF REVOLVING NOTE
                                                            
FOR VALUE RECEIVED, [[McAfee, Inc., a Delaware corporation] [McAfee Ireland
Holdings Limited, a limited liability company incorporated under the laws of
Ireland]] (the “Borrower”), hereby promises to pay to                      or
registered assigns (the “Lender”), in accordance with the provisions of the
Credit Agreement (as hereinafter defined), the principal amount of each
Revolving Loan from time to time made by the Lender to the Borrower under that
certain Credit Agreement dated as of December 22, 2008 (as amended, modified,
supplemented or extended from time to time, the “Credit Agreement”) among
[[McAfee, Inc., a Delaware corporation (“McAfee”)] [the Borrower]], [[McAfee
Ireland Holdings Limited, a limited liability company incorporated under the
laws of Ireland (the “Irish Borrower”)] [the Borrower]], the Guarantors from
time to time party thereto, the Lenders from time to time party thereto, and
Bank of America, N.A., as Administrative Agent and L/C Issuer. Capitalized terms
used but not otherwise defined herein have the meanings provided in the Credit
Agreement.
The Borrower promises to pay interest on the unpaid principal amount of each
Revolving Loan made to it from the date of such Revolving Loan until such
principal amount is paid in full, at such interest rates and at such times as
provided in the Credit Agreement. All payments of principal and interest shall
be made to the Administrative Agent for the account of the Lender in the
applicable currency in immediately available funds at the Administrative Agent’s
Office. If any amount is not paid in full when due hereunder, such unpaid amount
shall bear interest, to be paid upon demand, from the due date thereof until the
date of actual payment (and before as well as after judgment) computed at the
per annum rate set forth in the Credit Agreement.
This Revolving Note is one of the Revolving Notes referred to in the Credit
Agreement, is entitled to the benefits thereof and may be prepaid in whole or in
part subject to the terms and conditions provided therein. Upon the occurrence
and continuation of one or more of the Events of Default specified in the Credit
Agreement, all amounts then remaining unpaid on this Revolving Note shall
become, or may be declared to be, immediately due and payable all as provided in
the Credit Agreement. Revolving Loans made by the Lender shall be evidenced by
one or more loan accounts or records maintained by the Lender in the ordinary
course of business. The Lender may also attach schedules to this Revolving Note
and endorse thereon the date, amount and maturity of its Revolving Loans and
payments with respect thereto.
The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
nonpayment of this Revolving Note.
THIS REVOLVING NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK.

                 
 
                        [MCAFEE, INC.,
a Delaware corporation    
 
               
 
      By:        
 
               
 
      Name:        
 
      Title:     ]   

 



--------------------------------------------------------------------------------



 



                 
 
                [Given under the Common Seal of   By:        
 
                MCAFEE IRELAND HOLDINGS LIMITED,   Name:         a limited
liability company   Title:   Director     incorporated under the laws of Ireland
was affixed hereto in the presence of:  
By:        
 
                  Name:           Title:   Director/Secretary    
 
               
Witness Signature:
               
 
               
 
               
Witness Name:
               
 
               
 
               
Witness Occupation:
               
 
               
 
               
Witness Address:
    ]          
 
               

 



--------------------------------------------------------------------------------



 



EXHIBIT 2.10(a)(ii)
FORM OF TERM NOTE
                                                            
FOR VALUE RECEIVED, McAfee, Inc., a Delaware corporation (“McAfee”), hereby
promises to pay to                      or registered assigns (the “Lender”), in
accordance with the provisions of the Credit Agreement (as hereinafter defined),
the principal amount of the Term Loan made by the Lender to McAfee under that
certain Credit Agreement dated as of December 22, 2008 (as amended, modified,
supplemented or extended from time to time, the “Credit Agreement”) among
McAfee, McAfee Ireland Holdings Limited, a limited liability company
incorporated under the laws of Ireland, the Guarantors from time to time party
thereto, the Lenders from time to time party thereto and Bank of America, N.A.,
as Administrative Agent and L/C Issuer. Capitalized terms used but not otherwise
defined herein have the meanings provided in the Credit Agreement.
McAfee promises to pay interest on the unpaid principal amount of the Term Loan
from the date of the Term Loan until such principal amount is paid in full, at
such interest rates and at such times as provided in the Credit Agreement. All
payments of principal and interest shall be made to the Administrative Agent for
the account of the Lender in Dollars in immediately available funds at the
Administrative Agent’s Office. If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Credit
Agreement.
This Term Note is one of the Term Notes referred to in the Credit Agreement, is
entitled to the benefits thereof and may be prepaid in whole or in part subject
to the terms and conditions provided therein. Upon the occurrence and
continuation of one or more of the Events of Default specified in the Credit
Agreement, all amounts then remaining unpaid on this Term Note shall become, or
may be declared to be, immediately due and payable all as provided in the Credit
Agreement. The Term Loan made by the Lender shall be evidenced by one or more
loan accounts or records maintained by the Lender in the ordinary course of
business. The Lender may also attach schedules to this Term Note and endorse
thereon the date, amount and maturity of the Term Loan and payments with respect
thereto.
McAfee, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
nonpayment of this Term Note.
THIS TERM NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK.

                  MCAFEE, INC.,
a Delaware corporation    
 
           
 
  By:        
 
           
 
  Name:        
 
  Title:        

 



--------------------------------------------------------------------------------



 



Exhibit 7.02
FORM OF COMPLIANCE CERTIFICATE
Financial Statement Date:                                 , 20          

      To:  
Bank of America, N.A., as Administrative Agent
      Re:  
Credit Agreement dated as of December 22, 2008 (as amended, modified,
supplemented or extended from time to time, the “Credit Agreement”) among
McAfee, Inc., a Delaware corporation (“McAfee”), McAfee Ireland Holdings
Limited, a limited liability company incorporated under the laws of Ireland (the
“Irish Borrower”; together with McAfee, the “Borrowers”), the Guarantors from
time to time party thereto, the Lenders from time to time party thereto, Bank of
America, N.A., as Administrative Agent and L/C Issuer. Capitalized terms used
but not otherwise defined herein have the meanings provided in the Credit
Agreement.

Ladies and Gentlemen:
The undersigned Responsible Officer hereby certifies as of the date hereof that
[he/she] is the                      of McAfee, and that, in [his/her] capacity
as such, [he/she] is authorized to execute and deliver this Certificate to the
Administrative Agent on the behalf of McAfee, and that:
[Use following paragraph 1 for fiscal year-end financial statements:]
[1. Attached hereto as Schedule 1 are the year-end audited financial statements
required by Section 7.01(a) of the Credit Agreement for the fiscal year of
McAfee ended as of the above date, together with the report and opinion of an
independent certified public accountant required by such section.]
[Use following paragraph 1 for fiscal quarter-end financial statements:]
[1. Attached hereto as Schedule 1 are the unaudited financial statements
required by Section 7.01(b) of the Credit Agreement for the fiscal quarter of
McAfee ended as of the above date. Such financial statements fairly present in
all material respects the financial condition, results of operations and cash
flows of McAfee and its Subsidiaries in accordance with GAAP as at such date and
for such period, subject only to normal year-end audit adjustments and the
absence of footnotes.]
2. The undersigned has reviewed and is familiar with the terms of the Credit
Agreement and has made, or has caused to be made, a detailed review of the
transactions and condition (financial or otherwise) of McAfee during the
accounting period covered by the attached financial statements.
3. A review of the activities of McAfee and its Subsidiaries during such fiscal
period has been made under the supervision of the undersigned with a view to
determining whether during such fiscal period McAfee and its Subsidiaries
performed and observed all their Obligations under the Loan Documents, and
[select one:]
[to the best knowledge of the undersigned during such fiscal period, each Loan
Party has performed and observed each covenant and condition of the Loan
Documents applicable to it, and no Default has occurred and is continuing.]

 



--------------------------------------------------------------------------------



 



[or:]
[the following covenants or conditions have not been performed or observed and
the following is a list of each such Default and its nature and status:]
4. The financial covenant analyses and calculation of Consolidated Interest
Coverage Ratio and Consolidated Leverage Ratio set forth on Schedule 2 attached
hereto are true and accurate on and as of the date of this Certificate.
5. Attached hereto as Schedule 3 are calculations demonstrating that (A) McAfee
and the Domestic Guarantors, in the aggregate, (i) own at least 80% of the
assets of McAfee and its Domestic Subsidiaries and (ii) earn at least 80% of the
revenues of McAfee and its Domestic Subsidiaries and (B) the Irish Borrower and
its Subsidiaries that are Foreign Guarantors, in the aggregate, (i) own at least
80% of the assets of the Irish Borrower and its Subsidiaries and (ii) earn at
least 80% of the revenues of the Irish Borrower and its Subsidiaries.
6. Attached hereto as Schedule 4 is evidence of compliance with Section 8.02,
including all outstanding Investments and calculation of the McAfee Liquidity
Amount.
     IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
                    , 20          .

             
 
                MCAFEE, INC., a Delaware corporation    
 
           
 
  By:        
 
           
 
  Name:        
 
  Title:        

 



--------------------------------------------------------------------------------



 



Schedule 2
to Compliance Certificate

         
1. Consolidated Interest Coverage Ratio
       
 
       
(a) Consolidated EBITDA
       
 
       
(i) Consolidated Net Income
  $    
 
       
 
       
(ii) Consolidated Interest Charges
  $    
 
       
 
       
(iii) income tax expense
  $    
 
       
 
       
(iv) depreciation and amortization expense
  $    
 
       
 
       
(v) other non-cash charges or non-cash expenses for such period (excluding
write-downs of inventory and accounts receivable and any other charge or expense
representing an accrual or reserve for cash expenses in a future period)
  $    
 
       
 
       
(vi) any currency translation losses
  $    
 
       
 
       
(vii) any loss resulting from the sale of Investments of the type specified in
Section 8.02(a)
  $    
 
       
 
       
(viii) to the extent included in calculating Consolidated Net Income, non-cash
income or gains for such Period
  $    
 
       
 
       
(ix) any currency translation gains
  $    
 
       
 
       
(x) any gain resulting from the sale of Investments of the type specified in
Section 8.02(a)
  $    
 
       
 
       
(xi) Consolidated EBITDA
       
   [Sum of (i) + (ii) + (iii) + (iv) + (v) + (vi) + (vii) - (viii) - (ix) - (x)]
  $    
 
       
 
       
(b) Consolidated Interest Charges
  $    
 
       
 
       
(c) Consolidated Interest Coverage Ratio
       
[(a)(xi)/(b)]
      :1.0
 
       
 
       
2. Consolidated Leverage Ratio
       
 
       
(a) Consolidated Funded Indebtedness
  $    
 
       
 
       
(b) Consolidated EBITDA
       
[1(a)(xi) above]
  $    
 
       
 
       
(c) Consolidated Leverage Ratio
       
[(a)/(b)]
      :1.0
 
       

 



--------------------------------------------------------------------------------



 



Exhibit 7.12(a)
FORM OF DOMESTIC JOINDER AGREEMENT
     THIS DOMESTIC JOINDER AGREEMENT (the “Agreement”) dated as of
                    , 20           is by and between                     , a
                     (the “ New Subsidiary”), and Bank of America, N.A., in its
capacity as Administrative Agent under that certain Credit Agreement dated as of
December 22, 2008 (as amended, modified, supplemented or extended from time to
time, the “Credit Agreement”) among McAfee, Inc., a Delaware corporation
(“McAfee”), McAfee Ireland Holdings Limited, a limited liability company
incorporated under the laws of Ireland (the “Irish Borrower”; together with
McAfee, the “Borrowers”), the Guarantors from time to time party thereto, the
Lenders from time to time party thereto and Bank of America, N.A., as
Administrative Agent and L/C Issuer. Capitalized terms used herein and not
otherwise defined herein shall have the meanings assigned to such terms in the
Credit Agreement.
     The Loan Parties are required by Section 7.12 of the Credit Agreement to
cause the New Subsidiary to become a “Domestic Guarantor” thereunder.
Accordingly, the New Subsidiary hereby agrees as follows with the Administrative
Agent, for the benefit of the Lenders:
     1. The New Subsidiary hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, the New Subsidiary will be deemed to be a party to
the Credit Agreement and a “Domestic Guarantor” for all purposes of the Credit
Agreement, and shall have all of the obligations of a Domestic Guarantor
thereunder as if it had executed the Credit Agreement. The New Subsidiary hereby
ratifies, as of the date hereof, and agrees to be bound by, all of the terms,
provisions and conditions applicable to the Domestic Guarantors contained in the
Credit Agreement. Without limiting the generality of the foregoing terms of this
paragraph 1, the New Subsidiary hereby jointly and severally together with the
other Domestic Guarantors, guarantees to each Lender, each Affiliate of a Lender
that enters into a Swap Contract or a Treasury Management Agreement with a Loan
Party and the Administrative Agent, as provided in Article IV of the Credit
Agreement, the prompt payment and performance of the Obligations in full when
due (whether at stated maturity, as a mandatory prepayment, by acceleration or
otherwise) strictly in accordance with the terms thereof.
     2. The New Subsidiary hereby represents and warrants to the Administrative
Agent that:
     (a) The New Subsidiary’s exact legal name and jurisdiction of organization
are as set forth on the signature pages hereto.
     (b) The New Subsidiary’s taxpayer identification number and organization
number are as set forth on Schedule 1 hereto.
     (c) Attached hereto is an accurate and complete Schedule 6.13 to the
Disclosure Letter as of the date hereof.
     3. The address of the New Subsidiary for purposes of all notices and other
communications is the address designated for all Domestic Loan Parties on
Schedule 11.02 to the Credit Agreement or such other address as the New
Subsidiary may from time to time notify the Administrative Agent in writing.
     4. The New Subsidiary hereby waives acceptance by the Administrative Agent
and the Lenders of the guaranty by the New Subsidiary under Article IV of the
Credit Agreement upon the execution of this Agreement by the New Subsidiary.

 



--------------------------------------------------------------------------------



 



     5. This Agreement may be executed in multiple counterparts, each of which
shall constitute an original but all of which when taken together shall
constitute one contract.
     6. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the New Subsidiary has caused this Joinder Agreement to
be duly executed by its authorized officer, and the Administrative Agent, for
the benefit of the Lenders, has caused the same to be accepted by its authorized
officer, as of the day and year first above written.

                  [NEW SUBSIDIARY]    
 
           
 
  By:        
 
           
 
  Name:        
 
  Title:        

Acknowledged and accepted:

          BANK OF AMERICA, N.A.,
as Administrative Agent  
 
       
By:
       
 
       
Name:
       
Title:
       

 



--------------------------------------------------------------------------------



 



Schedule 1
Taxpayer Identification Number; Organizational Number

 



--------------------------------------------------------------------------------



 



Exhibit 7.12(b)
FORM OF FOREIGN JOINDER AGREEMENT
     THIS FOREIGN JOINDER AGREEMENT (the “Agreement”) dated as of
                    , 20           is by and between                     , a
                     (the “New Subsidiary”), and Bank of America, N.A., in its
capacity as Administrative Agent under that certain Credit Agreement dated as of
December 22, 2008 (as amended, modified, supplemented or extended from time to
time, the “Credit Agreement”) among McAfee, Inc., a Delaware corporation
(“McAfee”), McAfee Ireland Holdings Limited, a limited liability company
incorporated under the laws of Ireland (the “Irish Borrower”; together with
McAfee, the “Borrowers”), the Guarantors from time to time party thereto, the
Lenders from time to time party thereto and Bank of America, N.A., as
Administrative Agent and L/C Issuer. Capitalized terms used herein and not
otherwise defined herein shall have the meanings assigned to such terms in the
Credit Agreement.
     The Loan Parties are required by Section 7.12 of the Credit Agreement to
cause the New Subsidiary to become a “Foreign Guarantor” thereunder.
Accordingly, the New Subsidiary hereby agrees as follows with the Administrative
Agent, for the benefit of the Lenders:
     1. The New Subsidiary hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, the New Subsidiary will be deemed to be a party to
the Credit Agreement and a “Foreign Guarantor” for all purposes of the Credit
Agreement, and shall have all of the obligations of a Foreign Guarantor
thereunder as if it had executed the Credit Agreement. The New Subsidiary hereby
ratifies, as of the date hereof, and agrees to be bound by, all of the terms,
provisions and conditions applicable to the Foreign Guarantors contained in the
Credit Agreement. Without limiting the generality of the foregoing terms of this
paragraph 1, the New Subsidiary hereby jointly and severally together with the
other Foreign Guarantors, guarantees to each Lender, each Affiliate of a Lender
that enters into a Swap Contract or a Treasury Management Agreement with a
Foreign Loan Party, and the Administrative Agent, as provided in Article IV of
the Credit Agreement, the prompt payment and performance of the Foreign
Obligations in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration or otherwise) strictly in accordance with the terms
thereof.
     2. The New Subsidiary hereby represents and warrants to the Administrative
Agent that:
     (a) The New Subsidiary’s exact legal name and jurisdiction of formation are
as set forth on the signature pages hereto.
     (b) The New Subsidiary’s taxpayer identification number and organization
number, if any, are as set forth on Schedule 1 hereto.
     (c) Attached hereto is an accurate and complete Schedule 6.13 to the
Disclosure Letter as of the date hereof.
     3. The address of the New Subsidiary for purposes of all notices and other
communications is the address designated for all Foreign Loan Parties on
Schedule 11.02 to the Credit Agreement or such other address as the New
Subsidiary may from time to time notify the Administrative Agent in writing.
     4. The New Subsidiary hereby waives acceptance by the Administrative Agent
and the Lenders of the guaranty by the New Subsidiary under Article IV of the
Credit Agreement upon the execution of this Agreement by the New Subsidiary.

 



--------------------------------------------------------------------------------



 



     5. This Agreement may be executed in multiple counterparts, each of which
shall constitute an original but all of which when taken together shall
constitute one contract.
     6. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the New Subsidiary has caused this Joinder Agreement to
be duly executed by its authorized officer, and the Administrative Agent, for
the benefit of the Lenders, has caused the same to be accepted by its authorized
officer, as of the day and year first above written.

             
 
                [NEW SUBSIDIARY]    
 
           
 
  By:        
 
           
 
  Name:        
 
  Title:        

Acknowledged and accepted:

          BANK OF AMERICA, N.A.,
as Administrative Agent    
 
       
By:
       
 
       
Name:
       
Title:
       

 



--------------------------------------------------------------------------------



 



Schedule 1
Taxpayer Identification Number;
Organizational Number

 



--------------------------------------------------------------------------------



 



Exhibit 11.06(b)
FORM OF ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein have the meanings
provided in the Credit Agreement identified below, receipt of a copy of which is
hereby acknowledged by the Assignee. The Standard Terms and Conditions set forth
in Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including, without limitation, the Letters of Credit and the Guarantees
included in such facilities) and (ii) to the extent permitted to be assigned
under applicable law, all claims, suits, causes of action and any other right of
the Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as, the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

         
1.
  Assignor:                                                               
 
       
2.
  Assignee:                                                                [and
is an Affiliate/Approved Fund of [identify Lender]]
 
       
3.
  Borrowers:   McAfee, Inc., a Delaware corporation and McAfee Ireland Holdings
Limited, a limited liability company incorporated under the laws of Ireland
 
       
4.
  Administrative Agent:   Bank of America, N.A., as the administrative agent
under the Credit Agreement
 
       
5.
  Credit Agreement:   Credit Agreement dated as of December 22, 2008 (as
amended, modified, supplemented or extended from time to time, the “Credit
Agreement”) among McAfee, Inc., a Delaware corporation (“McAfee”), McAfee
Ireland Holdings Limited, a limited liability company incorporated under the
laws of Ireland (the “Irish Borrower”; together with McAfee, the “Borrowers”),
the Guarantors from time to time party thereto, the Lenders from time to time
party thereto and Bank of America, N.A., as Administrative Agent and L/C Issuer.

 



--------------------------------------------------------------------------------



 



         
6.
  Assigned Interest:    

                  Facility Assigned1   Aggregate Amount of
Commitment/Loans
for all Lenders   Amount of
Commitment/Loans
Assigned2   Percentage Assigned of
Commitment/Loans3   CUSIP
Number      

         
7.
  Trade Date:                                           
 
       
8.
  Effective Date:                                           

The terms set forth in this Assignment and Assumption are hereby agreed to:

             
 
            ASSIGNOR:   [NAME OF ASSIGNOR]    
 
           
 
  By:        
 
           
 
  Name:        
 
  Title:        
 
            ASSIGNEE:   [NAME OF ASSIGNEE]    
 
           
 
  By:        
 
           
 
  Name:        
 
  Title:        

 

1   Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g. “Revolving
Commitment” or “Term Loan Commitment”)   2   Amount to be adjusted by the
counterparties to take into account any payments or prepayments made between the
Trade Date and the Effective Date.   3   Set forth, to at least 9 decimals, as a
percentage of the Commitment/Loans of all Lenders thereunder.

 



--------------------------------------------------------------------------------



 



         
 
        [Consented to and]4 Accepted:    
 
        [BANK OF AMERICA, N. A.,
as Administrative Agent    
 
       
By:
       
 
       
Name:
       
Title:
      ]
 
        Consented to:       [MCAFEE, INC.,
a Delaware corporation      
By:
       
 
       
Name:
       
Title:
  ]    

 

4   To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

 



--------------------------------------------------------------------------------



 



         
 
        [Consented to:] 5    
 
        [BANK OF AMERICA, N.A.,
as L/C Issuer    
 
       
By:
       
 
       
Name:
       
Title:
  ]    

 

5   To be added only if the consent of the L/C Issuer is required by the terms
of the Credit Agreement.

 



--------------------------------------------------------------------------------



 



Annex 1 to Assignment and Assumption
STANDARD TERMS AND CONDITIONS
1. Representations and Warranties.
1.1. Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of each
Borrower, any of their respective Subsidiaries or Affiliates or any other Person
obligated in respect of any Loan Document or (iv) the performance or observance
by each Borrower, any of their respective Subsidiaries or Affiliates or any
other Person of any of their respective obligations under any Loan Document.
1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all
requirements of an Eligible Assignee under the Credit Agreement (subject to
receipt of such consents as may be required under the Credit Agreement),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 7.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a Foreign Lender,
attached hereto is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by the Assignee;
and (b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.
Each of the Assignee and the Assignor represents and warrants that this
assignment complies in all respects with the provisions of Section 11.06 of the
Credit Agreement.
2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.
3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 